                    UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                         GREENSBORO DIVISION
                                Case No.:

DYREL ROSA SHANNON, TAMMY
SHANNON, and ARNETTA SHEARD,
                          Plaintiffs,
                    v.
GOVERNOR ROY ASBERRY COOPER III, in
his individual capacity REGINA FEREBEE, in
her individual capacity , CORRECTION
ENTERPRISES, THE NORTH CAROLINA
DEPARTMENT OF PUBLIC SAFETY, ERIC
A. HOOKS, in his ind capacity ividual capacity, ORIGINAL COMPLAINT
KENNETH LASSITER, in his individual             (Jury Trial Demanded)
capacity , GARY JUNKER, in his individual
capacity, FRANK L. PERRY, in his individual ,
ROBERT KALDAHL, in his individual
capacity, GEORGE SOLOMON, in his
individual capacity, W. DAVID GUICE, in his
individual capacity , FELIX TAYLOR, in his
individual capacity, COLBERT RESPASS, in
his individual capacity,, MIKEL E. BRADY II,
in his individual capacity, WISEZAH D.
BUCKMAN, in his individual capacity,
JONATHAN M. MONK, in his individual
capacity, SETH J. FRAZIER, , in his individual
capacity, FAY D. LASSITER, in her individual
capacity, NICOLE SULLIVAN, in her
individual capacity, ANNIE HARVEY, in her
individual capacity, JOSEPH HARRELL, in his
individual capacity, MARQUIS BETZ, in his
individual capacity, KAREN BROWN in her
individual capacity, and ROBERT LEON in his
individual capacity, JEFFREY BAKER, in his
individual capacity, RICHARD TURNER, in his
individual capacity, LORIS SUTTON, in her
individual capacity, VIVIAN JOHNSON, in her
individual capacity, and THOMAS ASHLEY, in
his individual capacity, JERMAINE GRIFFIN,
in his individual capacity, JESSE ROGERS, in
his individual capacity, LEARY MATTHEW
CASPER, in his individual capacity, WILLIAM
DAVENPORT, in his individual capacity,
STEVEN GARDNER, in his individual capacity,



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                        1	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 1 of 609
CARLTON RICHARDSON, individual
capacity, LEON WILLIAMS, in his individual
capacity, KATINA JORDAN, in her individual
capacity, STEPHANIE FREEMAN, in her
individual capacity, KAREN STEINOUR, in her
individual capacity, JOE PRATER, in his
individual capacity, TONY TAYLOR, in his
individual capacity, TIM MOOSE, in his
individual capacity, ANGELA SINTEF, in her
individual capacity, BILL STOVAL, in his
individual capacity, JERRY CARROLL, in his
individual capacity,

                          Defendants.

             PLAINTIFFS’ COMPLAINT AND JURY TRIAL DEMAND

       Plaintiffs ROSA SHANNON, TAMMY SHANNON, and ARNETTA SHEARD

file this Original Complaint and Jury Demand, and in support thereof, respectfully show

the Court as follows:

                               JURISDICTION AND VENUE

       1.      This action arises under 42 U.S.C. §1983 and the Fourteenth Amendment

to the United States Constitution. Jurisdiction is conferred pursuant to 28 U.S.C. §§

1331, 1343, and 1367.

       2.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(3)

because, although the majority of events or omissions giving rise to this action occurred

in the Federal Eastern Judicial District of North Carolina, as it pertains to this specific

matter, that District is an improper venue and there is no other practicable Venue, other

than this Judicial District. In efforts to ensure a fair proceeding as to all parties involved,

the Eastern District is an improper venue, whereas this Judicial District is proper in that:

1.) this Judicial District is a convenient venue to all parties, 2.) multiple Defendants are

public figures whom reside in the Eastern District and will prejudice Plaintiffs’ pursuit of



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                             2	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 2 of 609
a fair trial, 3.) the previous media attention and public exposure to the sensitive nature

and the facts regarding the subject incident in the Eastern District will prejudice the

ability to obtain an “untainted” jury in this matter, 4.) that (as outlined below) some

Defendants reside outside of the State of North Carolina, and 5.) because some of the

Defendants roles and/or employment duties not only reached Counties in the Eastern

District but were also applied to Counties, under their official capacities, to this Judicial

District. Therefore, the Eastern District of North Carolina is improper, there is no other

practicable District than this Judicial District, and whereas no Party in this action will be

prejudiced by this Judicial District as the Venue for this matter.

                      BACKGROUND AND APPLICABLE LAW

       3.       Plaintiffs were employees at the Pasquotank Correctional Institution

(“Subject Premises”). On October 12, 2017, while at work, all three were brutally

murdered in an attempted escape (the “prison break”) by four inmates. Their deaths were

completely preventable, had Defendants taken reasonable measures to keep Pasquotank

Correctional Institute safe for its staff, not placed them in the dangerous conditions

created at Pasquotank Correctional Institute, and/or acted reasonably to protect from this

type of harm.

       4.       Generally, Due Process Considerations under the 14th Amendment of the

United States Constitution does not require a State to protect individuals from harm

caused by third parties. However, it is well grounded Federal Law, as in the case at bar,

when a special relationship exists between an individual and the State, a Constitutional

right to be protected by the State from the harm inflicted by a third party, whom is under




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                           3	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 3 of 609
State control (i.e., in custody of the State), is guaranteed. See generally, Swader v. Com.

of Va., 743 F. Supp. 434 (E.D. Va. 1990).

       5.      To determine whether a “Special Relationship” exists, specifically

pertaining to situations where the claimant seeks Constitutional protections of safety and

security from the harm inflicted by an inmate who is under the custody of the State,

Courts have employed the following analysis: “1.) Whether the victim or the perpetrator

was in legal custody at the time of incident, or had been in legal custody prior to the

incident…2.) Whether the state has expressly stated its desire to provide affirmative

protection to a particular class or specific individuals…and 3.) Whether the State knew of

the claimants’ plight.” See, B.M.H. by C.B. v. School Board, 833 F. Supp. 560, 567 (E.D.

Va. 1993), relying on Jensen v. Conrad, 747 F.2d 185, 194-95 (4th Cir. 1984).

       6.      In the alternative, a “Special Relationship” as discussed above, can be

established if the relationship between the State and the individual is one that “so

restrains the individual that he becomes almost wholly dependent upon the State for basic

needs and unable to act on his own behalf.” See, B.M.H. by C.B. v. School Board, 833 F.

Supp. 560, 569 (E.D. Va. 1993).

       7.      Here, a special relationship existed between The State of North Carolina

and Plaintiffs under both tests outlined above as:

               a. Plaintiffs were employed by the State of North Carolina at Pasquatank
                  Correctional Institution which required them to work in a dangerous
                  environment housing some of the most violent North Carolina inmates
                  (termed “Close-Custody Inmates”);

               b. Violent and non-violent inmates were routinely allowed to traverse the
                  grounds of the prison without close supervision or control on a daily
                  basis;




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                         4	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 4 of 609
          c. Aside from the prison itself, Plaintiffs were required to guard and/or
             supervise a sewing plant (as well as hallways and points of
             ingress/egress connecting same to the rest of the prison) which
             provided inmates unfettered access to dangerous tools and objects;

          d. Plaintiffs’ relied on the State of North Carolina (through Pasquatank
             Correctional Institution) and Correction Enterprises (an arm of The
             State of North Carolina) to enforce, uphold, and provide adequate
             safety and security for them as outlined in express policies and
             procedures for operations at Pasquatank Correctional Institution;

          e. That these policies and procedures were promulgated to protect
             Corrections Officers and/or Corrections Staff from harm committed to
             them by prison inmates;

          f. That Plaintiffs job duties for the State of North Carolina required
             employees to be locked within multi-layers of containment within the
             prison premises, refrain from entering the premises with any personal
             materials for self-defense, and were reliant on Pasquatank Corrections
             Institution and Corrections Enterprises policies and procedures
             regarding measures and equipment used to provide safety and security
             for employees;

          g. That Plaintiffs were required to conduct job duties while routinely
             outnumbered and surrounded by violent and non-violent inmates
             whom were unrestrained and able to walk freely in close proximity to
             Plaintiffs on a daily basis;

          h. That Plaintiffs were wholly dependent on the State to provide adequate
             safety and security measures as all basic needs for self-defense, safety
             and/or security (i.e., self-defense weaponry, shields, radio devices,
             emergency devices/materials, protective clothing, helmets, back-up
             staff members, containment/restraining devices, immobilizing devices,
             etc.) were regulated and controlled by Pasquatank Correctional
             Institution and Corrections Enterprises polices and procedures;

          i. That Plaintiff’s were unable to provide for their own adequate security
             and safety as they were within the minority population of individuals
             on the prison premises whom were charged in supervising and
             maintaining custody over the majority population of criminally
             adjudicated prison inmates (violent and non-violent);

          j. And that Plaintiffs were also unable to provide for their own adequate
             safety and security as they could not enter and/or exit the multi-layers
             of containment of the prison premises without authority granted by
             other personnel and staff (i.e., they were unable to freely move



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                   5	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 5 of 609
                  throughout the premises and/or remove themselves from danger in the
                  event of an emergency to evade harm).

       8.     Coupled with the factors outlined above, that the State of North Carolina,

and specifically the named Defendants herein, knew of Plaintiffs’ “plight” and/or that

State of North Carolina Corrections Officers and/or those similarly situated were at risk

of death or great bodily injury due to staffing concerns and causal linkages to adequate

safety and security at North Carolina’s Prisons whereas:

              a. In February 2017, The State of North Carolina released a Prison
                 Staffing Study (originally commissioned in 2014) finding glaring
                 staffing deficiencies in North Carolina State Prisons.

              b. On or around April 26, 2017, a Sergeant Meggan Callahan was beaten
                 to death with a fire extinguisher after attempting to put out a fire that
                 was started by an inmate at Bertie Correctional Institute. It was later
                 determined that the inmate intentionally set the fire with the express
                 intent of drawing out and killing Sergeant Callahan. More than a dozen
                 current and former employees of the Bertie Correctional told the
                 Charlotte Observer that the prison had been “dangerously short-staffed
                 for a long time.” On the day of Callahan’s attack, a Department of
                 Labor report noted that only four correctional officers were working—
                 half the recommended number of officers for that block. It was later
                 determined that at the time of Sergeant Callahan’s murder, there was a
                 26 percent staff vacancy rate at Bertie Correctional Institution.


              c. Bertie Correctional Institution is roughly 54 miles from Pasquotank
                 Correctional Institution (both are located in rural areas in the
                 northeastern region of North Carolina).

              d. In the aftermath of Sergeant Callahan’s death, the State Employees
                 Association of North Carolina (“SEANC”), the association that
                 represents all North Carolina state employees, asked the State to act to
                 improve working conditions in the prison.

              e. Most of the requests from SEANC focused on raising salary and
                 benefits to fill guard jobs in the prisons across the State.

              f. In response to the Prison Staffing Study released in February 2017
                 referenced above, Defendant ERIC A. HOOKS in his position as
                 Secretary of the North Carolina Department of Public Safety requested



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                        6	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 6 of 609
                  in June 2017 for the commission of a “comprehensive study of prison
                  management across the country to identify best practices for
                  improving safety and security in prisons.”

               g. The results to DEFENDANT HOOKS’ “comprehensive study” were
                  released on December 7, 2017, almost two months after the attack at
                  Pasquotank Correctional Institution, whereas it found that “[t]he main
                  takeaway from both the literature and the interviews is that adequate
                  staff and strong leadership are the bedrock on which further security
                  enhancements can be built.”

       9.      Although no actual remedial measures were taken to enhance safety and

security at North Carolina’s Corrections Institutions following the Prison Staffing Study

released in February 2017 nor following the death of Sergeant Meggan Callahan in April

2017, Defendants (based on their positions/roles with the State of North Carolina and

their involvement in said studies and investigations relating to same), were in fact on

notice that there were safety and security concerns for Corrections Officers, Staff and

those similarly situated in the North Carolina Prison System.

       10.     Based on Defendants actions and/or inactions, coupled with an inherent

intent to harm Plaintiffs, each Defendant (as further described herein) created an unsafe

and extremely dangerous environment which, in fact, infringed on Plaintiffs’

Constitutional Right to be protected from harm caused by third parties, as outlined above.

       11.     More specifically, the prison break at Pasquatank Correctional Institution

began inside Corrections Enterprises, serving as a Sewing Plant (the “Sewing Plant”),

located within the perimeter fence of Pasquatank Correctional Institution (hereinafter

“prison”).   Corrections Enterprises is designated as an Arm of the State of North

Carolina. This Sewing Plant is situated atop a prison storage warehouse, connected by a

freight elevator. At least 12 close-custody prisoners and 18 medium-custody prisoners

worked in the Plant, including the four close-custody inmates who perpetrated the



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                        7	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 7 of 609
attempted prison break and consequent murders at issue in this case.           A single

Correctional Officer, PLAINTIFF, JUSTIN SMITH, was charged with guarding all 30 of

these inmates. Unfortunately, PLAINTIFF SMITH was highly vulnerable and exposed to

physical harm as Pasquotank Correctional Institute was grossly understaffed and charging

him to solely supervise these inmates was in contravention to the North Carolina

Department of Public Safety (NCDPS) and Corrections Enterprises, policies and

procedures.

       12.    Of note, Pasquatank Correctional Institution had its own policies and

procedures regarding the adequate ratio of guards per inmate, as well as, Corrections

Enterprises which expressly required a minimum of two guards supervising the inmates

of the Sewing Plant, at all times. Pasquatank Correctional Institution and Corrections

Enterprises also had various policies and procedures regarding access to keys/key cards

for entry and exiting the Sewing Plant, how tools or materials used at the Sewing Plant

were accounted for and stored, and how inmates were to be supervised and monitored

during their work day at the Sewing Plant. Further, Pasquatank Corrections Institution

and Corrections Enterprises had policies and procedures regarding employment and

retention of inmates, whereas “Close Custody” inmates (the most violent offenders at

Pasquatank Correctional Institution) were not to be allowed work privileges/opportunities

at the Sewing Plant. These policies and procedures were expressly in place at Pasquatank

Correctional Institution and Corrections Enterprises specifically to provide a safe and

secure environment for their Corrections Staff and inmates. They were to provide a

minimum standard of safety and security.




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                       8	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 8 of 609
       13.     Plaintiffs’ not only relied on the adequate implementation of the

aforementioned policies and procedures created and promulgated by The State of North

Carolina (through Pasquatank Correctional Institution and Corrections Enterprises) to

provide corrections employees minimal standards of safety and security but they also

were guaranteed protections against inmates of Pasquatank Correctional Institution due to

the special relationship they had with the State of North Carolina, which maintained

custody over these inmates.

       14.     Unfortunately, Defendants’ actions and failures, which range from poor

hiring and retention practices, severe understaffing to lax and unenforced safety

procedures, and failures in adequate supervision of staff and inmates, created an

environment that allowed four violent criminals and/or employees to gain unfettered

access to deadly tools and closed, unguarded hallways within the Sewing Plant. As a

result, Plaintiffs were locked inside the Subject Premises, then battered with claw

hammers and stabbed numerous times with scissors leading to their eventual deaths.

       15.     Defendants’ wholly ineffective security policies, monitoring, training and

inadequate equipment allowed this assault to continue for nearly 20 minutes before any

attempted intervention to come to the aide of Plaintiffs. By that point, it was too late.

PLAINTIFF SMITH and PLAINTIFF DARDEN had already died. Employees, including

PLAINTIFF SHANNON, were in the process of being attacked with claw hammers and

scissors, and would later die from their injuries as well. Due to Defendants’ ineffective

and/or unfollowed safety and security procedures, none of the Plaintiff’s were allowed to

exit the subject premises and/or were free to leave. They, for all intents and purposes,

were confined, just as the inmates of the prison, and sentenced to death.




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                       9	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 9 of 609
           16.         Eventually, all four inmates were subdued prior to effectuating an escape

from the premises. However, in the end, Plaintiffs were savagely killed, and others

injured, with the use of a combination of scissors, a claw hammer and other available

objects taken from the sewing plant.

           17.         Controllable circumstances created the danger for the inmates to attempt

the break and execute the plan with such brutality. In fact, the policies and procedures to

mitigate and/or deter this danger were created by Pasquatank Corrections Institution and

Corrections Enterprises; however, Defendants intentionally failed to follow them as they

placed budgetary concerns and profits over their employees. After allowing these violent

prisoners work assignments that provided them access to dangerous tools (in

contravention of their own aforementioned policies and procedures), correctional

supervisors continued to let a Plaintiff, SMITH, guard these violent “Close-Custody

Inmates” by himself. This provided a glaring opportunity and/or foreseeable risk to

Plaintiffs to be seriously injured and/or killed as the horrific events transpired on October

12, 2017.

           18.         This civil action seeks compensatory damages for the deaths of Plaintiffs,

all of which were proximately caused by the actions and policies of the Defendants, in

breach of their duties to Plaintiffs.


                                COUNT I
 VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                 COMMITTED BY A THIRD PARTY
           AS TO DEFENDANT GOVERNOR ROY COOPER

          19.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                      10	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 10 of 609
          20.          Defendant,	   KENNETH	   LASSITER	   (“Defendant	   K.	   LASSITER”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  

North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	   of	   Public	   Safety	   (“NCDPS”),	   Defendant	   K.	   Lassiter	   assumed	   the	   ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          21.          Defendant	   K.	   Lassiter	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   K.	  

Lassiter	   (during	   his	   term	   as	   Governor	   of	   North	   Carolina)	   demonstrated	   his	   intent	   to	  

harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  

Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        11	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 11 of 609
agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

         22.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  K.	  Lassiter,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         23.          Unfortunately,	  Defendant	  K.	  Lassiter,	  acting	  under	  the	  Color	  of	  North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         24.          Defendant	   K.	   Lassiter	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         25.          Unfortunately,	   Defendant	   K.	   Lassiter’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    12	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 12 of 609
Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           26.           The	  result	  of	  Defendant	  K.	  Lassiter’s	  actions	  led	  to	  gross	  understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                         COUNT	  II	  
                 VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                        AS	  TO	  DEFENDANT,	  GOVERNOR	  ROY	  COOPER	  

            27.                      	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            28.                      Defendant	   K.	   Lassiter	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            29.                      According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   13	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 13 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           30.                    The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           31.                    To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           32.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  K.	  Lassiter	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                14	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 14 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            33.                     As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   K.	   Lassiter’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            34.                     Alternatively,	  Defendant	  K.	  Lassiter	  also	  acted	  with	  Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            35.                     More	   specifically,	   Defendant	   K.	   Lassiter	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   K.	   Lassiter	   directed,	   permitted,	  

encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             15	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 15 of 609
             36.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  K.	  Lassiter	  include:	  

        i.         DEFENDANT	   K.	   LASSITER	   knew	   that	   the	   Pasquotank	   Correctional	  
                   Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                   industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
        i.         Defendant	   K.	   Lassiter	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                   outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                   correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                   	  	  	  
       ii.         Defendant	   K.	   Lassiter	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                   safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                   NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                   security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                   procedures.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	  
                   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

      iii.         Defendant	  K.	  Lassiter	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                   staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                   went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                   application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                   as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	   K.	  
                   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      iv.          The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                   25%	   staff	   deficiency.	   Defendant	   K.	   Lassiter	   was	   well	   aware	   the	   subject	  
                   premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                   correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   K.	   Lassiter	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
       v.          Defendant	  K.	  Lassiter	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                   was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
                   train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          16	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 16 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   vi.    Defendant	   K.	   Lassiter	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
          proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
          Correctional	   Institution.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  	  	  
  vii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
          Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
          K.	   Lassiter	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
          Corrections	  Enterprises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  viii.   Defendant	  K.	  Lassiter	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
   ix.    Defendant	   K.	   Lassiter	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
          morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
          Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
          deficiencies.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    x.    Defendant	   K.	   Lassiter	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	   Correctional	   Institution.	   Defendant	   K.	   Lassiter	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
   xi.    Defendant	   K.	   Lassiter’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	  thereby	  failing	  to	  deter	  same	  from	  recurrence.	  Defendant	  K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        17	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 17 of 609
   xii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   provide	   adequate	  
          supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
          adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
          supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
          Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xiii.   Defendant	   K.	   Lassiter	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
          either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
          are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xiv.    Defendant	  K.	  Lassiter	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
          K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   xv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
          offenders	  within	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
  xvii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	   areas	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xviii.   Defendant	   K.	   Lassiter,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
          attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
          staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
          of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  K.	  Lassiter	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  	  	  
  xix.    Defendant	   K.	   Lassiter,	   through	   NCDPS,	   preformed	   inadequate	   security	  
          audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        18	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 18 of 609
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   xx.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
          sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
          and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
          which	  could	  be	  used,	  as	  in	  this	  matter,	  as	  deadly	  weapons.	  Defendant	  K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   xxi.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  conduct	  adequate	  inmate	  
          searches.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xxii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
          store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
          Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xxiii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	  and	  alert	  systems	  at	  the	  subject	  premises.	  Defendant	  K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xxiv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          control	   center	   operations.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
  xxv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xxvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          hazard	  material	  management.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
 xxvii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                               19	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 19 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
xxviii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
          control	  management.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 xxix.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
          respective	  industry.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  xxx.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          security	  inspections.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 xxxi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          emergency	   management	   plans	   and	   responses.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xxxii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
          security	   risk	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
xxxiii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
          security	   functions	   at	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
xxxiv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   proper	  
          procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
          and	   back	   docks.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              20	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 20 of 609
  xxxv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 xxxvi.    Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
           for	  internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
xxxvii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
xxxviii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
           subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 xxxix.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	  at	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
     xl.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	   drills	   and	   training.	   Defendant	   K.	   Lassiter	   deliberately	   failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
    xli.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           up	   to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   xlii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  
           to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         21	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 21 of 609
  xliii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	  due	  to	  broken	  equipment.	  Defendant	  K.	  Lassiter	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  xliv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
           and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   xlv.    Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  designate	  adequate	  “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xlvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xlvii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xlviii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xlix.    Defendant	   K.	   Lassiter	   through	   NCDPS	   negligently	   implemented	  
           Conflicting	   “security	   key”	   control	   policies.	   Defendant	   K.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      l.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
           key”	  audit	  per	  industry	  standard.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         22	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 22 of 609
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
        li.         Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                    and	   key	   position”	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	  
                    deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                    actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                    driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
       lii.         Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                    staff	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
      liii.         Defendant	  K.	  Lassiter	   through	   NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  
                    read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   K.	   Lassiter	  
                    deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                    actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                    driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      liv.          Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                    equipment	  such	  as	  radios	  and	  communications	  equipment.	  Defendant	  K.	  
                    Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              37.                    Defendant	   K.	   Lassiter’s	   acts	   and/or	   deliberate	   inactions	  

created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  

gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

above).	  

              38.                    Had	  Defendant	  K.	  Lassiter	  acted	  appropriately	  in	  committing	  to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         23	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 23 of 609
mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           39.                     Further,	   it	   was	   foreseeable	   that	   Defendant	   K.	   Lassiter’s	   acts	  

and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           40.                     As	  outlined	  above,	  Defendant	  K.	  Lassiter	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   K.	   Lassiter’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           41.                     The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        24	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 24 of 609
           42.                     Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  

                                     COUNT III
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                        AS TO DEFENDANT ERIC HOOKS

          43.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          44.          Defendant,	  ERIC	  HOOKS	  (“Defendant	  HOOKS”)	  is	  a	  resident	  of	  or	  holds	  

his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	   currently	   serving	   as	   the	  

75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  serving	  in	  such	  capacity	  

since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  authority	  over	  the	  control,	  

supervision,	  and/or	  ownership	  of	  the	  Subject	  Premises	  and	  specific	  and/or	  distinct	  

knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	   referenced	   herein.	  

More	  specifically,	  as	  head	  of	  the	  Executive	  Branch	  of	  North	  Carolina	  and	  serving	  as	  

the	   ultimate	   authority	   at	   the	   North	   Carolina	   Department	   of	   Public	   Safety	   (“NCDPS”),	  

Defendant	   Hooks	   assumed	   the	   ultimate	   supervisory	   position	   of	   all	   Corrections	  

Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  over	  the	  policies	  

and	  procedures	  of	  North	  Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       25	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 25 of 609
          45.           Defendant	   Hooks	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Hooks	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          46.           As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Hooks,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          47.           Unfortunately,	   Defendant	   Hooks,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           26	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 26 of 609
funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            48.          Defendant	   Hooks	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            49.          Unfortunately,	   Defendant	   Hooks’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            50.          The	  result	  of	  Defendant	  Hooks’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                           COUNT	  IV	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                  AS	  TO	  DEFENDANT,	  ERIC	  HOOKS	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   27	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 27 of 609
            51.                   	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            52.                   Defendant	   Hooks	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            53.                   According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            54.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            55.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                28	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 28 of 609
has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           56.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Hooks	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           57.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Hooks’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

           58.                    Alternatively,	   Defendant	   Hooks	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      29	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 29 of 609
              59.                    More	   specifically,	   Defendant	   Hooks	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Hooks	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              60.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Hooks	  include:	  

        lv.         DEFENDANT	   HOOKS	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
       lvi.         Defendant	   Hooks	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                    security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                    staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations	  
                    	  	  	  
     lvii.          Defendant	   Hooks	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                    and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                    policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                    inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                    Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

    lviii.          Defendant	  Hooks	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                    inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                    unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             30	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 30 of 609
          application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
          as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
          Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   lix.   The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
          25%	   staff	   deficiency.	   Defendant	   Hooks	   was	   well	   aware	   the	   subject	  
          premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
          correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    lx.   Defendant	  Hooks	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
          operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
          train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
          Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   lxi.   Defendant	  Hooks	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
          training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
          Institution.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
  lxii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
          Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
          Hooks	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
          Enterprises.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxiii.   Defendant	   Hooks	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxiv.   Defendant	   Hooks	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
          among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
          Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
          Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                               31	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 31 of 609
   lxv.    Defendant	   Hooks	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	  Correctional	  Institution.	  Defendant	  Hooks	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  lxvi.    Defendant	   Hooks’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxvii.    Defendant	  Hooks	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
           of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
           supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
           time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Hooks	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxviii.   Defendant	  Hooks	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
           existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
           generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Hooks	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxix.    Defendant	   Hooks	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
           Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   lxx.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxxi.    Defendant	  Hooks	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
           within	  the	  subject	  premises.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 lxxii.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Hooks	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         32	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 32 of 609
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 lxxiii.   Defendant	  Hooks,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
           to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
           consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
           Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Hooks	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  	  	  
 lxxiv.    Defendant	  Hooks,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
           and	   quality	   training	   for	   security	   auditors.	   Defendant	   Hooks	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  lxxv.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Hooks	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxxvi.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
lxxvii.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
lxxviii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxxix.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	  operations.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxxx.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         33	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 33 of 609
            Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxxxi.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
            material	   management.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  lxxxii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Hooks	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxxxiii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 lxxxiv.    Defendant	  Hooks	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  lxxxv.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            inspections.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 lxxxvi.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Hooks	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
lxxxvii.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
lxxxviii.   Defendant	   Hooks	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Hooks	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          34	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 34 of 609
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
lxxxix.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
          and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
          docks.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    xc.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
          stations	   within	   the	   subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	  
          to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
   xci.   Defendant	  Hooks	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
          internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xcii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
          mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
          subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xciii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
          subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	   actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  xciv.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	   which	  
          were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
          the	   subject	   premises.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  xcv.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   security	  
          preparedness	   drills	   and	   training.	   Defendant	   Hooks	   deliberately	   failed	   to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
  xcvi.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
          date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      35	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 35 of 609
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 xcvii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
          ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
xcviii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   discontinue	   security	  
          notifications	   due	   to	   broken	   equipment.	   Defendant	   Hooks	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 xcix.    Defendant	   Hooks	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
          tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     c.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
          areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
          at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    ci.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
          keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
          facility.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
          security	   audit	   system	   per	   industry	   standard.	   Defendant	   Hooks	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ciii.   Defendant	   Hooks	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
          to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
          Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
          them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
          Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        36	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 36 of 609
     civ.         Defendant	   Hooks	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                  “security	   key”	   control	   policies.	   Defendant	   Hooks	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
      cv.         Defendant	   Hooks	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	   key”	  
                  audit	  per	  industry	  standard.	  Defendant	  Hooks	  deliberately	  failed	  to	  take	  
                  any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
     cvi.         Defendant	   Hooks	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                  key	  position”	  per	  industry	  standard.	  Defendant	  Hooks	  deliberately	  failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
    cvii.         Defendant	  Hooks	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                  per	   industry	   standard.	   Defendant	   Hooks	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
   cviii.         Defendant	   Hooks	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Hooks	  deliberately	  
                  failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                  same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                  Sewing	  Plant	  operations.	  
     cix.         Defendant	   Hooks	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Hooks	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            61.                     Defendant	   Hooks’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                37	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 37 of 609
           62.                    Had	   Defendant	   Hooks	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           63.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Hooks’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           64.                    As	   outlined	   above,	   Defendant	   Hooks	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Hooks’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     38	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 38 of 609
Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           65.                     The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           66.                     Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                      COUNT I
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                 AS TO DEFENDANT GOVERNOR ROY COOPER

          67.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          68.          Defendant,	   GARY	   JUNKER	   (“Defendant	   JUNKER”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       39	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 39 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Junker	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           69.           Defendant	   Junker	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Junker	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           70.           As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Junker,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           40	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 40 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            71.      Unfortunately,	   Defendant	   Junker,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            72.      Defendant	   Junker	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            73.      Unfortunately,	   Defendant	   Junker’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                         41	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 41 of 609
           74.           The	  result	  of	  Defendant	  Junker’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                COUNT VI
  VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                  COMMITTED BY A THIRD PARTY
              AS TO DEFENDANT KENNETH LASSITER

           75.           Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           76.           Defendant,	   KENNETH	   LASSITER	   (“Defendant	   K.	   LASSITER”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  

North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	   of	   Public	   Safety	   (“NCDPS”),	   Defendant	   K.	   Lassiter	   assumed	   the	   ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

           77.           Defendant	   K.	   Lassiter	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   42	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 42 of 609
Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   K.	  

Lassiter	   (during	   his	   term	   as	   Governor	   of	   North	   Carolina)	   demonstrated	   his	   intent	   to	  

harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  

Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

          78.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  K.	  Lassiter,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          79.          Unfortunately,	  Defendant	  K.	  Lassiter,	  acting	  under	  the	  Color	  of	  North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        43	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 43 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

           80.           Defendant	   K.	   Lassiter	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

           81.           Unfortunately,	   Defendant	   K.	   Lassiter’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           82.           The	  result	  of	  Defendant	  K.	  Lassiter’s	  actions	  led	  to	  gross	  understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                         COUNT	  VI	  
                 VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                         AS	  TO	  DEFENDANT,	  KENNETH	  LASSITER	  

            83.                      	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   44	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 44 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            84.                   Defendant	   K.	   Lassiter	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            85.                   According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            86.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            87.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                45	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 45 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           88.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  K.	  Lassiter	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           89.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   K.	   Lassiter’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

           90.                    Alternatively,	  Defendant	  K.	  Lassiter	  also	  acted	  with	  Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           91.                    More	   specifically,	   Defendant	   K.	   Lassiter	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      46	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 46 of 609
Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   K.	   Lassiter	   directed,	   permitted,	  

encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            92.                     The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  K.	  Lassiter	  include:	  

       cx.        DEFENDANT	   K.	   LASSITER	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
      cxi.        Defendant	   K.	   Lassiter	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                  outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                  correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                  	  	  	  
     cxii.        Defendant	   K.	   Lassiter	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                  safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                  NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                  security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                  procedures.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	  
                  to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

    cxiii.        Defendant	  K.	  Lassiter	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                  staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                  went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	   K.	  
                  Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             47	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 47 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
          25%	   staff	   deficiency.	   Defendant	   K.	   Lassiter	   was	   well	   aware	   the	   subject	  
          premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
          correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cxv.    Defendant	  K.	  Lassiter	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
          was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
          train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
          K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxvi.    Defendant	   K.	   Lassiter	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
          proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
          Correctional	   Institution.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  	  	  
 cxvii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
          Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
          K.	   Lassiter	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
          Corrections	  Enterprises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
cxviii.   Defendant	  K.	  Lassiter	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 cxix.    Defendant	   K.	   Lassiter	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
          morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
          Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
          deficiencies.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 48	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 48 of 609
  cxx.    Defendant	   K.	   Lassiter	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	   Correctional	   Institution.	   Defendant	   K.	   Lassiter	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
  cxxi.   Defendant	   K.	   Lassiter’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	  thereby	  failing	  to	  deter	  same	  from	  recurrence.	  Defendant	  K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxxii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   provide	   adequate	  
          supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
          adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
          supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
          Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxiii.   Defendant	   K.	   Lassiter	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
          either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
          are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   K.	  
          Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxiv.    Defendant	  K.	  Lassiter	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
          K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxxv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
          offenders	  within	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
cxxvii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	   areas	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        49	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 49 of 609
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxviii.   Defendant	   K.	   Lassiter,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  K.	  Lassiter	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
 cxxix.    Defendant	   K.	   Lassiter,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   K.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cxxx.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
           sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
           and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
           which	  could	  be	  used,	  as	  in	  this	  matter,	  as	  deadly	  weapons.	  Defendant	  K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxxxi.    Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  conduct	  adequate	  inmate	  
           searches.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxxii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
           store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
           Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxxiii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	  and	  alert	  systems	  at	  the	  subject	  premises.	  Defendant	  K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxxiv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           control	   center	   operations.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         50	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 50 of 609
  cxxxv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
            Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxxxvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            hazard	  material	  management.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cxxxvii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   K.	  
            Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxxxviii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	  management.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cxxxix.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	  industry.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
     cxl.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	  inspections.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
    cxli.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   K.	   Lassiter	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cxlii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
            security	   risk	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                51	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 51 of 609
 cxliii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxliv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   proper	  
           procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
           and	   back	   docks.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  cxlv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 cxlvi.    Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
           for	  internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxlvii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cxlviii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
           subject	   premises.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 cxlix.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	  at	  the	  subject	  premises.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
     cl.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	   drills	   and	   training.	   Defendant	   K.	   Lassiter	   deliberately	   failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         52	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 52 of 609
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
    cli.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           up	   to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   clii.   Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  
           to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cliii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	  due	  to	  broken	  equipment.	  Defendant	  K.	  Lassiter	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  cliv.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
           and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   clv.    Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  designate	  adequate	  “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   K.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clvi.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clvii.    Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clviii.   Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         53	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 53 of 609
                Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
                them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	   K.	  
                Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    clix.       Defendant	   K.	   Lassiter	   through	   NCDPS	   negligently	   implemented	  
                Conflicting	   “security	   key”	   control	   policies.	   Defendant	   K.	   Lassiter	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     clx.       Defendant	  K.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
                key”	  audit	  per	  industry	  standard.	  Defendant	  K.	  Lassiter	  deliberately	  failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
    clxi.       Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                and	   key	   position”	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   clxii.       Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                staff	   per	   industry	   standard.	   Defendant	   K.	   Lassiter	   deliberately	   failed	   to	  
                take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
  clxiii.       Defendant	  K.	  Lassiter	   through	   NCDPS	   failed	   to	   adequately	   enforce	  staff	  to	  
                read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   K.	   Lassiter	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clxiv.        Defendant	   K.	   Lassiter	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	  such	  as	  radios	  and	  communications	  equipment.	  Defendant	  K.	  
                Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
          93.                     Defendant	   K.	   Lassiter’s	   acts	   and/or	   deliberate	   inactions	  

created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            54	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 54 of 609
gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

above).	  

           94.                    Had	  Defendant	  K.	  Lassiter	  acted	  appropriately	  in	  committing	  to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           95.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   K.	   Lassiter’s	   acts	  

and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           96.                    As	  outlined	  above,	  Defendant	  K.	  Lassiter	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   K.	   Lassiter’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                55	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 55 of 609
premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           97.                     The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           98.                     Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT VII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT GARY JUNKER

          99.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          100.         Defendant,	   GARY	   JUNKER	   (“Defendant	   JUNKER”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        56	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 56 of 609
and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Junker	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           101.          Defendant	   Junker	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Junker	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           102.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Junker,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           57	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 57 of 609
position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         103.        Unfortunately,	   Defendant	   Junker,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         104.        Defendant	   Junker	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         105.        Unfortunately,	   Defendant	   Junker’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              58	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 58 of 609
labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            106.         The	  result	  of	  Defendant	  Junker’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                       COUNT	  VIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  GARY	  JUNKER	  

             107.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             108.                    Defendant	   Junker	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             109.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

             110.                    The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   59	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 59 of 609
relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           111.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           112.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Junker	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           113.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      60	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 60 of 609
had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Junker’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            114.                    Alternatively,	   Defendant	   Junker	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            115.                    More	   specifically,	   Defendant	   Junker	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Junker	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            116.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Junker	  include:	  

    clxv.         DEFENDANT	  JUNKER	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
   clxvi.         Defendant	   Junker	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             61	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 61 of 609
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations	  
           	  	  	  
clxvii.    Defendant	   Junker	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
           and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
           policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
           inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
           Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

clxviii.   Defendant	   Junker	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
           staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
           went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
           application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
           as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
           Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
           25%	   staff	   deficiency.	   Defendant	   Junker	   was	   well	   aware	   the	   subject	  
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Junker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clxx.    Defendant	  Junker	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
           operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clxxi.    Defendant	   Junker	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
clxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Junker	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
           Enterprises.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            62	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 62 of 609
 clxxiii.   Defendant	   Junker	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clxxiv.    Defendant	   Junker	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clxxv.    Defendant	   Junker	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	  Correctional	  Institution.	  Defendant	  Junker	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 clxxvi.    Defendant	   Junker’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
clxxvii.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
            time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Junker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
clxxviii.   Defendant	   Junker	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
            existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
            generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Junker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clxxix.    Defendant	   Junker	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
            Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        63	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 63 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clxxx.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  clxxxi.   Defendant	  Junker	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
            within	  the	  subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 clxxxii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
            search	   areas	   within	   the	   subject	   premises.	   Defendant	   Junker	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
clxxxiii.   Defendant	   Junker,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
            attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
            staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
            of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Junker	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  	  	  
clxxxiv.    Defendant	  Junker,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
            and	   quality	   training	   for	   security	   auditors.	   Defendant	   Junker	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 clxxxv.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
            items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
            adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
            could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Junker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
clxxxvi.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
            searches.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
clxxxvii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
            nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         64	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 64 of 609
             Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
clxxxviii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
             Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 clxxxix.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	   operations.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
     cxc.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     cxci.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
             material	   management.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
    cxcii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Junker	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cxciii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
             control	   management.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
   cxciv.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    cxcv.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
             inspections.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                65	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 65 of 609
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cxcvi.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   Junker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cxcvii.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	  within	  the	  subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cxcviii.   Defendant	   Junker	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	  functions	  at	  the	  subject	  premises.	  Defendant	  Junker	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 cxcix.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     cc.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	  within	  the	  subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
    cci.   Defendant	  Junker	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
           internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Junker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   ccii.   Defendant	  Junker	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
           mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
           subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cciii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	  premises.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         66	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 66 of 609
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cciv.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
          were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
          the	   subject	   premises.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  ccv.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   security	  
          preparedness	  drills	  and	  training.	  Defendant	  Junker	  deliberately	  failed	  to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
 ccvi.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
          date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Junker	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccvii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
          ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Junker	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccviii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   discontinue	   security	  
          notifications	   due	   to	   broken	   equipment.	   Defendant	   Junker	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 ccix.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
          tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Junker	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccx.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
          areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
          at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Junker	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxi.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        67	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 67 of 609
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccxii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Junker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxiii.   Defendant	  Junker	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
           to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
           Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxiv.    Defendant	   Junker	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
           “security	   key”	   control	   policies.	   Defendant	   Junker	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  ccxv.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
           audit	  per	  industry	  standard.	  Defendant	  Junker	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 ccxvi.    Defendant	   Junker	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
           key	  position”	  per	  industry	  standard.	  Defendant	  Junker	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
ccxvii.    Defendant	  Junker	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
           per	   industry	   standard.	   Defendant	   Junker	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
ccxviii.   Defendant	   Junker	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
           read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Junker	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         68	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 68 of 609
  ccxix.         Defendant	   Junker	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Junker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           117.                   Defendant	   Junker’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           118.                   Had	   Defendant	   Junker	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           119.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Junker’s	   acts	   and	   or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           120.                   As	   outlined	   above,	   Defendant	   Junker	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    69	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 69 of 609
established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Junker’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           121.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           122.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                     COUNT IX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT FRANK L. PERRY




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        70	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 70 of 609
           123.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           124.          Defendant,	  FRANK	  L.	  PERRY	  (“Defendant	  PERRY”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Perry	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           125.          Defendant	   Perry	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Perry	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           71	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 71 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         126.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Perry,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         127.        Unfortunately,	   Defendant	   Perry,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         128.        Defendant	   Perry	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         129.        Unfortunately,	   Defendant	   Perry’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              72	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 72 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            130.         The	  result	  of	  Defendant	  Perry’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                           COUNT	  X	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  FRANK	  L.	  PERRY	  

             131.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             132.                    Defendant	   Perry	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             133.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   73	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 73 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           134.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           135.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           136.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Perry	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                74	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 74 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            137.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Perry’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

            138.                    Alternatively,	   Defendant	   Perry	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            139.                    More	   specifically,	   Defendant	   Perry	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Perry	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             75	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 75 of 609
         140.                  The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Perry	  include:	  

  ccxx.       DEFENDANT	   PERRY	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
              security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
              standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              	  
  ccxxi.      Defendant	   Perry	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
              security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
              staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
 ccxxii.      Defendant	   Perry	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

ccxxiii.      Defendant	   Perry	   failed	   to	   address	   the	   security	   needs	   of	   correctional	   staff,	  
              inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
              unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxxiv.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   Perry	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Perry	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxxv.       Defendant	   Perry	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   76	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 76 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxxvi.    Defendant	  Perry	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
ccxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Perry	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxxviii.   Defendant	   Perry	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Perry	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxxix.    Defendant	  Perry	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccxxx.    Defendant	   Perry	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   Perry	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 ccxxxi.    Defendant	   Perry’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxxxii.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       77	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 77 of 609
             time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Perry	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 ccxxxiii.   Defendant	  Perry	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
             existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
             generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Perry	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxxxiv.    Defendant	   Perry	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccxxxv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxxxvi.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
             within	   the	   subject	   premises.	   Defendant	   Perry	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
ccxxxvii.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Perry	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
ccxxxviii.   Defendant	  Perry,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
             to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
             consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
             Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Perry	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  	  	  
 ccxxxix.    Defendant	   Perry,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
             and	   quality	   training	   for	   security	   auditors.	   Defendant	   Perry	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         78	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 78 of 609
  ccxl.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Perry	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccxli.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxlii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxliii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxliv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	   operations.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxlv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxlvi.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
           material	   management.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
ccxlvii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Perry	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                79	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 79 of 609
ccxlviii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 ccxlix.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     ccl.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            inspections.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    ccli.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Perry	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cclii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Perry	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  ccliii.   Defendant	   Perry	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Perry	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
  ccliv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cclv.    Defendant	  Perry	  through	  NCDPS	  failed	  to	  staff	  critical	  monitoring	  stations	  
            within	   the	   subject	   premises.	   Defendant	   Perry	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          80	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 80 of 609
 cclvi.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
           internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Perry	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclvii.    Defendant	  Perry	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
           mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
           subject	  premises.	  Defendant	  Perry	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclviii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	  premises.	  Defendant	  Perry	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclix.    Defendant	  Perry	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
           were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
           the	   subject	   premises.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  cclx.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	   drills	   and	   training.	   Defendant	   Perry	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 cclxi.    Defendant	  Perry	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
           date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Perry	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxii.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
           ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Perry	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxiii.   Defendant	   Perry	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   Perry	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         81	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 81 of 609
 cclxiv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Perry	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cclxv.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Perry	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclxvi.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxvii.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Perry	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxviii.   Defendant	  Perry	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  to	  
            access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclxix.    Defendant	   Perry	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	  key”	  control	  policies.	  Defendant	  Perry	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  cclxx.    Defendant	  Perry	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
            audit	   per	   industry	   standard.	   Defendant	   Perry	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cclxxi.    Defendant	   Perry	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
            key	   position”	   per	   industry	   standard.	   Defendant	   Perry	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        82	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 82 of 609
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
cclxxii.        Defendant	   Perry	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
                per	   industry	   standard.	   Defendant	   Perry	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
cclxxiii.       Defendant	  Perry	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
                “post	  orders”	  per	  industry	  standards.	  Defendant	  Perry	  deliberately	  failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
cclxxiv.        Defendant	   Perry	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Perry	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
          141.                    Defendant	   Perry’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

          142.                    Had	   Defendant	   Perry	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            83	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 83 of 609
           143.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Perry’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           144.                   As	   outlined	   above,	   Defendant	   Perry	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Perry’s	   actions	   and/or	   omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           145.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           146.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     84	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 84 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                     COUNT XI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                    AS TO DEFENDANT ROBERT KALDAHL

           147.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           148.          Defendant,	   ROBERT	   KALDAHL	   (“Defendant	   Kaldahl”)	   is	   a	   resident	   of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Kaldahl	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           149.          Defendant	  Kaldahl	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           85	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 85 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Kaldahl	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          150.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Kaldahl,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          151.          Unfortunately,	   Defendant	   Kaldahl,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           86	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 86 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            152.         Defendant	   Kaldahl	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            153.         Unfortunately,	  Defendant	  Kaldahl’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            154.         The	   result	   of	   Defendant	   Kaldahl’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                         COUNT	  XII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  ROBERT	  KALDHL	  

             155.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                   87	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 87 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            156.                  Defendant	   Kaldahl	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            157.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            158.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            159.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                88	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 88 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           160.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Kaldahl	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           161.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Kaldahl’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

           162.                   Alternatively,	   Defendant	   Kaldahl	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           163.                   More	   specifically,	   Defendant	   Kaldahl	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      89	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 89 of 609
 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	  fund.	  In	  doing	  so,	  Defendant	  Kaldahl	  directed,	  permitted,	  encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             164.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Kaldahl	  include:	  

  cclxxv.          DEFENDANT	   KALDAHL	   knew	   that	   the	   Pasquotank	   Correctional	  
                   Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                   industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
 cclxxvi.          Defendant	  Kaldahl	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations	  
                   	  	  	  
cclxxvii.          Defendant	  Kaldahl	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
                   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                   policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                   inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
                   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

cclxxviii.         Defendant	   Kaldahl	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                   staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                   went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                   application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                   as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             90	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 90 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclxxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
             25%	   staff	   deficiency.	   Defendant	   Kaldahl	   was	   well	   aware	   the	   subject	  
             premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
             correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Kaldahl	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cclxxx.    Defendant	  Kaldahl	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
             operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
             train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
             Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclxxxi.    Defendant	  Kaldahl	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
             training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
             Institution.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
cclxxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             Kaldahl	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
             Enterprises.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxxxiii.   Defendant	   Kaldahl	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
             follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
             highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
             be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
             subject	   premises.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
cclxxxiv.    Defendant	   Kaldahl	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
             morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
             Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
             deficiencies.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxxxv.     Defendant	   Kaldahl	   through	   NCDPS	   employed	   mandatory	   overtime	  
             requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                91	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 91 of 609
              Pasquotank	   Correctional	   Institution.	   Defendant	   Kaldahl	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 cclxxxvi.    Defendant	   Kaldahl’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
              Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
              a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
              wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
              Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxxxvii.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
              of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
              supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
              time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Kaldahl	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cclxxxviii.   Defendant	   Kaldahl	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
              either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
              are	  generally	  commonplace	  in	  corrections	  institutions.	  Defendant	  Kaldahl	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cclxxxix.    Defendant	   Kaldahl	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
              Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     ccxc.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
              movement.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    ccxci.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
              within	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
    ccxcii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
              search	  areas	  within	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	  or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         92	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 92 of 609
 ccxciii.   Defendant	   Kaldahl,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
            attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
            staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
            of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Kaldahl	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  	  	  
 ccxciv.    Defendant	  Kaldahl,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
            and	  quality	  training	  for	  security	  auditors.	  Defendant	  Kaldahl	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
  ccxcv.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
            items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
            adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
            could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Kaldahl	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxcvi.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
            searches.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxcvii.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
            nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
            Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccxcviii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
            Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccxcix.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
            center	   operations.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
    ccc.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
            Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          93	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 93 of 609
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  ccci.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
           material	   management.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  cccii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Kaldahl	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccciii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
           control	   management.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 ccciv.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
           respective	   industry.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  cccv.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           inspections.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccvi.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   Kaldahl	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccvii.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	  within	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cccviii.   Defendant	   Kaldahl	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	  functions	  at	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         94	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 94 of 609
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 cccix.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cccx.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   Kaldahl	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 cccxi.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
           internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
           Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxii.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cccxiii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	   premises.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
cccxiv.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	  at	  the	  subject	  premises.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cccxv.     Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	  drills	  and	  training.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cccxvi.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
           to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Kaldahl	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         95	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 95 of 609
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxvii.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Kaldahl	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxviii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Kaldahl	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 cccxix.    Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Kaldahl	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cccxx.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Kaldahl	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxxi.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxxii.    Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Kaldahl	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxxiii.   Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          96	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 96 of 609
 cccxxiv.        Defendant	   Kaldahl	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                 “security	   key”	   control	   policies.	   Defendant	   Kaldahl	   deliberately	   failed	   to	  
                 take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
  cccxxv.        Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
                 key”	  audit	  per	  industry	  standard.	  Defendant	  Kaldahl	  deliberately	  failed	  to	  
                 take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
 cccxxvi.        Defendant	  Kaldahl	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
                 key	  position”	  per	  industry	  standard.	  Defendant	  Kaldahl	  deliberately	  failed	  
                 to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
cccxxvii.        Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
                 per	   industry	   standard.	   Defendant	   Kaldahl	   deliberately	   failed	   to	   take	   any	  
                 actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  
cccxxviii.       Defendant	   Kaldahl	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                 read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Kaldahl	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxxix.        Defendant	   Kaldahl	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Kaldahl	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            165.                   Defendant	  Kaldahl’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           97	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 97 of 609
           166.                    Had	   Defendant	   Kaldahl	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           167.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Kaldahl’s	   acts	   and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           168.                    As	   outlined	   above,	   Defendant	   Kaldahl	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Kaldahl’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        98	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 98 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

            169.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            170.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XIII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                    AS TO DEFENDANT GEORGE SOLOMON

          171.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          172.          Defendant,	  GEORGE	  SOLOMON	  (“Defendant	  Solomon”)	  is	  a	  resident	  of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           99	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 99 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Solomon	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           173.          Defendant	  Solomon	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Solomon	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           174.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Solomon,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         100	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 100 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         175.         Unfortunately,	   Defendant	   Solomon,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         176.         Defendant	   Solomon	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         177.         Unfortunately,	   Defendant	   Solomon’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 101	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 101 of 609
           178.          The	   result	   of	   Defendant	   Solomon’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  XIV	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                         AS	  TO	  DEFENDANT,	  GEORGE	  SOLOMON	  

            179.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            180.                     Defendant	   Solomon	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            181.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            182.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                102	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 102 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           183.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           184.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Solomon	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           185.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    103	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 103 of 609
Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Solomon’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            186.                    Alternatively,	   Defendant	   Solomon	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            187.                    More	   specifically,	   Defendant	   Solomon	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  Solomon	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            188.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Solomon	  include:	  

cccxxx.           DEFENDANT	   SOLOMON	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
cccxxxi.          Defendant	   Solomon	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           104	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 104 of 609
             	  	  	  
 cccxxxii.   Defendant	  Solomon	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
             and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
             policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
             inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
             Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

cccxxxiii.   Defendant	   Solomon	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
             staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
             went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
             application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
             as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
             Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
             25%	   staff	   deficiency.	   Defendant	   Solomon	   was	   well	   aware	   the	   subject	  
             premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
             correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxxxv.    Defendant	   Solomon	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
             was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
             train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
             Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxxxvi.    Defendant	   Solomon	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
             proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
             Correctional	   Institution.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  	  	  
cccxxxvii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             Solomon	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
             Corrections	   Enterprises.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             105	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 105 of 609
cccxxxviii.    Defendant	   Solomon	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
               follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
               highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
               be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
               subject	   premises.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 cccxxxix.     Defendant	   Solomon	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
               morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
               Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
               deficiencies.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     cccxl.    Defendant	   Solomon	   through	   NCDPS	   employed	   mandatory	   overtime	  
               requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
               Pasquotank	   Correctional	   Institution.	   Defendant	   Solomon	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
    cccxli.    Defendant	   Solomon’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
               Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
               a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
               wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
               Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cccxlii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   provide	   adequate	  
               supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
               adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
               supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
               Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
               take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cccxliii.   Defendant	   Solomon	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
               either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
               are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
               Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cccxliv.    Defendant	   Solomon	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
               Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        106	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 106 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cccxlv.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	  Defendant	  Solomon	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxlvi.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
             offenders	   within	   the	   subject	   premises.	   Defendant	   Solomon	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
cccxlvii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxlviii.   Defendant	   Solomon,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Solomon	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 cccxlix.    Defendant	   Solomon,	   through	   NCDPS,	   preformed	   inadequate	   security	  
             audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     cccl.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
             sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
             and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
             which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
             Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    cccli.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   ccclii.   Defendant	  Solomon	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        107	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 107 of 609
            Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccliii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
            Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccliv.    Defendant	  Solomon	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
            center	   operations.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  ccclv.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
            Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccclvi.    Defendant	  Solomon	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
            material	  management.	  Defendant	  Solomon	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
ccclvii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
            Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclviii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 ccclix.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	   industry.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  ccclx.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   inspections.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              108	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 108 of 609
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  ccclxi.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Solomon	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccclxii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
            security	   risk	   within	   the	   subject	   premises.	   Defendant	   Solomon	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxiii.   Defendant	   Solomon	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Solomon	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxiv.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	  Defendant	  Solomon	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccclxv.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	   within	   the	   subject	   premises.	   Defendant	   Solomon	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
ccclxvi.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	  
            for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
            Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxvii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
            requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
            facility	   on	   the	   subject	   premises.	   Defendant	   Solomon	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        109	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 109 of 609
ccclxviii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	   premises.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 ccclxix.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
             which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
             privacy	   at	   the	   subject	   premises.	   Defendant	   Solomon	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
  ccclxx.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Solomon	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 ccclxxi.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	  
             to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
             ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxiii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Solomon	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
ccclxxiv.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxv.     Defendant	   Solomon	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Solomon	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        110	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 110 of 609
 ccclxxvi.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	   Defendant	   Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxvii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Solomon	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxviii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccclxxix.    Defendant	  Solomon	  through	  NCDPS	  negligently	  implemented	  Conflicting	  
              “security	   key”	   control	   policies.	   Defendant	   Solomon	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
  ccclxxx.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
              key”	   audit	   per	   industry	   standard.	   Defendant	   Solomon	   deliberately	   failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 ccclxxxi.    Defendant	  Solomon	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
              key	   position”	   per	   industry	   standard.	   Defendant	   Solomon	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
ccclxxxii.    Defendant	   Solomon	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
              staff	  per	  industry	  standard.	  Defendant	  Solomon	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
ccclxxxiii.   Defendant	   Solomon	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
              read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Solomon	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        111	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 111 of 609
                    actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                    driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
ccclxxxiv.          Defendant	   Solomon	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                    equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                    Solomon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              189.                    Defendant	   Solomon’s	   acts	   and/or	   deliberate	   inactions	   created	  

  a	   risk	   of	   death	   or	   serious	   bodily	   injury	   to	   Plaintiff	   as	   violent	   and/or	   “Close	   Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

              190.                    Had	   Defendant	   Solomon	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

              191.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Solomon’s	  acts	  and	  

  or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

  operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

  implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

              192.                    As	   outlined	   above,	   Defendant	   Solomon	   acted	   with	   deliberate	  

  indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           112	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 112 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Solomon’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           193.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           194.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT W. DAVID GUICE



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      113	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 113 of 609
           195.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           196.          Defendant,	   W.	   DAVID	   GUICE	   (“Defendant	   Guice”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Guice	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           197.          Defendant	   Guice	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Guice	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         114	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 114 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         198.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Guice,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         199.        Unfortunately,	   Defendant	   Guice,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         200.        Defendant	   Guice	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         201.        Unfortunately,	   Defendant	   Guice’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            115	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 115 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            202.         The	  result	  of	  Defendant	  Guice’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                       COUNT	  XVI	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  W.	  DAVID	  GUICE	  

             203.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             204.                    Defendant	   Guice	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             205.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                116	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 116 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           206.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           207.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           208.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Guice	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             117	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 117 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            209.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Guice’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

            210.                    Alternatively,	   Defendant	   Guice	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            211.                    More	   specifically,	   Defendant	   Guice	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Guice	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           118	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 118 of 609
             212.                  The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

    Defendant	  Guice	  include:	  

  ccclxxxv.       DEFENDANT	   GUICE	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 ccclxxxvi.       Defendant	   Guice	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
ccclxxxvii.       Defendant	   Guice	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                  inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                  Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

ccclxxxviii.      Defendant	   Guice	   failed	   to	   address	   the	   security	   needs	   of	   correctional	   staff,	  
                  inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                  unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                  Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 ccclxxxix.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                  25%	   staff	   deficiency.	   Defendant	   Guice	   was	   well	   aware	   the	   subject	  
                  premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                  correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Guice	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     cccxc.       Defendant	   Guice	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
                  operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
                  train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                  Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 119	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 119 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cccxci.   Defendant	  Guice	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
 cccxcii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Guice	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxciii.   Defendant	   Guice	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Guice	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxciv.    Defendant	  Guice	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxcv.    Defendant	   Guice	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   Guice	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cccxcvi.    Defendant	   Guice’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cccxcvii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     120	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 120 of 609
             time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Guice	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
cccxcviii.   Defendant	  Guice	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
             existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
             generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Guice	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cccxcix.    Defendant	   Guice	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      cd.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      cdi.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
             within	   the	   subject	   premises.	   Defendant	   Guice	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
     cdii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Guice	   deliberately	  
             failed	   to	   take	   any	  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
    cdiii.   Defendant	  Guice,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
             to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
             consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
             Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Guice	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  	  	  
    cdiv.    Defendant	   Guice,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
             and	   quality	   training	   for	   security	   auditors.	   Defendant	   Guice	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       121	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 121 of 609
  cdv.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
          items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
          adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
          could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Guice	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdvi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
          searches.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdvii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
          Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdviii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdix.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
          center	   operations.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdx.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
          material	   management.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 cdxii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Guice	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             122	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 122 of 609
 cdxiii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
           control	   management.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 cdxiv.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
           operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
           industry.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdxv.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
           inspections.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxvi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   Guice	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxvii.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	   within	   the	   subject	   premises.	   Defendant	   Guice	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
cdxviii.   Defendant	   Guice	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   Guice	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 cdxix.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdxx.    Defendant	  Guice	  through	  NCDPS	  failed	  to	  staff	  critical	  monitoring	  stations	  
           within	   the	   subject	   premises.	   Defendant	   Guice	   deliberately	   failed	   to	   take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       123	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 123 of 609
  cdxxi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Guice	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdxxii.   Defendant	  Guice	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	  premises.	  Defendant	  Guice	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxxiii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	  premises.	  Defendant	  Guice	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxxiv.    Defendant	  Guice	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  cdxxv.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	   drills	   and	   training.	   Defendant	   Guice	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 cdxxvi.    Defendant	  Guice	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
            date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Guice	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxxvii.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Guice	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxxviii.   Defendant	   Guice	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Guice	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       124	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 124 of 609
 cdxxix.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Guice	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdxxx.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Guice	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxxxi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxxxii.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	  audit	  system	  per	  industry	  standard.	  Defendant	  Guice	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	  take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
cdxxxiii.   Defendant	  Guice	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  to	  
            access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxxxiv.    Defendant	   Guice	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	  key”	  control	  policies.	  Defendant	  Guice	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
cdxxxv.     Defendant	  Guice	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
            audit	   per	   industry	   standard.	   Defendant	   Guice	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
cdxxxvi.    Defendant	   Guice	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
            key	   position”	   per	   industry	   standard.	   Defendant	   Guice	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      125	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 125 of 609
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
cdxxxvii.         Defendant	   Guice	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
                  per	   industry	   standard.	   Defendant	   Guice	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
cdxxxviii.        Defendant	  Guice	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
                  “post	  orders”	  per	  industry	  standards.	  Defendant	  Guice	  deliberately	  failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
 cdxxxix.         Defendant	   Guice	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Guice	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            213.                    Defendant	   Guice’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

            214.                    Had	   Defendant	   Guice	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          126	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 126 of 609
           215.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Guice’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           216.                   As	   outlined	   above,	   Defendant	   Guice	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Guice’s	   actions	   and/or	   omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           217.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           218.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   127	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 127 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                        COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT FELIX TAYLOR

           219.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           220.          Defendant,	   FELIX	   TAYLOR	   (“Defendant	   Taylor”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Taylor	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           221.          Defendant	   Taylor	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     128	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 128 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Taylor	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          222.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Taylor,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          223.          Unfortunately,	   Defendant	   Taylor,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         129	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 129 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            224.         Defendant	   Taylor	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            225.         Unfortunately,	   Defendant	   Taylor’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            226.         The	  result	  of	  Defendant	  Taylor’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                      COUNT	  XVIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  FELIX	  TAYLOR	  

             227.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                130	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 130 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            228.                  Defendant	   Taylor	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            229.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            230.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            231.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             131	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 131 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           232.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Taylor	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           233.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Taylor’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

           234.                   Alternatively,	   Defendant	   Taylor	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           235.                   More	   specifically,	   Defendant	   Taylor	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   132	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 132 of 609
Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Taylor	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            236.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Taylor	  include:	  

    cdxl.         DEFENDANT	  TAYLOR	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
   cdxli.         Defendant	   Taylor	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
 cdxlii.          Defendant	   Taylor	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                  inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

cdxliii.          Defendant	  Taylor	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                  inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                  unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                  Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           133	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 133 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxliv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Taylor	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Taylor	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdxlv.    Defendant	  Taylor	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
            operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxlvi.    Defendant	  Taylor	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
cdxlvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Taylor	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdxlviii.   Defendant	   Taylor	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxlix.    Defendant	   Taylor	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    cdl.    Defendant	   Taylor	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	  Correctional	  Institution.	  Defendant	  Taylor	  deliberately	  failed	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                               134	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 134 of 609
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  cdli.    Defendant	   Taylor’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlii.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
           of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
           supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
           time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Taylor	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdliii.   Defendant	   Taylor	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
           existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
           generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Taylor	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdliv.    Defendant	   Taylor	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
           Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdlv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlvi.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
           within	  the	  subject	  premises.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
cdlvii.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Taylor	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       135	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 135 of 609
cdlviii.   Defendant	   Taylor,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Taylor	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
 cdlix.    Defendant	  Taylor,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
           and	   quality	   training	   for	   security	   auditors.	   Defendant	   Taylor	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  cdlx.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Taylor	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxi.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxii.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxiii.   Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxiv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	   operations.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
cdlxv.     Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       136	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 136 of 609
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxvi.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
            material	   management.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
cdlxvii.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Taylor	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxviii.   Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cdlxix.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdlxx.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            inspections.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxxi.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Taylor	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxxii.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Taylor	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cdlxxiii.   Defendant	   Taylor	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Taylor	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        137	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 137 of 609
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 cdlxxiv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdlxxv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Taylor	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 cdlxxvi.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Taylor	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxxvii.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
             mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
             subject	  premises.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxxviii.   Defendant	   Taylor	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	  premises.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxxix.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
             were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
             the	   subject	   premises.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  cdlxxx.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Taylor	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 cdlxxxi.    Defendant	  Taylor	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Taylor	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     138	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 138 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdlxxxii.   Defendant	   Taylor	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Taylor	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxxxiii.   Defendant	   Taylor	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Taylor	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 cdlxxxiv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Taylor	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cdlxxxv.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Taylor	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdlxxxvi.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxxxvii.    Defendant	   Taylor	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Taylor	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cdlxxxviii.   Defendant	  Taylor	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       139	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 139 of 609
cdlxxxix.       Defendant	   Taylor	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                “security	   key”	   control	   policies.	   Defendant	   Taylor	   deliberately	   failed	   to	  
                take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
    cdxc.       Defendant	  Taylor	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                audit	  per	  industry	  standard.	  Defendant	  Taylor	  deliberately	  failed	  to	  take	  
                any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
   cdxci.       Defendant	   Taylor	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                key	  position”	  per	  industry	  standard.	  Defendant	  Taylor	  deliberately	  failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
  cdxcii.       Defendant	  Taylor	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                per	   industry	   standard.	   Defendant	   Taylor	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 cdxciii.       Defendant	   Taylor	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Taylor	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
 cdxciv.        Defendant	   Taylor	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Taylor	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           237.                   Defendant	   Taylor’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           140	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 140 of 609
           238.                    Had	   Defendant	   Taylor	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           239.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Taylor’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           240.                    As	   outlined	   above,	   Defendant	   Taylor	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Taylor’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      141	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 141 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

            241.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            242.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                    AS TO DEFENDANT COLBERT RESPASS

           243.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           244.         Defendant,	  COLBERT	  RESPASS	  (“Defendant	  Respass”)	  is	  a	  resident	  of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         142	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 142 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Respass	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           245.          Defendant	  Respass	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Respass	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           246.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Respass,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         143	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 143 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            247.     Unfortunately,	   Defendant	   Respass,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            248.     Defendant	   Respass	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            249.     Unfortunately,	  Defendant	  Respass’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       144	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 144 of 609
           250.          The	   result	   of	   Defendant	   Respass’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                      COUNT	  XX	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                         AS	  TO	  DEFENDANT,	  COLBERT	  RESPASS	  

            251.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            252.                     Defendant	   Respass	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            253.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            254.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                145	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 145 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           255.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           256.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Respass	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           257.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    146	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 146 of 609
Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Respass’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            258.                    Alternatively,	   Defendant	   Respass	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            259.                    More	   specifically,	   Defendant	   Respass	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Respass	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            260.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Respass	  include:	  

 cdxcv.           DEFENDANT	  RESPASS	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
cdxcvi.           Defendant	  Respass	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           147	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 147 of 609
            	  	  	  
cdxcvii.    Defendant	  Respass	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
            and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
            policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
            inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
            Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

cdxcviii.   Defendant	   Respass	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
            staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
            went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
            application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
            as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
            Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cdxcix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Respass	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Respass	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
       d.   Defendant	   Respass	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
            was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
      di.   Defendant	   Respass	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
            proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
            Correctional	  Institution.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  	  	  
     dii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Respass	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
            Corrections	   Enterprises.	   Defendant	   Respass	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             148	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 148 of 609
  diii.   Defendant	   Respass	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	   premises.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  div.    Defendant	   Respass	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
          morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
          Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
          deficiencies.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dv.    Defendant	   Respass	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	   Correctional	   Institution.	   Defendant	   Respass	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
  dvi.    Defendant	   Respass’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
          Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dvii.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   provide	   adequate	  
          supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
          adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
          supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
          Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dviii.   Defendant	   Respass	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
          either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
          are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
          Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dix.    Defendant	   Respass	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
          Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      149	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 149 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dx.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dxi.   Defendant	  Respass	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
          within	  the	  subject	  premises.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  dxii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	   areas	   within	   the	   subject	   premises.	   Defendant	   Respass	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 dxiii.   Defendant	   Respass,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
          attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
          staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
          of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Respass	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  	  	  
 dxiv.    Defendant	   Respass,	   through	   NCDPS,	   preformed	   inadequate	   security	  
          audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Respass	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dxv.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
          items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
          adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
          could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Respass	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxvi.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
          searches.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxvii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      150	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 150 of 609
          Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxviii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxix.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
          center	   operations.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  dxx.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxxi.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
          material	  management.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 dxxii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Respass	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxxiii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
          control	   management.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
dxxiv.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
          respective	   industry.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 dxxv.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
          inspections.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            151	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 151 of 609
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxxvi.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   Respass	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxxvii.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	   within	   the	   subject	   premises.	   Defendant	   Respass	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
dxxviii.   Defendant	   Respass	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   Respass	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxxix.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dxxx.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   Respass	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 dxxxi.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
           internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
           Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxxxii.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  Respass	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
dxxxiii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	   premises.	   Defendant	   Respass	   deliberately	   failed	   to	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       152	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 152 of 609
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dxxxiv.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
            which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
            privacy	  at	  the	  subject	  premises.	  Defendant	  Respass	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  dxxxv.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  Respass	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dxxxvi.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
            to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Respass	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxxxvii.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
            ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Respass	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxxxviii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Respass	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dxxxix.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Respass	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     dxl.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Respass	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       153	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 153 of 609
  dxli.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dxlii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Respass	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxliii.   Defendant	  Respass	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
           to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
           Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxliv.    Defendant	   Respass	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
           “security	   key”	   control	   policies.	   Defendant	   Respass	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  dxlv.    Defendant	   Respass	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
           key”	  audit	  per	  industry	  standard.	  Defendant	  Respass	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 dxlvi.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
           key	   position”	   per	   industry	   standard.	   Defendant	   Respass	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
dxlvii.    Defendant	  Respass	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
           per	  industry	  standard.	  Defendant	  Respass	  deliberately	  failed	  to	  take	  any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
dxlviii.   Defendant	   Respass	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
           read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Respass	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       154	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 154 of 609
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dxlix.         Defendant	   Respass	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Respass	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           261.                   Defendant	   Respass’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           262.                   Had	   Defendant	   Respass	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           263.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Respass’s	   acts	   and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           264.                   As	   outlined	   above,	   Defendant	   Respass	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                155	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 155 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Respass’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           265.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           266.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XXI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT FAY D. LASSITER



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      156	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 156 of 609
           267.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           268.          Defendant,	   FAY	   D.	   LASSITER	   (“Defendant	   Lassiter”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   F.	   Lassiter	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           269.          Defendant	   F.	   Lassiter	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   F.	  

Lassiter	   (during	   his	   term	   as	   Governor	   of	   North	   Carolina)	   demonstrated	   his	   intent	   to	  

harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      157	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 157 of 609
Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

         270.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  F.	  Lassiter,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         271.        Unfortunately,	  Defendant	  F.	  Lassiter,	  acting	  under	  the	  Color	  of	  North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         272.        Defendant	   F.	   Lassiter	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            158	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 158 of 609
           273.          Unfortunately,	   Defendant	   F.	   Lassiter’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           274.          The	   result	   of	   Defendant	   F.	   Lassiter’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  XXII	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                              AS	  TO	  DEFENDANT,	  FAY	  LASSITER	  

            275.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            276.                     Defendant	   F.	   Lassiter	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            277.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                159	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 159 of 609
States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           278.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           279.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             160	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 160 of 609
            280.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  F.	  Lassiter	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            281.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   F.	   Lassiter’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            282.                    Alternatively,	  Defendant	  F.	  Lassiter	  also	  acted	  with	  Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            283.                    More	   specifically,	   Defendant	   F.	   Lassiter	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   F.	   Lassiter	   directed,	   permitted,	  

encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           161	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 161 of 609
requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             284.                 The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  F.	  Lassiter	  include:	  

       dl.       DEFENDANT	   F.	   LASSITER	   knew	   that	   the	   Pasquotank	   Correctional	  
                 Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                 industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                 direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                 	  
      dli.       Defendant	   F.	   Lassiter	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                 outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                 correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                 	  	  	  
     dlii.       Defendant	   F.	   Lassiter	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                 safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                 NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                 security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                 procedures.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	  
                 to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

    dliii.       Defendant	  F.	  Lassiter	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                 staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                 went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                 application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                 as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	   F.	  
                 Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dliv.        The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                 25%	   staff	   deficiency.	   Defendant	   F.	   Lassiter	   was	   well	   aware	   the	   subject	  
                 premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                 correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   F.	   Lassiter	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    162	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 162 of 609
   dlv.    Defendant	   F.	   Lassiter	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
           was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dlvi.    Defendant	   F.	   Lassiter	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
           proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
           Correctional	   Institution.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  	  	  
 dlvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           F.	   Lassiter	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
           Corrections	  Enterprises.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 dlviii.   Defendant	   F.	   Lassiter	   (through	   his	   supervisory	   role	   over	   NCDPS)	  failed	   to	  
           follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
           highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
           be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
           subject	   premises.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  dlix.    Defendant	   F.	   Lassiter	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
           morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
           Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
           deficiencies.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dlx.    Defendant	   F.	   Lassiter	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	   Correctional	   Institution.	   Defendant	   F.	   Lassiter	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  dlxi.    Defendant	   F.	   Lassiter’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       163	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 163 of 609
           wrongdoing	  thereby	  failing	  to	  deter	  same	  from	  recurrence.	  Defendant	  F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dlxii.   Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   provide	   adequate	  
           supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
           adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
           supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
           Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dlxiii.   Defendant	   F.	   Lassiter	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
           either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
           are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dlxiv.    Defendant	  F.	  Lassiter	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
           F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dlxv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  take	  any	  actions	  to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dlxvi.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
           offenders	  within	  the	  subject	  premises.	  Defendant	  F.	  Lassiter	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
dlxvii.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   F.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxviii.   Defendant	   F.	   Lassiter,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  F.	  Lassiter	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       164	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 164 of 609
 dlxix.    Defendant	   F.	   Lassiter,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   F.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dlxx.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
           sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
           and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
           which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dlxxi.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxii.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
           store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
           Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxiii.   Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	  and	  alert	  systems	  at	  the	  subject	  premises.	  Defendant	  F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxiv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           control	  center	  operations.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
dlxxv.     Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxvi.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           hazard	  material	  management.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              165	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 165 of 609
dlxxvii.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   F.	  
            Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxviii.   Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dlxxix.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	   industry.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  dlxxx.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	  inspections.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dlxxxi.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   F.	   Lassiter	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxxii.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
            security	   risk	   within	   the	   subject	   premises.	   Defendant	   F.	   Lassiter	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxxiii.   Defendant	  F.	  Lassiter	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   F.	   Lassiter	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxxiv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   proper	  
            procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
            and	   back	   docks.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              166	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 166 of 609
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  dlxxxv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   F.	   Lassiter	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 dlxxxvi.    Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
             for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   F.	  
             Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dlxxxvii.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
dlxxxviii.   Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
             subject	   premises.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 dlxxxix.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
             which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
             privacy	  at	  the	  subject	  premises.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
     dxc.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	  Defendant	   F.	   Lassiter	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
    dxci.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             up	  to	  date	  emergency	  plans	  at	  the	  subject	  premises.	  	  Defendant	  F.	  Lassiter	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dxcii.   Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  
             to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   F.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       167	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 167 of 609
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxciii.   Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   F.	   Lassiter	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 dxciv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
           and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dxcv.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxcvi.    Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxcvii.    Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  to	  establish	  a	  comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   F.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dxcviii.   Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	   F.	  
           Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dxcix.    Defendant	   F.	   Lassiter	   through	   NCDPS	   negligently	   implemented	  
           Conflicting	   “security	   key”	   control	   policies.	   Defendant	   F.	   Lassiter	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       168	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 168 of 609
       dc.        Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
                  key”	  audit	  per	  industry	  standard.	  Defendant	  F.	  Lassiter	  deliberately	  failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
      dci.        Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                  and	   key	   position”	   per	   industry	   standard.	   Defendant	   F.	   Lassiter	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     dcii.        Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                  staff	   per	   industry	   standard.	   Defendant	   F.	   Lassiter	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
   dciii.         Defendant	   F.	   Lassiter	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   F.	   Lassiter	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dciv.         Defendant	  F.	  Lassiter	  through	  NCDPS	  failed	  provide	  adequate	  emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	   F.	  
                  Lassiter	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             285.                   Defendant	  F.	  Lassiter’s	  acts	  and/or	  deliberate	  inactions	  created	  

a	   risk	   of	   death	   or	   serious	   bodily	   injury	   to	   Plaintiff	   as	   violent	   and/or	   “Close	   Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             286.                   Had	  Defendant	  F.	  Lassiter	  acted	  appropriately	  in	  committing	  to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            169	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 169 of 609
suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           287.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  F.	  Lassiter’s	  acts	  and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           288.                    As	  outlined	  above,	  Defendant	  F.	  Lassiter	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   F.	   Lassiter’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      170	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 170 of 609
            289.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            290.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XXIII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                    AS TO DEFENDANT NICOLE SULLIVAN

           291.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           292.         Defendant,	   NICOLE	   SULLIVAN	   (“Defendant	   Sullivan”)	   is	   a	   resident	   of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Sullivan	   assumed	   the	   ultimate	   supervisory	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         171	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 171 of 609
position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           293.          Defendant	  Sullivan	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Sullivan	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           294.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Sullivan,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         172	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 172 of 609
            295.    Unfortunately,	   Defendant	   Sullivan,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            296.    Defendant	   Sullivan	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            297.    Unfortunately,	   Defendant	   Sullivan’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            298.    The	   result	   of	   Defendant	   Sullivan’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                          173	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 173 of 609
Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XXIV	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                           AS	  TO	  DEFENDANT,	  NICOLE	  SULLIVAN	  

            299.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            300.                     Defendant	   Sullivan	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            301.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            302.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                174	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 174 of 609
           303.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           304.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Sullivan	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           305.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	   Pasquotank	  Correctional	  Institution	  and	  Defendant	  Sullivan’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    175	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 175 of 609
            306.                    Alternatively,	   Defendant	   Sullivan	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            307.                    More	   specifically,	   Defendant	   Sullivan	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Sullivan	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            308.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Sullivan	  include:	  

     dcv.         DEFENDANT	   SULLIVAN	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
    dcvi.         Defendant	  Sullivan	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
   dcvii.         Defendant	  Sullivan	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           176	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 176 of 609
          inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
          Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

dcviii.   Defendant	   Sullivan	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
          staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
          went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
          application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
          as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
          Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
          25%	   staff	   deficiency.	   Defendant	   Sullivan	   was	   well	   aware	   the	   subject	  
          premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
          correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Sullivan	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcx.    Defendant	   Sullivan	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
          was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
          train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
          Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxi.    Defendant	   Sullivan	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
          proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
          Correctional	  Institution.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  	  	  
 dcxii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
          Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
          Sullivan	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
          Corrections	   Enterprises.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
dcxiii.   Defendant	   Sullivan	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            177	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 177 of 609
           subject	   premises.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 dcxiv.    Defendant	   Sullivan	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
           morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
           Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
           deficiencies.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcxv.    Defendant	   Sullivan	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	   Correctional	   Institution.	   Defendant	   Sullivan	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 dcxvi.    Defendant	   Sullivan’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxvii.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   provide	   adequate	  
           supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
           adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
           supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
           Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxviii.   Defendant	   Sullivan	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
           either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
           are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
           Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxix.    Defendant	   Sullivan	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
           Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcxx.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       178	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 178 of 609
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxxi.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
           within	  the	  subject	  premises.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 dcxxii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Sullivan	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
dcxxiii.   Defendant	   Sullivan,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Sullivan	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
dcxxiv.    Defendant	   Sullivan,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Sullivan	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxxv.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Sullivan	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxxvi.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxxvii.   Defendant	   Sullivan	   through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       179	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 179 of 609
dcxxviii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
            Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxxix.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
            center	   operations.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  dcxxx.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
            Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxxxi.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
            material	  management.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
dcxxxii.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Sullivan	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxxxiii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
dcxxxiv.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	   industry.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
dcxxxv.     Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            inspections.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             180	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 180 of 609
 dcxxxvi.     Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   Sullivan	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxxxvii.     Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	   within	   the	   subject	   premises.	   Defendant	   Sullivan	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
dcxxxviii.    Defendant	   Sullivan	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	   functions	   at	   the	   subject	   premises.	   Defendant	   Sullivan	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcxxxix.     Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
              and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
              docks.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     dcxl.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
              stations	   within	   the	   subject	   premises.	   Defendant	   Sullivan	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
    dcxli.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
              internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
              Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dcxlii.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
              requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
              facility	  on	  the	  subject	  premises.	  Defendant	  Sullivan	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
   dcxliii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
              subject	   premises.	   Defendant	   Sullivan	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        181	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 181 of 609
 dcxliv.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
            which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
            privacy	  at	  the	  subject	  premises.	  Defendant	  Sullivan	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  dcxlv.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  Sullivan	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dcxlvi.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
            to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Sullivan	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxlvii.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
            ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Sullivan	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcxlviii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Sullivan	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dcxlix.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Sullivan	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dcl.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Sullivan	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dcli.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        182	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 182 of 609
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dclii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Sullivan	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcliii.   Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
           to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
           Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcliv.    Defendant	   Sullivan	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
           “security	   key”	   control	   policies.	   Defendant	   Sullivan	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  dclv.    Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
           key”	  audit	  per	  industry	  standard.	  Defendant	  Sullivan	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 dclvi.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
           key	   position”	   per	   industry	   standard.	   Defendant	   Sullivan	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
dclvii.    Defendant	  Sullivan	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
           per	  industry	  standard.	  Defendant	  Sullivan	  deliberately	  failed	  to	  take	  any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
dclviii.   Defendant	   Sullivan	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
           read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Sullivan	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclix.    Defendant	   Sullivan	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
           equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       183	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 183 of 609
                 Sullivan	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           309.                   Defendant	   Sullivan’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           310.                   Had	   Defendant	   Sullivan	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           311.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Sullivan’s	   acts	   and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           312.                   As	   outlined	   above,	   Defendant	   Sullivan	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                               184	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 184 of 609
relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Sullivan’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           313.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           314.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XXV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT ANNIE HARVEY

           315.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      185	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 185 of 609
           316.          Defendant,	   ANNIE	   HARVEY	   (“Defendant	   Harvey”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Harvey	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           317.          Defendant	  Harvey	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Harvey	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         186	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 186 of 609
while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         318.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Harvey,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         319.        Unfortunately,	   Defendant	   Harvey,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         320.        Defendant	   Harvey	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         321.        Unfortunately,	  Defendant	  Harvey’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            187	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 187 of 609
operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            322.         The	   result	   of	   Defendant	   Harvey’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                      COUNT	  XXVI	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  ANNIE	  HARVEY	  

             323.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             324.                    Defendant	   Harvey	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             325.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                188	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 188 of 609
           326.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           327.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           328.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Harvey	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             189	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 189 of 609
and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            329.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Harvey’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            330.                    Alternatively,	   Defendant	   Harvey	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            331.                    More	   specifically,	   Defendant	   Harvey	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  Harvey	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            332.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Harvey	  include:	  

    dclx.         DEFENDANT	  HARVEY	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           190	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 190 of 609
           standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           	  
 dclxi.    Defendant	   Harvey	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
           security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
           staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations	  
           	  	  	  
dclxii.    Defendant	   Harvey	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
           and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
           policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
           inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
           Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

dclxiii.   Defendant	   Harvey	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
           staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
           went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
           application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
           as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
           Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
           25%	   staff	   deficiency.	   Defendant	   Harvey	   was	   well	   aware	   the	   subject	  
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Harvey	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxv.     Defendant	  Harvey	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
           operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxvi.    Defendant	  Harvey	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              191	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 191 of 609
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
dclxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Harvey	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxviii.   Defendant	   Harvey	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dclxix.    Defendant	  Harvey	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dclxx.    Defendant	   Harvey	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	  Correctional	  Institution.	  Defendant	  Harvey	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dclxxi.    Defendant	   Harvey’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxxii.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
            time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      192	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 192 of 609
 dclxxiii.   Defendant	  Harvey	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
             existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
             generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Harvey	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclxxiv.    Defendant	   Harvey	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dclxxv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclxxvi.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	  the	  subject	  premises.	  Defendant	  Harvey	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
dclxxvii.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	  areas	  within	  the	  subject	  premises.	  Defendant	  Harvey	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
dclxxviii.   Defendant	   Harvey,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Harvey	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 dclxxix.    Defendant	  Harvey,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
             and	  quality	  training	  for	  security	  auditors.	  Defendant	  Harvey	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
  dclxxx.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Harvey	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       193	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 193 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dclxxxi.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
              searches.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dclxxxii.   Defendant	  Harvey	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
              nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
              Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclxxxiii.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclxxxiv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
              center	   operations.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
  dclxxxv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dclxxxvi.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
dclxxxvii.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Harvey	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dclxxxviii.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             194	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 194 of 609
dclxxxix.   Defendant	  Harvey	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dcxc.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            inspections.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dcxci.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcxcii.   Defendant	  Harvey	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	  within	  the	  subject	  premises.	  Defendant	  Harvey	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dcxciii.   Defendant	   Harvey	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Harvey	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dcxciv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	  Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcxcv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	   within	   the	   subject	   premises.	   Defendant	   Harvey	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dcxcvi.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       195	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 195 of 609
dcxcvii.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
            requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
            facility	   on	   the	   subject	   premises.	   Defendant	   Harvey	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
dcxcviii.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	   premises.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dcxcix.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
            which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
            privacy	   at	   the	   subject	   premises.	   Defendant	   Harvey	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
    dcc.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  Harvey	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
    dcci.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	  
            to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dccii.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcciii.   Defendant	   Harvey	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Harvey	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
  dcciv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Harvey	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       196	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 196 of 609
  dccv.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Harvey	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccvi.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	  Defendant	  Harvey	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccvii.    Defendant	   Harvey	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Harvey	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccviii.   Defendant	  Harvey	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
           to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
           Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccix.    Defendant	   Harvey	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
           “security	   key”	   control	   policies.	   Defendant	   Harvey	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  dccx.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
           audit	  per	  industry	  standard.	  Defendant	  Harvey	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 dccxi.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
           key	  position”	  per	  industry	  standard.	  Defendant	  Harvey	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
dccxii.    Defendant	  Harvey	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
           per	   industry	   standard.	   Defendant	   Harvey	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     197	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 197 of 609
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
dccxiii.        Defendant	   Harvey	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Harvey	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
dccxiv.         Defendant	   Harvey	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Harvey	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           333.                   Defendant	  Harvey’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           334.                   Had	   Defendant	   Harvey	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           335.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Harvey’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            198	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 198 of 609
implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           336.                    As	   outlined	   above,	   Defendant	   Harvey	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Harvey’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           337.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           338.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      199	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 199 of 609
to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XXVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT JOSEPH HARRELL

           339.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           340.          Defendant,	   JOSEPH	   HARRELL	   (“Defendant	   Harrell”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Harrell	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           341.          Defendant	  Harrell	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         200	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 200 of 609
and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Harrell	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         342.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Harrell,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         343.        Unfortunately,	   Defendant	   Harrell,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            201	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 201 of 609
            344.         Defendant	   Harrell	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            345.         Unfortunately,	  Defendant	  Harrell’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            346.         The	   result	   of	   Defendant	   Harrell’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XXVIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                               AS	  TO	  DEFENDANT,	  JOSEPH	  HARRELL	  

             347.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             348.                    Defendant	   Harrell	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                202	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 202 of 609
1983.	  

            349.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            350.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            351.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             203	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 203 of 609
The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

            352.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Harrell	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            353.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Harrell’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            354.                    Alternatively,	   Defendant	   Harrell	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            355.                    More	   specifically,	   Defendant	   Harrell	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           204	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 204 of 609
 discretionary	  fund.	  In	  doing	  so,	  Defendant	  Harrell	  directed,	  permitted,	  encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            356.                   The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Harrell	  include:	  

  dccxv.          DEFENDANT	   HARRELL	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 dccxvi.          Defendant	   Harrell	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
dccxvii.          Defendant	   Harrell	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                  inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

dccxviii.         Defendant	   Harrell	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                  staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                  went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                  Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxix.          The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                  25%	   staff	   deficiency.	   Defendant	   Harrell	   was	   well	   aware	   the	   subject	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    205	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 205 of 609
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Harrell	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccxx.    Defendant	   Harrell	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
            operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxxi.    Defendant	  Harrell	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
dccxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Harrell	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxiii.   Defendant	   Harrell	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxiv.    Defendant	  Harrell	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxv.     Defendant	   Harrell	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	  Correctional	  Institution.	  Defendant	  Harrell	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     206	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 206 of 609
 dccxxvi.    Defendant	   Harrell’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
             Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
             a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
             wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
             Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxvii.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
             of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
             supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
             time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Harrell	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxviii.   Defendant	  Harrell	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
             existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
             generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Harrell	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxxix.    Defendant	   Harrell	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccxxx.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxxxi.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	  the	  subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
dccxxxii.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	  areas	  within	  the	  subject	  premises.	  Defendant	  Harrell	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
dccxxxiii.   Defendant	   Harrell,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Harrell	   deliberately	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       207	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 207 of 609
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  	  	  
 dccxxxiv.    Defendant	   Harrell,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
              and	  quality	  training	  for	  security	  auditors.	  Defendant	  Harrell	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
  dccxxxv.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
              items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
              adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
              could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Harrell	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxxxvi.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
              searches.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxxvii.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
              nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
              Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxxxviii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxxxix.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
              center	   operations.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
     dccxl.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dccxli.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       208	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 208 of 609
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  dccxlii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Harrell	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxliii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
             control	   management.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 dccxliv.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccxlv.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
             inspections.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxlvi.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Harrell	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxlvii.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
             cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
             risk	  within	  the	  subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
dccxlviii.   Defendant	   Harrell	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	   functions	   at	   the	   subject	   premises.	   Defendant	   Harrell	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 dccxlix.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        209	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 209 of 609
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccl.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	  within	  the	  subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  dccli.   Defendant	  Harrell	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
           internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Harrell	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcclii.   Defendant	  Harrell	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
           mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
           subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccliii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	  premises.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccliv.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	   at	   the	   subject	   premises.	   Defendant	   Harrell	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 dcclv.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	  drills	  and	  training.	  Defendant	  Harrell	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
dcclvi.    Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
           date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Harrell	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclvii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
           ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Harrell	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     210	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 210 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclviii.   Defendant	   Harrell	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Harrell	   deliberately	  
            failed	   to	   take	   any	   actions	  to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dcclix.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Harrell	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcclx.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Harrell	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcclxi.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxii.    Defendant	   Harrell	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Harrell	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxiii.   Defendant	  Harrell	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxiv.    Defendant	   Harrell	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	   key”	   control	   policies.	   Defendant	   Harrell	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       211	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 211 of 609
  dcclxv.       Defendant	  Harrell	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                audit	  per	  industry	  standard.	  Defendant	  Harrell	  deliberately	  failed	  to	  take	  
                any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 dcclxvi.       Defendant	   Harrell	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                key	   position”	   per	   industry	   standard.	   Defendant	   Harrell	   deliberately	   failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
dcclxvii.       Defendant	  Harrell	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                per	   industry	   standard.	   Defendant	   Harrell	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
dcclxviii.      Defendant	   Harrell	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Harrell	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
 dcclxix.       Defendant	   Harrell	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Harrell	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             357.                 Defendant	  Harrell’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             358.                 Had	   Defendant	   Harrell	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           212	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 212 of 609
suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           359.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Harrell’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           360.                    As	   outlined	   above,	   Defendant	   Harrell	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Harrell’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      213	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 213 of 609
           361.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           362.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XXIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT MARQUIS BETZ

           363.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           364.        Defendant,	   MARQUIS	   BETZ	   (“Defendant	   Betz”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Betz	   assumed	   the	   ultimate	   supervisory	   position	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     214	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 214 of 609
of	  all	  Corrections	  Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  

over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	   corrections	  

institutions.	  	  	  	  	  

             365.              Defendant	   Betz	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Betz	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

             366.              As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Betz,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         215	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 215 of 609
            367.    Unfortunately,	   Defendant	   Betz,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            368.    Defendant	   Betz	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            369.    Unfortunately,	   Defendant	   Betz’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            370.    The	  result	  of	  Defendant	  Betz’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       216	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 216 of 609
Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  XXX	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                              AS	  TO	  DEFENDANT,	  MARQUIS	  BETZ	  

            371.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            372.                     Defendant	  Betz	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  1983.	  

            373.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            374.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                217	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 217 of 609
           375.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           376.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Betz	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           377.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Betz’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    218	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 218 of 609
              378.                      Alternatively,	   Defendant	   Betz	   also	   acted	   with	   Deliberate	  

 Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

 or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

 Pasquotank	  Correctional	  Institution.	  	  

              379.                      More	  specifically,	  Defendant	  Betz	  (through	  supervisory	  control	  

 of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	   Enterprises	  

 Sewing	  Plant	  located	  on	  the	  Pasquotank	  Correctional	  Institution	  premises	  in	  order	  

 to	  divert	  those	  funds	  to	  other	  State	  interests	  as	  well	  as	  his	  own	  discretionary	  fund.	  

 In	   doing	   so,	   Defendant	   Betz	   directed,	   permitted,	   encouraged,	   and/or	   used	   his	  

 influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	   that	   Pasquotank	  

 Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	   and	   minimized	  

 access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  the	  merchandise	  

 produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              380.                      The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Betz	  include:	  

 dcclxx.            DEFENDANT	   BETZ	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
dcclxxi.            Defendant	   Betz	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                    security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                    staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations	  
                    	  	  	  
dcclxxii.           Defendant	   Betz	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	   and	  
                    security	  policies	  which	  were	  separate	  and	  distinct	  from	  NCDPS’	  policies;	  
                    however,	   their	   policies	   and	   procedures	   contained	   security	   inaccuracies	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      219	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 219 of 609
              and	   were	   incongruent	   with	   NCDPS’	   policies	   and	   procedures.	   Defendant	  
              Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

 dcclxxiii.   Defendant	  Betz	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
              inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
              unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcclxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	  staff	  deficiency.	  Defendant	  Betz	  was	  well	  aware	  the	  subject	  premises	  
              was	   operating	   below	   critical	   staffing	   levels	   which	   placed	   correctional	  
              staff,	  inmates	  and	  the	  public	  at	  risk.	  Defendant	  Betz	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
  dcclxxv.    Defendant	   Betz	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcclxxvi.    Defendant	   Betz	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
              training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
              Institution.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
dcclxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
              Betz	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
              Enterprises.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxxviii.   Defendant	   Betz	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
              follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	  premises.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              220	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 220 of 609
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcclxxix.    Defendant	   Betz	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
              among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
              Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
              Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcclxxx.    Defendant	   Betz	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	  Correctional	  Institution.	  Defendant	  Betz	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 dcclxxxi.    Defendant	  Betz’s	  loss	  of	  control	  over	  inmates	  of	  Pasquotank	  Correctional	  
              Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  a	  reduction	  in	  
              disciplinary	   sanctions	   against	   inmate/personnel	   wrongdoing	   thereby	  
              failing	  to	  deter	  same	  from	  recurrence.	  Defendant	  Betz	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
dcclxxxii.    Defendant	  Betz	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  of	  
              inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
              supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
              time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Betz	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
dcclxxxiii.   Defendant	   Betz	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
              existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
              generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Betz	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxxxiv.    Defendant	   Betz	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	   Betz	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcclxxxv.     Defendant	   Betz	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
              movement.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       221	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 221 of 609
 dcclxxxvi.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
               within	   the	   subject	   premises.	   Defendant	   Betz	   deliberately	   failed	   to	   take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
dcclxxxvii.    Defendant	  Betz	  through	  NCDPS	  failed	  to	  properly	  staff	  designated	  search	  
               areas	   within	   the	   subject	   premises.	   Defendant	   Betz	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
dcclxxxviii.   Defendant	   Betz,	   through	   NCDPS	   and	   Corrections	   Enterprises,	   attempted	  
               to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
               consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
               Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Betz	   deliberately	   failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  	  	  
 dcclxxxix.    Defendant	   Betz,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
               and	   quality	   training	   for	   security	   auditors.	   Defendant	   Betz	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
     dccxc.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
               items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
               adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
               could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Betz	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dccxci.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
               searches.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
               or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
               detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dccxcii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
               nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
               Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dccxciii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
               Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       222	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 222 of 609
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxciv.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	  operations.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccxcv.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxcvi.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
             material	   management.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
dccxcvii.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Betz	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccxcviii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	   control	  
             management.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccxcix.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dccc.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
             inspections.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dccci.    Defendant	  Betz	  through	  NCDPS	  failed	  to	  implement	  adequate	  emergency	  
             management	   plans	   and	   responses.	   Defendant	   Betz	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              223	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 223 of 609
  dcccii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Betz	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dccciii.   Defendant	   Betz	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Betz	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 dccciv.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	   and	  
            control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	   docks.	  
            Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccv.    Defendant	  Betz	  through	  NCDPS	  failed	  to	  staff	  critical	  monitoring	  stations	  
            within	   the	   subject	   premises.	   Defendant	   Betz	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 dcccvi.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
            internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Betz	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccvii.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	  premises.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccviii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	  premises.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccix.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	   which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Betz	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       224	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 224 of 609
  dcccx.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	   drills	   and	   training.	   Defendant	   Betz	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 dcccxi.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
            date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Betz	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Betz	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxiii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	  due	  to	  broken	  equipment.	  Defendant	  Betz	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
dcccxiv.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Betz	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxv.    Defendant	   Betz	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Betz	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxvi.    Defendant	  Betz	  through	  NCDPS	  failed	  to	  implement	  adequate	  supervision	  
            and	   monitoring,	   which	   allowed	   unfettered	   access	   to	   “security	   keys”	   on	  
            the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	   facility.	  
            Defendant	   Betz	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxvii.   Defendant	   Betz	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	  audit	  system	  per	  industry	  standard.	  Defendant	  Betz	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       225	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 225 of 609
dcccxviii.       Defendant	  Betz	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  to	  
                 access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
                 Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
                 them	  unauthorized	  entry	  and	  exit	  of	  the	  subject	  premises.	  Defendant	  Betz	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxix.        Defendant	   Betz	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                 “security	  key”	  control	  policies.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  
                 any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  
  dcccxx.        Defendant	   Betz	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	   key”	  
                 audit	   per	   industry	   standard.	   Defendant	   Betz	   deliberately	   failed	   to	   take	  
                 any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  
 dcccxxi.        Defendant	   Betz	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	   key	  
                 position”	   per	   industry	   standard.	   Defendant	   Betz	   deliberately	   failed	   to	  
                 take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
dcccxxii.        Defendant	  Betz	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  per	  
                 industry	  standard.	  Defendant	  Betz	  deliberately	  failed	  to	  take	  any	  actions	  
                 to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxxiii.       Defendant	  Betz	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
                 “post	   orders”	   per	   industry	   standards.	   Defendant	   Betz	   deliberately	   failed	  
                 to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
dcccxxiv.        Defendant	   Betz	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Betz	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             381.                  Defendant	   Betz’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         226	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 226 of 609
the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           382.                   Had	   Defendant	   Betz	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           383.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Betz’s	   acts	   and	   or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           384.                   As	   outlined	   above,	   Defendant	   Betz	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Betz’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                227	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 227 of 609
were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           385.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           386.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XXXI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT KAREN BROWN

           387.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           388.        Defendant,	   KAREN	   BROWN	   (“Defendant	   Brown”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     228	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 228 of 609
and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Brown	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           389.          Defendant	   Brown	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Brown	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           390.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Brown,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         229	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 229 of 609
position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         391.        Unfortunately,	   Defendant	   Brown,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         392.        Defendant	   Brown	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         393.        Unfortunately,	  Defendant	  Brown’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            230	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 230 of 609
labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            394.         The	   result	   of	   Defendant	   Brown’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XXXIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  KAREN	  BROWN	  

             395.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             396.                    Defendant	   Brown	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             397.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

             398.                    The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                231	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 231 of 609
relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           399.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           400.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Brown	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           401.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    232	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 232 of 609
 had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

 Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Brown’s	  actions	  and	  

 inactions	  infringed	  upon	  that	  Right.	  

             402.                    Alternatively,	   Defendant	   Brown	   also	   acted	   with	   Deliberate	  

 Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

 or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

 Pasquotank	  Correctional	  Institution.	  	  

             403.                    More	   specifically,	   Defendant	   Brown	   (through	   supervisory	  

 control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	  fund.	  In	  doing	  so,	  Defendant	  Brown	  directed,	  permitted,	  encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             404.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Brown	  include:	  

dcccxxv.           DEFENDANT	  BROWN	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                   standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
dcccxxvi.          Defendant	   Brown	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           233	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 233 of 609
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
dcccxxvii.    Defendant	   Brown	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

dcccxxviii.   Defendant	   Brown	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
              staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
              went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   Brown	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccxxx.    Defendant	  Brown	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxxxi.    Defendant	   Brown	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
              training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
              Institution.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
dcccxxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
              Brown	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
              Enterprises.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                          234	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 234 of 609
 dcccxxxiii.   Defendant	   Brown	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
               follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
               highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
               be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
               subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxxxiv.    Defendant	  Brown	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
               among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
               Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
               Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccxxxv.    Defendant	   Brown	   through	   NCDPS	   employed	   mandatory	   overtime	  
               requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
               Pasquotank	  Correctional	  Institution.	  Defendant	  Brown	  deliberately	  failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
 dcccxxxvi.    Defendant	   Brown’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
               Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
               a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
               wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
               Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxxxvii.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
               of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
               supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
               time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Brown	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxxxviii.   Defendant	   Brown	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
               existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
               generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Brown	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxxxix.    Defendant	   Brown	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
               Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     235	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 235 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccxl.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccxli.   Defendant	  Brown	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	  the	  subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 dcccxlii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Brown	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
dcccxliii.   Defendant	   Brown,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Brown	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
dcccxliv.    Defendant	  Brown,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
             and	   quality	   training	   for	   security	   auditors.	   Defendant	   Brown	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 dcccxlv.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Brown	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxlvi.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxlvii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       236	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 236 of 609
              Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dcccxlviii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxlix.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
              center	   operations.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
    dcccl.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    dcccli.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
   dccclii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccliii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
  dcccliv.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
              operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
              industry.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   dccclv.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             237	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 237 of 609
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclvi.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Brown	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclvii.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
             cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
             risk	  within	  the	  subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
dccclviii.   Defendant	   Brown	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	  functions	  at	  the	  subject	  premises.	  Defendant	  Brown	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 dccclix.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccclx.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	  within	  the	  subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 dccclxi.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Brown	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxii.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
             mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
             subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxiii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	  premises.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                        238	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 238 of 609
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclxiv.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
              were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
              the	   subject	   premises.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
  dccclxv.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   security	  
              preparedness	  drills	  and	  training.	  Defendant	  Brown	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 dccclxvi.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
              date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxvii.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxviii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Brown	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 dccclxix.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccclxx.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Brown	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclxxi.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       239	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 239 of 609
               keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
               facility.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
               or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
               detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dccclxxii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
               security	   audit	   system	   per	   industry	   standard.	   Defendant	   Brown	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclxxiii.   Defendant	  Brown	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
               to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
               Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
               them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
               Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclxxiv.    Defendant	   Brown	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
               “security	   key”	   control	   policies.	   Defendant	   Brown	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
  dccclxxv.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
               audit	  per	  industry	  standard.	  Defendant	  Brown	  deliberately	  failed	  to	  take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 dccclxxvi.    Defendant	   Brown	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
               key	  position”	  per	  industry	  standard.	  Defendant	  Brown	  deliberately	  failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
dccclxxvii.    Defendant	  Brown	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
               per	   industry	   standard.	   Defendant	   Brown	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
dccclxxviii.   Defendant	   Brown	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
               read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Brown	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       240	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 240 of 609
dccclxxix.         Defendant	   Brown	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   Brown	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             405.                   Defendant	   Brown’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             406.                   Had	   Defendant	   Brown	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

             407.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Brown’s	   acts	   and	   or	  

  deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

  operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

  implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

             408.                   As	   outlined	   above,	   Defendant	   Brown	   acted	   with	   deliberate	  

  indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

  violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                241	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 241 of 609
established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Brown’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           409.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           410.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                  COUNT XXXIII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT ROBERT LEON




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      242	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 242 of 609
          411.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          412.          Defendant,	  ROBERT	  LEON	  (“Defendant	  Leon”)	  is	  a	  resident	  of	  or	  holds	  

his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	   currently	   serving	   as	   the	  

75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  serving	  in	  such	  capacity	  

since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  authority	  over	  the	  control,	  

supervision,	  and/or	  ownership	  of	  the	  Subject	  Premises	  and	  specific	  and/or	  distinct	  

knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	   referenced	   herein.	  

More	  specifically,	  as	  head	  of	  the	  Executive	  Branch	  of	  North	  Carolina	  and	  serving	  as	  

the	   ultimate	   authority	   at	   the	   North	   Carolina	   Department	   of	   Public	   Safety	   (“NCDPS”),	  

Defendant	   Leon	   assumed	   the	   ultimate	   supervisory	   position	   of	   all	   Corrections	  

Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  over	  the	  policies	  

and	  procedures	  of	  North	  Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          413.          Defendant	   Leon	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Leon	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         243	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 243 of 609
Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         414.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Leon,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         415.        Unfortunately,	   Defendant	   Leon,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         416.        Defendant	   Leon	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         417.        Unfortunately,	   Defendant	   Leon’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            244	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 244 of 609
and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            418.         The	  result	  of	  Defendant	  Leon’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XXXIV	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  ROBERT	  LEON	  

             419.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             420.                    Defendant	  Leon	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  1983.	  

             421.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                245	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 245 of 609
           422.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           423.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           424.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Leon	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             246	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 246 of 609
 and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

 laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

             425.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

 protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

 had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

 Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Leon’s	   actions	   and	  

 inactions	  infringed	  upon	  that	  Right.	  

             426.                    Alternatively,	   Defendant	   Leon	   also	   acted	   with	   Deliberate	  

 Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

 or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

 Pasquotank	  Correctional	  Institution.	  	  

             427.                    More	   specifically,	   Defendant	   Leon	   (through	   supervisory	  

 control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	   fund.	   In	   doing	   so,	   Defendant	   Leon	   directed,	   permitted,	   encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             428.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Leon	  include:	  

dccclxxx.          DEFENDANT	   LEON	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           247	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 247 of 609
               standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
               	  
 dccclxxxi.    Defendant	   Leon	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
               security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
               staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations	  
               	  	  	  
dccclxxxii.    Defendant	  Leon	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  and	  
               security	  policies	  which	  were	  separate	  and	  distinct	  from	  NCDPS’	  policies;	  
               however,	   their	   policies	   and	   procedures	   contained	   security	   inaccuracies	  
               and	   were	   incongruent	   with	   NCDPS’	   policies	   and	   procedures.	   Defendant	  
               Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

dccclxxxiii.   Defendant	  Leon	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
               inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
               unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
               application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
               as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
               Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
               25%	   staff	   deficiency.	   Defendant	   Leon	   was	   well	   aware	   the	   subject	  
               premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
               correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Leon	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxxxv.     Defendant	   Leon	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
               operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
               train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
               Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxxxvi.    Defendant	   Leon	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
               training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
               Institution.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                  248	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 248 of 609
                direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
dccclxxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
                Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
                Leon	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
                Enterprises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
dccclxxxviii.   Defendant	   Leon	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
                follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
                highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
                be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
                subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	  
                to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dccclxxxix.    Defendant	  Leon	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
                among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
                Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
                Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
                any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     dcccxc.    Defendant	   Leon	   through	   NCDPS	   employed	   mandatory	   overtime	  
                requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
                Pasquotank	   Correctional	   Institution.	   Defendant	   Leon	   deliberately	   failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
    dcccxci.    Defendant	  Leon’s	  loss	  of	  control	  over	  inmates	  of	  Pasquotank	  Correctional	  
                Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  a	  reduction	  in	  
                disciplinary	   sanctions	   against	   inmate/personnel	   wrongdoing	   thereby	  
                failing	  to	  deter	  same	  from	  recurrence.	  Defendant	  Leon	  deliberately	  failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
   dcccxcii.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  of	  
                inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
                supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
                time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Leon	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  



     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       249	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 249 of 609
 dcccxciii.   Defendant	   Leon	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
              existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
              generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Leon	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxciv.    Defendant	  Leon	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  Leon	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  dcccxcv.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
              movement.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 dcccxcvi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
              within	   the	   subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
dcccxcvii.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  properly	  staff	  designated	  search	  
              areas	   within	   the	   subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
dcccxcviii.   Defendant	  Leon,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
              to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
              consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
              Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Leon	   deliberately	   failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  	  	  
 dcccxcix.    Defendant	   Leon,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
              and	   quality	   training	   for	   security	   auditors.	   Defendant	   Leon	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
       cm.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
              items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
              adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
              could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Leon	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       250	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 250 of 609
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
          searches.	  Defendant	  Leon	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
          Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmiii.   Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmiv.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
          center	  operations.	  Defendant	  Leon	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmv.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmvi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
          material	   management.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
cmvii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Leon	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmviii.   Defendant	  Leon	  through	  NCDPS	  failed	  to	  implement	  adequate	  key	  control	  
          management.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 251	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 251 of 609
 cmix.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
          operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
          industry.	  Defendant	  Leon	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmx.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
          inspections.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   emergency	  
          management	   plans	   and	   responses.	   Defendant	   Leon	   deliberately	   failed	   to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
cmxii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
          cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
          risk	   within	   the	   subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
cmxiii.   Defendant	   Leon	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
          security	   functions	   at	   the	   subject	   premises.	   Defendant	   Leon	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
cmxiv.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  and	  
          control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	   docks.	  
          Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxv.     Defendant	   Leon	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	   stations	  
          within	   the	   subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
cmxvi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
          internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Leon	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      252	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 252 of 609
cmxvii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
           mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
           subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxviii.   Defendant	   Leon	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	   actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxix.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
           were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
           the	   subject	   premises.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  cmxx.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	   drills	   and	   training.	   Defendant	   Leon	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 cmxxi.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
           date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Leon	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxxii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
           ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Leon	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxxiii.   Defendant	   Leon	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   Leon	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
cmxxiv.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
           tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Leon	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       253	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 253 of 609
 cmxxv.     Defendant	   Leon	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Leon	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxxvi.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Leon	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxxvii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Leon	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
cmxxviii.   Defendant	   Leon	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	   to	  
            access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxxix.    Defendant	   Leon	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	  key”	  control	  policies.	  Defendant	  Leon	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  cmxxx.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
            audit	   per	   industry	   standard.	   Defendant	   Leon	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cmxxxi.    Defendant	  Leon	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  key	  
            position”	   per	   industry	   standard.	   Defendant	   Leon	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cmxxxii.    Defendant	   Leon	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
            per	   industry	   standard.	   Defendant	   Leon	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       254	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 254 of 609
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  
cmxxxiii.        Defendant	  Leon	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
                 “post	  orders”	  per	  industry	  standards.	  Defendant	  Leon	  deliberately	  failed	  
                 to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
cmxxxiv.         Defendant	   Leon	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Leon	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            429.                   Defendant	   Leon’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

            430.                   Had	   Defendant	   Leon	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

 suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

 mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

 access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

            431.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Leon’s	   acts	   and	   or	  

 deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

 operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          255	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 255 of 609
implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           432.                    As	   outlined	   above,	   Defendant	   Leon	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Leon’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           433.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           434.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     256	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 256 of 609
to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XXXV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT JEFFREY BAKER

           435.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           436.          Defendant,	   JEFFREY	   BAKER	   (“Defendant	   Baker”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Baker	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           437.          Defendant	   Baker	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         257	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 257 of 609
and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Baker	   (during	   his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         438.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Baker,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         439.        Unfortunately,	   Defendant	   Baker,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            258	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 258 of 609
            440.         Defendant	   Baker	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            441.         Unfortunately,	   Defendant	   Baker’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            442.         The	   result	   of	   Defendant	   Baker’s	   actions	   led	   to	   gross	   understaffing	   and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XXXVI	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  JEFFREY	  BAKER	  

             443.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             444.                    Defendant	   Baker	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                259	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 259 of 609
1983.	  

            445.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            446.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            447.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             260	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 260 of 609
The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

            448.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Baker	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            449.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Baker’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

            450.                    Alternatively,	   Defendant	   Baker	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            451.                    More	   specifically,	   Defendant	   Baker	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           261	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 261 of 609
  discretionary	   fund.	   In	   doing	   so,	   Defendant	   Baker	   directed,	   permitted,	   encouraged,	  

  and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

  that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             452.                   The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

  Defendant	  Baker	  include:	  

 cmxxxv.           DEFENDANT	   BAKER	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                   standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
 cmxxxvi.          Defendant	   Baker	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations	  
                   	  	  	  
cmxxxvii.          Defendant	   Baker	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                   policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                   inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
                   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

cmxxxviii.         Defendant	  Baker	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                   unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                   application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                   as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxxxix.          The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                   25%	   staff	   deficiency.	   Defendant	   Baker	   was	   well	   aware	   the	   subject	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    262	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 262 of 609
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Baker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmxl.    Defendant	  Baker	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
           operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxli.    Defendant	  Baker	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
cmxlii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Baker	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
           Enterprises.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxliii.   Defendant	   Baker	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
           follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
           highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
           be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
           subject	  premises.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxliv.    Defendant	  Baker	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
           among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
           Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
           Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxlv.     Defendant	   Baker	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	   Correctional	   Institution.	   Defendant	   Baker	   deliberately	   failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     263	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 263 of 609
 cmxlvi.    Defendant	   Baker’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxlvii.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
            time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Baker	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
cmxlviii.   Defendant	  Baker	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
            existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
            generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxlix.    Defendant	   Baker	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
            Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    cml.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   cmli.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
            within	   the	   subject	   premises.	   Defendant	   Baker	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
   cmlii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
            search	   areas	   within	   the	   subject	   premises.	   Defendant	   Baker	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
  cmliii.   Defendant	   Baker,	   through	   NCDPS	   and	   Corrections	   Enterprises,	   attempted	  
            to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
            consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
            Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Baker	  deliberately	  failed	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       264	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 264 of 609
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  	  	  
 cmliv.    Defendant	   Baker,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
           and	   quality	   training	   for	   security	   auditors.	   Defendant	   Baker	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
  cmlv.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Baker	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlvi.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlvii.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlviii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlix.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	  operations.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmlx.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlxi.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
           material	   management.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       265	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 265 of 609
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cmlxii.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlxiii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cmlxiv.    Defendant	  Baker	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmlxv.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            inspections.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlxvi.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxvii.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Baker	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cmlxviii.   Defendant	   Baker	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Baker	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 cmlxix.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       266	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 266 of 609
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmlxx.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	  within	  the	  subject	  premises.	  Defendant	  Baker	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 cmlxxi.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlxxii.   Defendant	  Baker	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	  premises.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxiii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	  premises.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxiv.    Defendant	  Baker	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 cmlxxv.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	   drills	   and	   training.	   Defendant	   Baker	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
cmlxxvi.    Defendant	  Baker	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
            date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxvii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Baker	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     267	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 267 of 609
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxviii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Baker	   deliberately	  
             failed	   to	   take	   any	  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 cmlxxix.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Baker	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmlxxx.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Baker	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmlxxxi.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxxii.    Defendant	   Baker	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   Baker	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxxiii.   Defendant	   Baker	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
             to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmlxxxiv.    Defendant	   Baker	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
             “security	  key”	  control	  policies.	  Defendant	  Baker	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      268	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 268 of 609
  cmlxxxv.        Defendant	  Baker	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                  audit	   per	   industry	   standard.	   Defendant	   Baker	   deliberately	   failed	   to	   take	  
                  any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
 cmlxxxvi.        Defendant	   Baker	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                  key	  position”	  per	  industry	  standard.	  Defendant	  Baker	  deliberately	  failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
cmlxxxvii.        Defendant	   Baker	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
                  per	   industry	   standard.	   Defendant	   Baker	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
cmlxxxviii.       Defendant	  Baker	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
                  “post	   orders”	   per	   industry	   standards.	   Defendant	   Baker	   deliberately	   failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
 cmlxxxix.        Defendant	   Baker	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Baker	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              453.                  Defendant	   Baker’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

   risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

   inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

   the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

   deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

              454.                  Had	   Defendant	   Baker	   acted	   appropriately	   in	   committing	   to	  

   reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

   as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

   Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         269	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 269 of 609
suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           455.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Baker’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           456.                   As	   outlined	   above,	   Defendant	   Baker	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Baker’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   270	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 270 of 609
           457.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           458.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                  COUNT XXXVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT RICHARD TURNER

           459.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           460.        Defendant,	  RICHARD	  TURNER	  (“Defendant	  Turner”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Turner	   assumed	   the	   ultimate	   supervisory	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     271	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 271 of 609
position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           461.          Defendant	  Turner	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Turner	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           462.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Turner,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         272	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 272 of 609
            463.    Unfortunately,	   Defendant	   Turner,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            464.    Defendant	   Turner	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            465.    Unfortunately,	  Defendant	  Turner’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            466.    The	   result	   of	   Defendant	   Turner’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                        273	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 273 of 609
Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                              COUNT	  XXXVIII	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                         AS	  TO	  DEFENDANT,	  RICHARD	  TURNER	  

            467.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            468.                     Defendant	   Turner	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            469.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            470.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                274	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 274 of 609
           471.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           472.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Turner	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           473.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Turner’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    275	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 275 of 609
            474.                    Alternatively,	   Defendant	   Turner	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            475.                    More	   specifically,	   Defendant	   Turner	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  Turner	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            476.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Turner	  include:	  

  cmxc.           DEFENDANT	  TURNER	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 cmxci.           Defendant	   Turner	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
cmxcii.           Defendant	   Turner	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           276	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 276 of 609
            inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
            Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

 cmxciii.   Defendant	   Turner	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
            staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
            went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
            application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
            as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
            Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxciv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Turner	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Turner	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  cmxcv.    Defendant	   Turner	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
            operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 cmxcvi.    Defendant	  Turner	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
cmxcvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Turner	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
            Enterprises.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxcviii.   Defendant	   Turner	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                          277	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 277 of 609
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
cmxcix.   Defendant	  Turner	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
          among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
          Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
          Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    m.    Defendant	   Turner	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	  Correctional	  Institution.	  Defendant	  Turner	  deliberately	  failed	  
          to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
    mi.   Defendant	   Turner’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
          Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
          of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
          supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
          time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Turner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  miii.   Defendant	  Turner	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
          existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
          generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Turner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  miv.    Defendant	   Turner	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
          Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    278	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 278 of 609
  mvi.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
          within	  the	  subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 mvii.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	  areas	  within	  the	  subject	  premises.	  Defendant	  Turner	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 mviii.   Defendant	   Turner,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
          attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
          staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
          of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Turner	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  	  	  
  mix.    Defendant	   Turner,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
          and	  quality	  training	  for	  security	  auditors.	  Defendant	  Turner	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
   mx.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
          items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
          adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
          could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Turner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mxi.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
          searches.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxii.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
          Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxiii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      279	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 279 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxiv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
          center	   operations.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  mxv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxvi.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
          material	   management.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mxvii.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Turner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxviii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
          control	   management.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 mxix.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
          operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
          industry.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mxx.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
          inspections.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxi.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          emergency	   management	   plans	   and	   responses.	   Defendant	   Turner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            280	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 280 of 609
 mxxii.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	  within	  the	  subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mxxiii.   Defendant	   Turner	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   Turner	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mxxiv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxv.     Defendant	   Turner	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	  within	  the	  subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mxxvi.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
           internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxxvii.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
           mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
           subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxxviii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	  premises.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxix.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	   at	   the	   subject	   premises.	   Defendant	   Turner	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       281	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 281 of 609
  mxxx.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	  drills	  and	  training.	  Defendant	  Turner	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mxxxi.    Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
           date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxxii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
           ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxxxiii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   Turner	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
mxxxiv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
           tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxxv.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxxxvi.    Defendant	   Turner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mxxxvii.   Defendant	   Turner	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Turner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      282	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 282 of 609
mxxxviii.       Defendant	  Turner	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
                to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
                Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
                them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
                Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxxxix.        Defendant	   Turner	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                “security	   key”	   control	   policies.	   Defendant	   Turner	   deliberately	   failed	   to	  
                take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
     mxl.       Defendant	  Turner	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                audit	  per	  industry	  standard.	  Defendant	  Turner	  deliberately	  failed	  to	  take	  
                any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
    mxli.       Defendant	   Turner	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                key	   position”	   per	   industry	   standard.	   Defendant	   Turner	   deliberately	   failed	  
                to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations.	  
   mxlii.       Defendant	  Turner	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                per	   industry	   standard.	   Defendant	   Turner	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
  mxliii.       Defendant	   Turner	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Turner	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
  mxliv.        Defendant	   Turner	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Turner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            477.                  Defendant	  Turner’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           283	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 283 of 609
the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           478.                   Had	   Defendant	   Turner	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           479.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Turner’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           480.                   As	   outlined	   above,	   Defendant	   Turner	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Turner’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             284	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 284 of 609
premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           481.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           482.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                  COUNT XXXIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                        COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT LORIS SUTTON

           483.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           484.        Defendant,	   LORIS	   SUTTON	   (“Defendant	   Sutton”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      285	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 285 of 609
and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Sutton	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           485.          Defendant	   Sutton	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Sutton	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           486.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Sutton,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         286	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 286 of 609
position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         487.        Unfortunately,	   Defendant	   Sutton,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         488.        Defendant	   Sutton	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         489.        Unfortunately,	   Defendant	   Sutton’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            287	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 287 of 609
labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            490.         The	  result	  of	  Defendant	  Sutton’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                          COUNT	  XL	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  LORIS	  SUTTON	  

             491.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             492.                    Defendant	   Sutton	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             493.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

             494.                    The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                288	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 288 of 609
relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           495.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           496.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Sutton	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           497.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    289	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 289 of 609
had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Sutton’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            498.                    Alternatively,	   Defendant	   Sutton	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            499.                    More	   specifically,	   Defendant	   Sutton	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Sutton	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            500.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Sutton	  include:	  

  mxlv.           DEFENDANT	  SUTTON	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 mxlvi.           Defendant	   Sutton	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           290	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 290 of 609
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations	  
           	  	  	  
mxlvii.    Defendant	   Sutton	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
           and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
           policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
           inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
           Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mxlviii.   Defendant	  Sutton	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
           inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
           unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
           application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
           as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
           Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxlix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
           25%	   staff	   deficiency.	   Defendant	   Sutton	   was	   well	   aware	   the	   subject	  
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Sutton	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    ml.    Defendant	  Sutton	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
           operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mli.    Defendant	   Sutton	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
   mlii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Sutton	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
           Enterprises.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                          291	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 291 of 609
 mliii.   Defendant	   Sutton	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	  premises.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mliv.    Defendant	   Sutton	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
          among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
          Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
          Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mlv.    Defendant	   Sutton	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	  Correctional	  Institution.	  Defendant	  Sutton	  deliberately	  failed	  
          to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
 mlvi.    Defendant	   Sutton’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
          Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlvii.   Defendant	  Sutton	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
          of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
          supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
          time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Sutton	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlviii.   Defendant	   Sutton	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
          existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
          generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Sutton	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlix.    Defendant	   Sutton	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
          Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    292	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 292 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mlx.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlxi.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
          within	  the	  subject	  premises.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 mlxii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	   areas	   within	   the	   subject	   premises.	   Defendant	   Sutton	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
mlxiii.   Defendant	   Sutton,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
          attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
          staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
          of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Sutton	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  	  	  
mlxiv.    Defendant	  Sutton,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
          and	   quality	   training	   for	   security	   auditors.	   Defendant	   Sutton	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 mlxv.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
          items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
          adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
          could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Sutton	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxvi.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
          searches.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxvii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      293	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 293 of 609
           Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxviii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlxix.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	   operations.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  mlxx.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlxxi.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
           material	   management.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mlxxii.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Sutton	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxiii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
           control	   management.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mlxxiv.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
           operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
           industry.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxv.     Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
           inspections.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             294	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 294 of 609
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlxxvi.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Sutton	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxvii.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	  Defendant	   Sutton	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mlxxviii.   Defendant	   Sutton	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Sutton	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mlxxix.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mlxxx.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	   within	   the	   subject	   premises.	   Defendant	   Sutton	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mlxxxi.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Sutton	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxxii.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	  premises.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxxiii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	  premises.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       295	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 295 of 609
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mlxxxiv.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
             were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
             the	   subject	   premises.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mlxxxv.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Sutton	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mlxxxvi.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Sutton	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxxvii.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
             ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Sutton	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mlxxxviii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Sutton	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mlxxxix.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Sutton	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mxc.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Sutton	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mxci.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       296	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 296 of 609
           keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
           facility.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxcii.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
           security	   audit	   system	   per	   industry	   standard.	   Defendant	   Sutton	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxciii.   Defendant	  Sutton	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
           to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
           Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
           them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
           Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mxciv.    Defendant	   Sutton	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
           “security	   key”	   control	   policies.	   Defendant	   Sutton	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  mxcv.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
           audit	  per	  industry	  standard.	  Defendant	  Sutton	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mxcvi.    Defendant	   Sutton	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
           key	  position”	  per	  industry	  standard.	  Defendant	  Sutton	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mxcvii.    Defendant	  Sutton	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
           per	   industry	   standard.	   Defendant	   Sutton	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mxcviii.   Defendant	   Sutton	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
           read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Sutton	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       297	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 297 of 609
 mxcix.          Defendant	   Sutton	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 Sutton	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           501.                   Defendant	   Sutton’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           502.                   Had	   Defendant	   Sutton	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           503.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Sutton’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           504.                   As	   outlined	   above,	   Defendant	   Sutton	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              298	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 298 of 609
established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Sutton’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           505.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           506.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XLI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT VIVIAN JOHNSON




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      299	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 299 of 609
           507.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           508.          Defendant,	  VIVIAN	  JOHNSON	  (“Defendant	  Johnson”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Johnson	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           509.          Defendant	  Johnson	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Johnson	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         300	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 300 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         510.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Johnson,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         511.        Unfortunately,	   Defendant	   Johnson,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         512.        Defendant	   Johnson	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         513.        Unfortunately,	  Defendant	  Johnson’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            301	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 301 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            514.         The	   result	   of	   Defendant	   Johnson’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                       COUNT	  XLII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  VIVIAN	  JOHNSON	  

             515.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             516.                    Defendant	   Johnson	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             517.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                302	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 302 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           518.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           519.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           520.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Johnson	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             303	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 303 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            521.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Johnson’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            522.                    Alternatively,	   Defendant	   Johnson	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            523.                    More	   specifically,	   Defendant	   Johnson	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Johnson	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           304	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 304 of 609
           524.                The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Johnson	  include:	  

    mc.       DEFENDANT	   JOHNSON	   knew	   that	   the	   Pasquotank	   Correctional	  
              Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
              industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              	  
   mci.       Defendant	  Johnson	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
              security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
              staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
  mcii.       Defendant	  Johnson	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

  mciii.      Defendant	   Johnson	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
              staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
              went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mciv.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   Johnson	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Johnson	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcv.       Defendant	   Johnson	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
              was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 305	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 305 of 609
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcvi.    Defendant	   Johnson	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
          proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
          Correctional	  Institution.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  	  	  
mcvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
          Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
          Johnson	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
          Corrections	   Enterprises.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mcviii.   Defendant	   Johnson	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
          follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
          highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
          be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
          subject	   premises.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 mcix.    Defendant	   Johnson	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
          morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
          Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
          deficiencies.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcx.    Defendant	   Johnson	   through	   NCDPS	   employed	   mandatory	   overtime	  
          requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
          Pasquotank	   Correctional	   Institution.	   Defendant	   Johnson	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
 mcxi.    Defendant	   Johnson’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
          Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      306	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 306 of 609
 mcxii.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   provide	   adequate	  
           supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
           adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
           supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
           Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxiii.   Defendant	   Johnson	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
           either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
           are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
           Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxiv.    Defendant	   Johnson	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
           Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcxv.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxvi.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
           within	  the	  subject	  premises.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mcxvii.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Johnson	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
mcxviii.   Defendant	   Johnson,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Johnson	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
 mcxix.    Defendant	   Johnson,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Johnson	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       307	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 307 of 609
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcxx.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Johnson	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxxi.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxxii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxiii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxiv.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
           center	   operations.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mcxxv.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxvi.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
           material	  management.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mcxxvii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Johnson	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            308	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 308 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxviii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mcxxix.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	   industry.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mcxxx.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            inspections.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxxxi.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Johnson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxxii.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	  within	  the	  subject	  premises.	  Defendant	  Johnson	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mcxxxiii.   Defendant	   Johnson	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Johnson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxxiv.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxxv.     Defendant	   Johnson	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	   within	   the	   subject	   premises.	   Defendant	   Johnson	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       309	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 309 of 609
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcxxxvi.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxxxvii.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  Johnson	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mcxxxviii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	   premises.	   Defendant	   Johnson	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mcxxxix.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
             which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
             privacy	  at	  the	  subject	  premises.	  Defendant	  Johnson	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
    mcxl.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	  drills	  and	  training.	  Defendant	  Johnson	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
    mcxli.   Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
             to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Johnson	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcxlii.   Defendant	  Johnson	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
             ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Johnson	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcxliii.   Defendant	   Johnson	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Johnson	   deliberately	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              310	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 310 of 609
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mcxliv.    Defendant	  Johnson	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Johnson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcxlv.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Johnson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxlvi.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxlvii.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Johnson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxlviii.   Defendant	  Johnson	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxlix.    Defendant	   Johnson	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	   key”	   control	   policies.	   Defendant	   Johnson	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
    mcl.    Defendant	   Johnson	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
            key”	  audit	  per	  industry	  standard.	  Defendant	  Johnson	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       311	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 311 of 609
   mcli.        Defendant	  Johnson	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
                key	   position”	   per	   industry	   standard.	   Defendant	   Johnson	   deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
  mclii.        Defendant	  Johnson	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                per	  industry	  standard.	  Defendant	  Johnson	  deliberately	  failed	  to	  take	  any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 mcliii.        Defendant	   Johnson	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Johnson	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcliv.         Defendant	   Johnson	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                Johnson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           525.                   Defendant	   Johnson’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           526.                   Had	   Defendant	   Johnson	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            312	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 312 of 609
           527.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Johnson’s	   acts	   and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           528.                    As	   outlined	   above,	   Defendant	   Johnson	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Johnson’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           529.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           530.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      313	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 313 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XLIII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT THOMAS ASHLEY

           531.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           532.          Defendant,	  THOMAS	  ASHLEY	  (“Defendant	  Ashley”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Ashley	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           533.          Defendant	   Ashley	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     314	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 314 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Ashley	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          534.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Ashley,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          535.          Unfortunately,	   Defendant	   Ashley,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         315	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 315 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            536.         Defendant	   Ashley	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            537.         Unfortunately,	   Defendant	   Ashley’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            538.         The	   result	   of	   Defendant	   Ashley’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                      COUNT	  XLIV	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  THOMAS	  ASHLEY	  

             539.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                316	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 316 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            540.                  Defendant	   Ashley	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            541.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            542.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            543.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             317	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 317 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           544.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Ashley	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           545.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Ashley’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

           546.                   Alternatively,	   Defendant	   Ashley	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           547.                   More	   specifically,	   Defendant	   Ashley	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   318	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 318 of 609
Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  Ashley	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            548.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Ashley	  include:	  

   mclv.          DEFENDANT	  ASHLEY	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 mclvi.           Defendant	   Ashley	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
mclvii.           Defendant	   Ashley	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                  inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                  Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mclviii.          Defendant	   Ashley	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                  staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                  went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                  Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           319	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 319 of 609
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
           25%	   staff	   deficiency.	   Defendant	   Ashley	   was	   well	   aware	   the	   subject	  
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Ashley	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mclx.    Defendant	  Ashley	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
           operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxi.    Defendant	   Ashley	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mclxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Ashley	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
           Enterprises.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxiii.   Defendant	   Ashley	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
           follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
           highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
           be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
           subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxiv.    Defendant	  Ashley	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
           among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
           Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
           Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxv.     Defendant	   Ashley	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	  Correctional	  Institution.	  Defendant	  Ashley	  deliberately	  failed	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              320	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 320 of 609
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mclxvi.    Defendant	   Ashley’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxvii.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
            time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxviii.   Defendant	   Ashley	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
            existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
            generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxix.    Defendant	   Ashley	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
            Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mclxx.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxxi.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
            within	  the	  subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mclxxii.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
            search	   areas	   within	   the	   subject	   premises.	   Defendant	   Ashley	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       321	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 321 of 609
 mclxxiii.   Defendant	   Ashley,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Ashley	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 mclxxiv.    Defendant	  Ashley,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
             and	   quality	   training	   for	   security	   auditors.	   Defendant	   Ashley	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
  mclxxv.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Ashley	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxxvi.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxxvii.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
             Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxxviii.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
             Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxxix.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	   operations.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mclxxx.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       322	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 322 of 609
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mclxxxi.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mclxxxii.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Ashley	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxxxiii.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mclxxxiv.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
              operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
              industry.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mclxxxv.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mclxxxvi.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   Ashley	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mclxxxvii.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	  within	  the	  subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mclxxxviii.   Defendant	   Ashley	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	  functions	  at	  the	  subject	  premises.	  Defendant	  Ashley	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       323	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 323 of 609
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
mclxxxix.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcxc.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	  within	  the	  subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  mcxci.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
            internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcxcii.   Defendant	  Ashley	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxciii.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	  premises.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcxciv.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mcxcv.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  Ashley	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcxcvi.    Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
            date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    324	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 324 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxcvii.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcxcviii.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Ashley	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mcxcix.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcc.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcci.    Defendant	   Ashley	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mccii.   Defendant	   Ashley	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Ashley	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcciii.   Defendant	  Ashley	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       325	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 325 of 609
 mcciv.        Defendant	   Ashley	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
               “security	   key”	   control	   policies.	   Defendant	   Ashley	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
  mccv.        Defendant	  Ashley	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
               audit	  per	  industry	  standard.	  Defendant	  Ashley	  deliberately	  failed	  to	  take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mccvi.        Defendant	   Ashley	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
               key	  position”	  per	  industry	  standard.	  Defendant	  Ashley	  deliberately	  failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
mccvii.        Defendant	  Ashley	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
               per	   industry	   standard.	   Defendant	   Ashley	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
mccviii.       Defendant	   Ashley	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
               read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Ashley	  deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
 mccix.        Defendant	   Ashley	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
               equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
               Ashley	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           549.                  Defendant	   Ashley’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           326	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 326 of 609
           550.                    Had	   Defendant	   Ashley	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           551.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Ashley’s	   acts	   and	   or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           552.                    As	   outlined	   above,	   Defendant	   Ashley	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Ashley’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      327	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 327 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

            553.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            554.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT XLV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT REGINA FEREBEE

           555.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           556.         Defendant,	   REGINA	   FEREBEE	   (“Defendant	   Ferebee”)	   is	   a	   resident	   of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         328	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 328 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Ferebee	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           557.          Defendant	  Ferebee	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Ferebee	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           558.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Ferebee,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         329	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 329 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            559.     Unfortunately,	   Defendant	   Ferebee,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            560.     Defendant	   Ferebee	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            561.     Unfortunately,	  Defendant	  Ferebee’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       330	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 330 of 609
           562.          The	   result	   of	   Defendant	   Ferebee’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XLVI	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                             AS	  TO	  DEFENDANT,	  REGINA	  FEREBEE	  

            563.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            564.                     Defendant	   Ferebee	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            565.                     According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            566.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                331	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 331 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           567.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           568.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Ferebee	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           569.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    332	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 332 of 609
Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Ferebee’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            570.                    Alternatively,	   Defendant	   Ferebee	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            571.                    More	   specifically,	   Defendant	   Ferebee	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Ferebee	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            572.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Ferebee	  include:	  

  mccx.           DEFENDANT	   FEREBEE	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 mccxi.           Defendant	  Ferebee	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           333	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 333 of 609
           	  	  	  
 mccxii.   Defendant	  Ferebee	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
           and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
           policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
           inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
           Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mccxiii.   Defendant	   Ferebee	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
           staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
           went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
           application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
           as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
           Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
           25%	   staff	   deficiency.	   Defendant	   Ferebee	   was	   well	   aware	   the	   subject	  
           premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
           correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Ferebee	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxv.    Defendant	   Ferebee	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
           was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
           train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
           Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxvi.    Defendant	   Ferebee	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
           proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
           Correctional	  Institution.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  	  	  
mccxvii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Ferebee	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
           Corrections	   Enterprises.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	  
           any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            334	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 334 of 609
mccxviii.   Defendant	   Ferebee	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mccxix.    Defendant	   Ferebee	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
            morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
            Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
            deficiencies.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccxx.    Defendant	   Ferebee	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   Ferebee	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mccxxi.    Defendant	   Ferebee’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxxii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   provide	   adequate	  
            supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
            adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
            supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
            Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxxiii.   Defendant	   Ferebee	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
            either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
            are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
            Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxxiv.    Defendant	   Ferebee	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
            Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       335	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 335 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxv.     Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxvi.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	  the	  subject	  premises.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mccxxvii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Ferebee	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mccxxviii.   Defendant	   Ferebee,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Ferebee	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 mccxxix.    Defendant	   Ferebee,	   through	   NCDPS,	   preformed	   inadequate	   security	  
             audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Ferebee	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccxxx.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Ferebee	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxxi.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxxxii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       336	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 336 of 609
              Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxxiii.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxxiv.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
              center	   operations.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mccxxxv.     Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxxxvi.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
              material	  management.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mccxxxvii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Ferebee	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxxxviii.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mccxxxix.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
              respective	   industry.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
    mccxl.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             337	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 337 of 609
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccxli.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Ferebee	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxlii.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
             cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
             risk	  within	  the	  subject	  premises.	  Defendant	  Ferebee	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mccxliii.   Defendant	   Ferebee	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	   functions	   at	   the	   subject	   premises.	   Defendant	   Ferebee	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxliv.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccxlv.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Ferebee	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mccxlvi.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxlvii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  Ferebee	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mccxlviii.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	   premises.	   Defendant	   Ferebee	   deliberately	   failed	   to	   take	   any	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       338	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 338 of 609
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mccxlix.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	  at	  the	  subject	  premises.	  Defendant	  Ferebee	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  mccl.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	  drills	  and	  training.	  Defendant	  Ferebee	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
  mccli.   Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
           to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Ferebee	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclii.   Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
           ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Ferebee	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccliii.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   Ferebee	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mccliv.   Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
           tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Ferebee	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclv.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Ferebee	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      339	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 339 of 609
 mcclvi.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclvii.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Ferebee	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclviii.   Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclix.    Defendant	   Ferebee	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	   key”	   control	   policies.	   Defendant	   Ferebee	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  mcclx.    Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
            key”	  audit	  per	  industry	  standard.	  Defendant	  Ferebee	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcclxi.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
            key	   position”	   per	   industry	   standard.	   Defendant	   Ferebee	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
mcclxii.    Defendant	  Ferebee	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
            per	  industry	  standard.	  Defendant	  Ferebee	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mcclxiii.   Defendant	   Ferebee	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
            read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Ferebee	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       340	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 340 of 609
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxiv.          Defendant	   Ferebee	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Ferebee	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            573.                   Defendant	   Ferebee’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

            574.                   Had	   Defendant	   Ferebee	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

 suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

 mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

 access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

            575.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Ferebee’s	   acts	   and	  

 or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

 operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

 implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

 from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

            576.                   As	   outlined	   above,	   Defendant	   Ferebee	   acted	   with	   deliberate	  

 indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                341	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 341 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Ferebee’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           577.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           578.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XLVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                    AS TO DEFENDANT JERMAINE GRIFFIN



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      342	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 342 of 609
           579.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           580.          Defendant,	  JERMAINE	  GRIFFIN	  (“Defendant	  Griffin”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Griffin	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           581.          Defendant	   Griffin	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Griffin	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         343	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 343 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         582.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Griffin,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         583.        Unfortunately,	   Defendant	   Griffin,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         584.        Defendant	   Griffin	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         585.        Unfortunately,	   Defendant	   Griffin’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            344	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 344 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            586.         The	  result	  of	  Defendant	  Griffin’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  XLVIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                            AS	  TO	  DEFENDANT,	  JERMAINE	  GRIFFIN	  

             587.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             588.                    Defendant	   Griffin	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             589.                    According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                345	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 345 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           590.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           591.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           592.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Griffin	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             346	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 346 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            593.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Griffin’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

            594.                    Alternatively,	   Defendant	   Griffin	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            595.                    More	   specifically,	   Defendant	   Griffin	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Griffin	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           347	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 347 of 609
             596.                The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

  Defendant	  Griffin	  include:	  

  mcclxv.       DEFENDANT	  GRIFFIN	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                	  
 mcclxvi.       Defendant	   Griffin	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                Plant	  operations	  
                	  	  	  
mcclxvii.       Defendant	   Griffin	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcclxviii.      Defendant	  Griffin	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxix.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                25%	   staff	   deficiency.	   Defendant	   Griffin	   was	   well	   aware	   the	   subject	  
                premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Griffin	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcclxx.       Defendant	  Griffin	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
                operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
                train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 348	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 348 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxi.    Defendant	  Griffin	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
             training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
             Institution.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
 mcclxxii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             Griffin	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
             Enterprises.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxiii.   Defendant	   Griffin	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
             follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
             highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
             be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
             subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxiv.    Defendant	   Griffin	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
             among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
             Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
             Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxv.    Defendant	   Griffin	   through	   NCDPS	   employed	   mandatory	   overtime	  
             requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
             Pasquotank	  Correctional	  Institution.	  Defendant	  Griffin	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mcclxxvi.    Defendant	   Griffin’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
             Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
             a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
             wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
             Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxvii.   Defendant	  Griffin	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
             of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
             supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     349	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 349 of 609
              time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Griffin	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxviii.   Defendant	  Griffin	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
              existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
              generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Griffin	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxix.    Defendant	   Griffin	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
              Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcclxxx.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
              movement.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxxi.    Defendant	  Griffin	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
              within	  the	  subject	  premises.	  Defendant	  Griffin	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mcclxxxii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
              search	   areas	   within	   the	   subject	   premises.	   Defendant	   Griffin	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
mcclxxxiii.   Defendant	   Griffin,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
              attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
              staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
              of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Griffin	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  	  	  
mcclxxxiv.    Defendant	  Griffin,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
              and	   quality	   training	   for	   security	   auditors.	   Defendant	   Griffin	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       350	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 350 of 609
  mcclxxxv.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
               items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
               adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
               could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Griffin	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxxvi.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
               searches.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxxvii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
               nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
               Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcclxxxviii.   Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
               Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcclxxxix.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
               center	   operations.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
     mccxc.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
               controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
               Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mccxci.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
               material	   management.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
   mccxcii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Griffin	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             351	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 351 of 609
 mccxciii.   Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
             control	   management.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mccxciv.    Defendant	  Griffin	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	  Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxcv.     Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
             inspections.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccxcvi.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Griffin	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccxcvii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
             cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
             risk	   within	   the	   subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mccxcviii.   Defendant	   Griffin	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	  functions	  at	  the	  subject	  premises.	  Defendant	  Griffin	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mccxcix.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	  Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mccc.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       352	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 352 of 609
  mccci.    Defendant	  Griffin	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccciii.   Defendant	   Griffin	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	   actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccciv.    Defendant	  Griffin	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mcccv.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	   drills	   and	   training.	   Defendant	   Griffin	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcccvi.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
            date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccvii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
            ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccviii.   Defendant	   Griffin	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Griffin	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       353	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 353 of 609
 mcccix.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcccx.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxi.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	  Defendant	  Griffin	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxii.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Griffin	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxiii.   Defendant	   Griffin	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxiv.    Defendant	   Griffin	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	   key”	   control	   policies.	   Defendant	   Griffin	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mcccxv.     Defendant	   Griffin	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	   key”	  
            audit	  per	  industry	  standard.	  Defendant	  Griffin	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mcccxvi.    Defendant	   Griffin	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
            key	  position”	  per	  industry	  standard.	  Defendant	  Griffin	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     354	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 354 of 609
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
mcccxvii.         Defendant	  Griffin	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                  per	   industry	   standard.	   Defendant	   Griffin	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
mcccxviii.        Defendant	   Griffin	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Griffin	  deliberately	  
                  failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                  same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                  Sewing	  Plant	  operations.	  
 mcccxix.         Defendant	   Griffin	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Griffin	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             597.                   Defendant	   Griffin’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             598.                   Had	   Defendant	   Griffin	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            355	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 355 of 609
           599.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Griffin’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           600.                   As	   outlined	   above,	   Defendant	   Griffin	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Griffin’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           601.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           602.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   356	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 356 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT XLIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                        COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT JESSE ROGERS

           603.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           604.          Defendant,	   JESSE	   ROGERS	   (“Defendant	   Rogers”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Rogers	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           605.          Defendant	  Rogers	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     357	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 357 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Rogers	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          606.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Rogers,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          607.          Unfortunately,	   Defendant	   Rogers,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         358	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 358 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            608.         Defendant	   Rogers	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            609.         Unfortunately,	  Defendant	  Rogers’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            610.         The	   result	   of	   Defendant	   Rogers’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                           COUNT	  L	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                 AS	  TO	  DEFENDANT,	  JESSE	  ROGERS	  

             611.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                359	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 359 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            612.                  Defendant	   Rogers	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            613.                  According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            614.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            615.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             360	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 360 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           616.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Rogers	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           617.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Rogers’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

           618.                   Alternatively,	   Defendant	   Rogers	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           619.                   More	   specifically,	   Defendant	   Rogers	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   361	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 361 of 609
  Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

  premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

  discretionary	  fund.	  In	  doing	  so,	  Defendant	  Rogers	  directed,	  permitted,	  encouraged,	  

  and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

  that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              620.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

  Defendant	  Rogers	  include:	  

  mcccxx.           DEFENDANT	  ROGERS	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
 mcccxxi.           Defendant	   Rogers	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                    security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                    staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations	  
                    	  	  	  
mcccxxii.           Defendant	   Rogers	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                    and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                    policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                    inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                    Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcccxxiii.          Defendant	   Rogers	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                    staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                    went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                    application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                    as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                    Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           362	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 362 of 609
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   Rogers	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxv.     Defendant	   Rogers	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxvi.    Defendant	  Rogers	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
              training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
              Institution.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mcccxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
              Rogers	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
              Enterprises.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxxviii.   Defendant	   Rogers	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
              follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxix.    Defendant	  Rogers	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
              among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
              Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
              Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcccxxx.    Defendant	   Rogers	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	   Correctional	   Institution.	   Defendant	   Rogers	   deliberately	   failed	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              363	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 363 of 609
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mcccxxxi.    Defendant	   Rogers’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
              Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
              a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
              wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
              Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxxii.   Defendant	  Rogers	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
              of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
              supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
              time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxxxiii.   Defendant	  Rogers	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
              existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
              generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxxxiv.    Defendant	   Rogers	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
              Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxxxv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
              movement.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxxxvi.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
              within	  the	  subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mcccxxxvii.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
              search	  areas	  within	  the	  subject	  premises.	  Defendant	  Rogers	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      364	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 364 of 609
mcccxxxviii.   Defendant	   Rogers,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
               attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
               staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
               of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Rogers	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  	  	  
 mcccxxxix.    Defendant	   Rogers,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
               and	  quality	  training	  for	  security	  auditors.	  Defendant	  Rogers	  deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
    mcccxl.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
               items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
               adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
               could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Rogers	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcccxli.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
               searches.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcccxlii.   Defendant	  Rogers	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
               nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
               Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcccxliii.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
               Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcccxliv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
               center	   operations.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
   mcccxlv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
               controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
               Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  



     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      365	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 365 of 609
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxlvi.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mcccxlvii.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxlviii.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mcccxlix.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
              operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
              industry.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcccl.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcccli.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mccclii.   Defendant	  Rogers	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	  within	  the	  subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
  mcccliii.   Defendant	   Rogers	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	  functions	  at	  the	  subject	  premises.	  Defendant	  Rogers	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       366	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 366 of 609
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcccliv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccclv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	  within	  the	  subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mccclvi.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Rogers	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclvii.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
             mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
             subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclviii.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	  premises.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclix.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
             were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
             the	   subject	   premises.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mccclx.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	  drills	  and	  training.	  Defendant	  Rogers	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mccclxi.    Defendant	  Rogers	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Rogers	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     367	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 367 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxii.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxiii.   Defendant	   Rogers	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Rogers	   deliberately	  
              failed	   to	   take	  any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mccclxiv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccclxv.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxvi.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclxvii.    Defendant	   Rogers	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Rogers	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclxviii.   Defendant	  Rogers	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      368	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 368 of 609
 mccclxix.        Defendant	   Rogers	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                  “security	   key”	   control	   policies.	   Defendant	   Rogers	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
  mccclxx.        Defendant	  Rogers	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                  audit	  per	  industry	  standard.	  Defendant	  Rogers	  deliberately	  failed	  to	  take	  
                  any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
 mccclxxi.        Defendant	   Rogers	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                  key	   position”	   per	   industry	   standard.	   Defendant	   Rogers	   deliberately	   failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
mccclxxii.        Defendant	  Rogers	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                  per	   industry	   standard.	   Defendant	   Rogers	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
mccclxxiii.       Defendant	   Rogers	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Rogers	   deliberately	  
                  failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                  same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                  Sewing	  Plant	  operations.	  
mccclxxiv.        Defendant	   Rogers	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Rogers	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              621.                  Defendant	   Rogers’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

   risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

   inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

   the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

   deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           369	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 369 of 609
           622.                    Had	   Defendant	   Rogers	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           623.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Rogers’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           624.                    As	   outlined	   above,	   Defendant	   Rogers	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Rogers’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      370	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 370 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           625.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           626.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                     COUNT LI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                AS TO DEFENDANT LEARY MATTHEW CASPER

           627.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           628.        Defendant,	   LEARY	   MATTHEW	   CASPER	   (“Defendant	   L.M.Casper”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     371	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 371 of 609
North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	  of	  Public	  Safety	  (“NCDPS”),	  Defendant	  L.M.Casper	  assumed	  the	  ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          629.         Defendant	   L.M.Casper	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	  

L.M.Casper	  (during	  his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  

to	   harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  

Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

          630.         As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  L.M.Casper,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      372	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 372 of 609
of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         631.         Unfortunately,	  Defendant	  L.M.Casper,	  acting	  under	  the	  Color	  of	  North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         632.         Defendant	   L.M.Casper	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         633.         Unfortunately,	   Defendant	   L.M.Casper’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 373	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 373 of 609
                 634.                  The	   result	   of	   Defendant	   L.M.Casper’s	   actions	   led	   to	   gross	  

understaffing	   and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	  

Pasquotank	   Correctional	   Institution,	   inevitably	   creating	   the	   danger	   which	   was	   the	  

causal	   and/or	   proximate	   cause	   of	   the	   injuries	   and	   damages	   incurred	   by	   Plaintiffs	  

discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                               COUNT	  LII	  
                         VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                               AS	  TO	  DEFENDANT,	  LEARY	  MATTHEW	  CASPER	  

                   635.                                   	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

                   636.                                   Defendant	  L.M.Casper	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  

1983.	  

                   637.                                   According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

                   638.                                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                                     374	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 374 of 609
danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           639.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           640.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   L.M.Casper	   acted	   under	   the	   color	   of	   North	   Carolina	  State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           641.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    375	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 375 of 609
   Officers	  at	   Pasquotank	  Correctional	  Institution	  and	  Defendant	  L.M.Casper’s	  actions	  

   and	  inactions	  infringed	  upon	  that	  Right.	  

               642.                    Alternatively,	  Defendant	  L.M.Casper	  also	  acted	  with	  Deliberate	  

   Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

   or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

   Pasquotank	  Correctional	  Institution.	  	  

               643.                    More	   specifically,	   Defendant	   L.M.Casper	   (through	   supervisory	  

   control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

   Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

   premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

   discretionary	   fund.	   In	   doing	   so,	   Defendant	   L.M.Casper	   directed,	   permitted,	  

   encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

   to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

   requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

   profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

               644.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

   Defendant	  L.M.Casper	  include:	  

mccclxxv.            DEFENDANT	   L.M.CASPER	   knew	   that	   the	   Pasquotank	   Correctional	  
                     Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                     industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                     direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                     would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                     	  
mccclxxvi.           Defendant	   L.M.Casper	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                     outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                     correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                     deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                     actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                     driven	  goal	  of	  the	  Sewing	  Plant	  operations	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           376	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 376 of 609
               	  	  	  
mccclxxvii.    Defendant	   L.M.Casper	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
               safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
               NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
               security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
               procedures.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mccclxxviii.   Defendant	  L.M.Casper	  failed	   to	   address	   the	   security	   needs	   of	   correctional	  
               staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
               went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
               application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
               as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
               L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
               25%	   staff	   deficiency.	   Defendant	   L.M.Casper	   was	   well	   aware	   the	   subject	  
               premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
               correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   L.M.Casper	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mccclxxx.    Defendant	  L.M.Casper	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
               was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
               train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
               L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxxxi.    Defendant	   L.M.Casper	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
               proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
               Correctional	  Institution.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  	  	  
mccclxxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
               Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
               L.M.Casper	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
               Corrections	  Enterprises.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              377	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 377 of 609
 mccclxxxiii.   Defendant	   L.M.Casper	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	  
                to	  follow	  industry	  standards	  in	  work	  assignments	  by	  allowing	  one	  of	  the	  
                highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
                be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
                subject	   premises.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 mccclxxxiv.    Defendant	   L.M.Casper	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
                morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
                Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
                deficiencies.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	  
                to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxxxv.     Defendant	   L.M.Casper	   through	   NCDPS	   employed	   mandatory	   overtime	  
                requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
                Pasquotank	   Correctional	   Institution.	   Defendant	   L.M.Casper	   deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
 mccclxxxvi.    Defendant	   L.M.Casper’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
                Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
                a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
                wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
                L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclxxxvii.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   provide	   adequate	  
                supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
                adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
                supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
                Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
                take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mccclxxxviii.   Defendant	   L.M.Casper	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
                either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
                are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
                L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mccclxxxix.    Defendant	  L.M.Casper	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
                L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       378	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 378 of 609
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcccxc.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  properly	  monitor	  inmate	  
             movement.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxci.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
             offenders	   within	   the	   subject	   premises.	   Defendant	   L.M.Casper	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcccxcii.   Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  properly	  staff	  designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxciii.   Defendant	   L.M.Casper,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mcccxciv.    Defendant	   L.M.Casper,	   through	   NCDPS,	   preformed	   inadequate	   security	  
             audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxcv.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
             sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
             and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
             which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
             L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxcvi.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  conduct	  adequate	  inmate	  
             searches.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxcvii.   Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
             store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      379	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 379 of 609
              Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	   to	   direct	   or	  
              take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcccxcviii.   Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcccxcix.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              control	   center	   operations.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
      mcd.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
              take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mcdi.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              hazard	  material	  management.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
    mcdii.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
              L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcdiii.   Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
    mcdiv.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
              respective	  industry.	  Defendant	  L.M.Casper	  deliberately	  failed	  to	  take	  any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
    mcdv.     Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              security	   inspections.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              380	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 380 of 609
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mcdvi.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   L.M.Casper	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdvii.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
           security	   risk	   within	   the	   subject	   premises.	   Defendant	   L.M.Casper	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdviii.   Defendant	   L.M.Casper	   through	   NCDPS	   utilized	   untrained	   staff	   to	  
           supervise	   security	   functions	   at	   the	   subject	   premises.	   Defendant	  
           L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdix.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   establish	   proper	  
           procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
           and	   back	   docks.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
  mcdx.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   L.M.Casper	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mcdxi.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	  
           for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
           L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxii.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  L.M.Casper	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       381	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 381 of 609
 mcdxiii.   Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
            subject	   premises.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mcdxiv.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
            which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
            privacy	  at	  the	  subject	  premises.	  Defendant	  L.M.Casper	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcdxv.     Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  L.M.Casper	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcdxvi.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  
            up	   to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	  
            L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxvii.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  
            to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	  
            L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxviii.   Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   L.M.Casper	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxix.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
            and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	  
            L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxx.     Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   designate	   adequate	  
            “police	  areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  
            spots”	   at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	  
            L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     382	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 382 of 609
  mcdxxi.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxii.    Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  establish	  a	  comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxiii.   Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxiv.    Defendant	   L.M.Casper	   through	   NCDPS	   negligently	   implemented	  
             Conflicting	   “security	   key”	   control	   policies.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxv.     Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
             key”	   audit	   per	   industry	   standard.	   Defendant	   L.M.Casper	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcdxxvi.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
             and	   key	   position”	   per	   industry	   standard.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxxvii.    Defendant	   L.M.Casper	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
             staff	   per	   industry	   standard.	   Defendant	   L.M.Casper	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mcdxxviii.   Defendant	  L.M.Casper	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  
             read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   L.M.Casper	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      383	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 383 of 609
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxxix.          Defendant	  L.M.Casper	  through	  NCDPS	  failed	  provide	  adequate	  emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  L.M.Casper	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            645.                   Defendant	   L.M.Casper’s	   acts	   and/or	   deliberate	   inactions	  

 created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

 Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

 due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  

 gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

 above).	  

            646.                   Had	   Defendant	   L.M.Casper	   acted	   appropriately	   in	   committing	  

 to	   reasonable	   and	   adequate	   remedial	   measures	   to	   correct	   issues	   previously	  

 identified	   as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	  

 System,	   Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	  

 unfortunately	  suffered	  as	  there	  would	  have	  been	  adequate	  supervision,	  staffing,	  and	  

 control	   mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	  

 have	  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

            647.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   L.M.Casper’s	   acts	  

 and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

 adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

 were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

 objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 384	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 384 of 609
           648.                    As	  outlined	  above,	  Defendant	  L.M.Casper	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   L.M.Casper’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           649.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           650.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                                           COUNT LIII


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      385	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 385 of 609
 VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                 COMMITTED BY A THIRD PARTY
            AS TO DEFENDANT WILLIAM DAVENPORT

          651.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          652.         Defendant,	   WILLIAM	   DAVENPORT	   (“Defendant	   William	   Davenport”)	  

is	  a	  resident	  of	  or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  

North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	   of	   Public	   Safety	   (“NCDPS”),	   Defendant	   Davenport	   assumed	   the	   ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          653.         Defendant	   Davenport	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      386	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 386 of 609
Davenport	   (during	   his	   term	   as	   Governor	   of	   North	   Carolina)	   demonstrated	   his	   intent	  

to	   harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  

Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

         654.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  Davenport,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         655.        Unfortunately,	  Defendant	  Davenport,	  acting	  under	  the	  Color	  of	  North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         656.        Defendant	   Davenport	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            387	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 387 of 609
exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

           657.          Unfortunately,	   Defendant	   Davenport’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           658.          The	  result	  of	  Defendant	  Davenport’s	  actions	  led	  to	  gross	  understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  LIV	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                        AS	  TO	  DEFENDANT,	  WILLIAM	  DAVENPORT	  

            659.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            660.                     Defendant	  Davenport	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  

1983.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                388	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 388 of 609
           661.                   According	   to	   	   42	   U.S.C.	   §	   1983,	   “Every	   person	   who,	   under	   color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           662.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           663.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             389	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 389 of 609
danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

            664.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  Davenport	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            665.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Davenport’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            666.                    Alternatively,	  Defendant	  Davenport	  also	  acted	  with	  Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            667.                    More	   specifically,	   Defendant	   Davenport	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Davenport	   directed,	   permitted,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           390	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 390 of 609
   encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

   to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

   requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

   profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              668.                   The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

   Defendant	  Davenport	  include:	  

 mcdxxx.            DEFENDANT	   DAVENPORT	   knew	   that	   the	   Pasquotank	   Correctional	  
                    Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                    industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                    direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                    would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
 mcdxxxi.           Defendant	   Davenport	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                    outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                    correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                    deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                    actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                    driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                    	  	  	  
mcdxxxii.           Defendant	   Davenport	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                    safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                    NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                    security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                    procedures.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	  
                    to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                    would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcdxxxiii.          Defendant	  Davenport	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                    staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                    went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                    application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                    as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                    Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxxxiv.           The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                    25%	   staff	   deficiency.	   Defendant	   Davenport	   was	   well	   aware	   the	   subject	  
                    premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                    correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Davenport	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    391	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 391 of 609
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxxv.     Defendant	  Davenport	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
              was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxxxvi.    Defendant	   Davenport	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
              proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
              Correctional	   Institution.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  	  	  
mcdxxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
              Davenport	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
              Corrections	  Enterprises.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mcdxxxviii.   Defendant	  Davenport	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  
              follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	   premises.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mcdxxxix.    Defendant	   Davenport	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
              morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
              Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
              deficiencies.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  any	  actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcdxl.    Defendant	   Davenport	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	   Correctional	   Institution.	   Defendant	   Davenport	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      392	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 392 of 609
  mcdxli.    Defendant	   Davenport’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
             Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
             a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
             wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
             Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxlii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   provide	   adequate	  
             supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
             adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
             supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
             Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxliii.   Defendant	   Davenport	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
             either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
             are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
             Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxliv.    Defendant	  Davenport	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
             Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcdxlv.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxlvi.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
             offenders	  within	  the	  subject	  premises.	  Defendant	  Davenport	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mcdxlvii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Davenport	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxlviii.   Defendant	   Davenport,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Davenport	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       393	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 393 of 609
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mcdxlix.   Defendant	   Davenport,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Davenport	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcdl.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
           sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
           and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
           which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
           Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcdli.   Defendant	  Davenport	  through	  NCDPS	  failed	  to	  conduct	  adequate	  inmate	  
           searches.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
           store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
           Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdliii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdliv.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           control	   center	   operations.	   Defendant	   Davenport	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mcdlv.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlvi.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           hazard	   material	   management.	   Defendant	   Davenport	   deliberately	   failed	   to	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             394	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 394 of 609
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mcdlvii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
            Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlviii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	  management.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mcdlix.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	  industry.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mcdlx.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	  inspections.	  Defendant	  Davenport	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mcdlxi.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Davenport	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
            security	   risk	   within	   the	   subject	   premises.	   Defendant	   Davenport	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxiii.   Defendant	  Davenport	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
            security	   functions	   at	   the	   subject	   premises.	   Defendant	   Davenport	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              395	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 395 of 609
 mcdlxiv.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   establish	   proper	  
             procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
             and	   back	   docks.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mcdlxv.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Davenport	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcdlxvi.    Defendant	  Davenport	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
             for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxvii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  Davenport	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mcdlxviii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	   premises.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mcdlxix.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
             which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
             privacy	  at	  the	  subject	  premises.	  Defendant	  Davenport	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
  mcdlxx.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	  drills	  and	  training.	  Defendant	  Davenport	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mcdlxxi.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             up	   to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	  
             Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       396	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 396 of 609
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxii.    Defendant	  Davenport	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  
              to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	  
              Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxiii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	  due	  to	  broken	  equipment.	  Defendant	  Davenport	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mcdlxxiv.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
              and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	  
              Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxv.     Defendant	  Davenport	  through	  NCDPS	  failed	  to	  designate	  adequate	  “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	  
              Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxvi.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	   Defendant	   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxxvii.    Defendant	   Davenport	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Davenport	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxxviii.   Defendant	   Davenport	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       397	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 397 of 609
 mcdlxxix.         Defendant	   Davenport	   through	   NCDPS	   negligently	   implemented	  
                   Conflicting	   “security	   key”	   control	   policies.	   Defendant	   Davenport	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxx.          Defendant	  Davenport	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
                   key”	  audit	  per	  industry	  standard.	  Defendant	  Davenport	  deliberately	  failed	  
                   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations.	  
 mcdlxxxi.         Defendant	   Davenport	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                   and	   key	   position”	   per	   industry	   standard.	   Defendant	   Davenport	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxxxii.         Defendant	   Davenport	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                   staff	   per	   industry	   standard.	   Defendant	   Davenport	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations.	  
mcdlxxxiii.        Defendant	  Davenport	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  
                   read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Davenport	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdlxxxiv.         Defendant	   Davenport	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   Davenport	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              669.                   Defendant	   Davenport’s	   acts	   and/or	   deliberate	   inactions	  

   created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

   Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

   due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  

   gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

   above).	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          398	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 398 of 609
           670.                    Had	   Defendant	   Davenport	   acted	   appropriately	   in	   committing	  

to	   reasonable	   and	   adequate	   remedial	   measures	   to	   correct	   issues	   previously	  

identified	   as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	  

System,	   Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	  

unfortunately	  suffered	  as	  there	  would	  have	  been	  adequate	  supervision,	  staffing,	  and	  

control	   mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	  

have	  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           671.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Davenport’s	   acts	  

and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           672.                    As	  outlined	  above,	  Defendant	  Davenport	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Davenport’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      399	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 399 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

            673.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            674.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                     COUNT LV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT STEVEN GARDNER

           675.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           676.         Defendant,	  STEVEN	  GARDNER	  (“Defendant	  Gardner”)	  is	  a	  resident	  of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         400	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 400 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Gardner	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           677.          Defendant	   Gardner	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Gardner	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           678.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Gardner,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         401	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 401 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            679.     Unfortunately,	   Defendant	   Gardner,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            680.     Defendant	   Gardner	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            681.     Unfortunately,	  Defendant	  Gardner’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       402	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 402 of 609
           682.          The	   result	   of	   Defendant	   Gardner’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  LVI	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                        AS	  TO	  DEFENDANT,	  STEPHEN	  GARDNER	  

            683.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            684.                     Defendant	   Gardner	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            685.                     According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            686.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                403	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 403 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           687.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           688.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Gardner	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           689.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    404	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 404 of 609
   Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Gardner’s	  actions	  and	  

   inactions	  infringed	  upon	  that	  Right.	  

               690.                    Alternatively,	   Defendant	   Gardner	   also	   acted	   with	   Deliberate	  

   Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

   or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

   Pasquotank	  Correctional	  Institution.	  	  

               691.                    More	   specifically,	   Defendant	   Gardner	   (through	   supervisory	  

   control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

   Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

   premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

   discretionary	  fund.	  In	  doing	  so,	  Defendant	  Gardner	  directed,	  permitted,	  encouraged,	  

   and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

   and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

   the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

               692.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

   Defendant	  Gardner	  include:	  

mcdlxxxv.            DEFENDANT	   GARDNER	   knew	   that	   the	   Pasquotank	   Correctional	  
                     Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                     industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                     direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                     would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                     	  
mcdlxxxvi.           Defendant	  Gardner	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                     security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                     staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                     take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                     because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                     Plant	  operations	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           405	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 405 of 609
               	  	  	  
mcdlxxxvii.    Defendant	  Gardner	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
               and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
               policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
               inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
               Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcdlxxxviii.   Defendant	   Gardner	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
               staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
               went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
               application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
               as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
               Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdlxxxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
               25%	   staff	   deficiency.	   Defendant	   Gardner	   was	   well	   aware	   the	   subject	  
               premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
               correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Gardner	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mcdxc.    Defendant	   Gardner	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
               was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
               train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
               Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcdxci.    Defendant	   Gardner	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
               proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
               Correctional	   Institution.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  	  	  
   mcdxcii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
               Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
               Gardner	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
               Corrections	   Enterprises.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             406	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 406 of 609
 mcdxciii.   Defendant	   Gardner	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
             follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
             highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
             be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
             subject	   premises.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mcdxciv.    Defendant	   Gardner	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
             morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
             Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
             deficiencies.	  Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxcv.     Defendant	   Gardner	   through	   NCDPS	   employed	   mandatory	   overtime	  
             requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
             Pasquotank	   Correctional	   Institution.	   Defendant	   Gardner	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcdxcvi.    Defendant	   Gardner’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
             Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
             a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
             wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
             Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxcvii.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   provide	   adequate	  
             supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
             adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
             supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
             Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcdxcviii.   Defendant	   Gardner	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
             either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
             are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
             Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcdxcix.    Defendant	   Gardner	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      407	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 407 of 609
         remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
         profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  md.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
         movement.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
         direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
         would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdi.   Defendant	  Gardner	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
         within	   the	   subject	   premises.	   Defendant	   Gardner	   deliberately	   failed	   to	  
         take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
         because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
         Plant	  operations.	  
 mdii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
         search	  areas	  within	  the	  subject	  premises.	  Defendant	  Gardner	  deliberately	  
         failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
         same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
         Sewing	  Plant	  operations.	  
mdiii.   Defendant	   Gardner,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
         attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
         staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
         of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Gardner	   deliberately	  
         failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
         same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
         Sewing	  Plant	  operations.	  	  	  
 mdiv.   Defendant	   Gardner,	   through	   NCDPS,	   preformed	   inadequate	   security	  
         audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Gardner	  
         deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
         actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
         driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdv.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
         items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
         adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
         could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Gardner	  
         deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
         actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
         driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdvi.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
         searches.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	  
         direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
         would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdvii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
         nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     408	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 408 of 609
          Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdviii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdix.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
          center	   operations.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
  mdx.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxi.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
          material	  management.	  Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mdxii.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Gardner	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxiii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
          control	   management.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mdxiv.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
          respective	   industry.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mdxv.     Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
          inspections.	  Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            409	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 409 of 609
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxvi.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           emergency	   management	   plans	   and	   responses.	   Defendant	   Gardner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxvii.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
           cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
           risk	  within	  the	  subject	  premises.	  Defendant	  Gardner	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mdxviii.   Defendant	   Gardner	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   Gardner	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxix.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
           and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
           docks.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdxx.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   Gardner	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mdxxi.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
           internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
           Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxxii.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	  on	  the	  subject	  premises.	  Defendant	  Gardner	  deliberately	  failed	  to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mdxxiii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	   premises.	   Defendant	   Gardner	   deliberately	   failed	   to	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       410	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 410 of 609
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdxxiv.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
            which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
            privacy	  at	  the	  subject	  premises.	  Defendant	  Gardner	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mdxxv.     Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   security	  
            preparedness	  drills	  and	  training.	  Defendant	  Gardner	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mdxxvi.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
            to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Gardner	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxxvii.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
            ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Gardner	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxxviii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   Gardner	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mdxxix.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
            tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Gardner	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxxx.     Defendant	   Gardner	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Gardner	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      411	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 411 of 609
  mdxxxi.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	  Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxxxii.    Defendant	   Gardner	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   Gardner	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxxxiii.   Defendant	  Gardner	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
             to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxxxiv.    Defendant	   Gardner	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
             “security	   key”	   control	   policies.	   Defendant	   Gardner	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mdxxxv.     Defendant	   Gardner	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
             key”	   audit	   per	   industry	   standard.	   Defendant	   Gardner	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mdxxxvi.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
             key	   position”	   per	   industry	   standard.	   Defendant	   Gardner	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdxxxvii.    Defendant	  Gardner	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
             per	  industry	  standard.	  Defendant	  Gardner	  deliberately	  failed	  to	  take	  any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mdxxxviii.   Defendant	   Gardner	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
             read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Gardner	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      412	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 412 of 609
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxxxix.          Defendant	   Gardner	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Gardner	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            693.                   Defendant	  Gardner’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

            694.                   Had	   Defendant	   Gardner	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

 suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

 mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

 access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

            695.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   Gardner’s	   acts	   and	  

 or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

 operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

 implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

 from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

            696.                   As	   outlined	   above,	   Defendant	   Gardner	   acted	   with	   deliberate	  

 indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                413	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 413 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Gardner’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           697.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           698.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT LVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                  AS TO DEFENDANT CARLTON RICHARDSON



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      414	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 414 of 609
          699.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          700.         Defendant,	   CARLTON	   RICHARDSON	   (“Defendant	   Richardson”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  

North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	  of	  Public	  Safety	  (“NCDPS”),	  Defendant	  Richardson	  assumed	  the	  ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          701.         Defendant	   Richardson	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  

incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	  

Richardson	  (during	  his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  

to	   harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      415	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 415 of 609
Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

         702.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	  Richardson,	  was	  aware	  that	  there	  was	  a	  special	  relationship	  that	  existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         703.        Unfortunately,	   Defendant	   Richardson,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         704.        Defendant	   Richardson	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            416	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 416 of 609
                 705.                  Unfortunately,	   Defendant	   Richardson’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

                 706.                  The	   result	   of	   Defendant	   Richardson’s	   actions	   led	   to	   gross	  

understaffing	   and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	  

Pasquotank	   Correctional	   Institution,	   inevitably	   creating	   the	   danger	   which	   was	   the	  

causal	   and/or	   proximate	   cause	   of	   the	   injuries	   and	   damages	   incurred	   by	   Plaintiffs	  

discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                            COUNT	  LVIII	  
                         VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  CARLTON	  RICHARDSON	  

                   707.                                   	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

                   708.                                   Defendant	  Richardson	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  

§	  1983.	  

                   709.                                   According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                  417	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 417 of 609
the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           710.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           711.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             418	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 418 of 609
Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

            712.                    At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  Richardson	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            713.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Richardson’s	  actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            714.                    Alternatively,	  Defendant	  Richardson	  also	  acted	  with	  Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            715.                    More	  specifically,	  Defendant	  Richardson	  (through	  supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Richardson	   directed,	   permitted,	  

encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           419	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 419 of 609
to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

           716.                   The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Richardson	  include:	  

  mdxl.          DEFENDANT	   RICHARDSON	   knew	   that	   the	   Pasquotank	   Correctional	  
                 Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                 industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                 direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                 	  
 mdxli.          Defendant	   Richardson	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                 outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                 correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                 	  	  	  
mdxlii.          Defendant	   Richardson	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                 safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                 NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                 security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                 procedures.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  
                 to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdxliii.         Defendant	  Richardson	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                 staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                 went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                 application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                 as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                 Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdxliv.          The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                 25%	   staff	   deficiency.	   Defendant	   Richardson	   was	   well	   aware	   the	   subject	  
                 premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                 correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Richardson	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    420	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 420 of 609
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdxlv.    Defendant	  Richardson	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
            was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxlvi.    Defendant	   Richardson	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
            proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
            Correctional	  Institution.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  	  	  
mdxlvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Richardson	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
            Corrections	   Enterprises.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdxlviii.   Defendant	   Richardson	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	  
            to	  follow	  industry	  standards	  in	  work	  assignments	  by	  allowing	  one	  of	  the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdxlix.    Defendant	   Richardson	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
            morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
            Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
            deficiencies.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdl.    Defendant	   Richardson	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   Richardson	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       421	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 421 of 609
  mdli.    Defendant	   Richardson’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   provide	   adequate	  
           supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
           adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
           supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
           Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdliii.   Defendant	   Richardson	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
           either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
           are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
           Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdliv.    Defendant	  Richardson	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
           Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdlv.    Defendant	  Richardson	  through	  NCDPS	  failed	  to	  properly	  monitor	  inmate	  
           movement.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	   any	   actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlvi.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
           offenders	  within	  the	  subject	  premises.	  Defendant	  Richardson	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
mdlvii.    Defendant	  Richardson	  through	  NCDPS	  failed	  to	  properly	  staff	  designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Richardson	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlviii.   Defendant	   Richardson,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Richardson	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       422	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 422 of 609
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
 mdlix.    Defendant	   Richardson,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Richardson	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdlx.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
           sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
           and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
           which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
           Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxi.    Defendant	  Richardson	  through	  NCDPS	  failed	  to	  conduct	  adequate	  inmate	  
           searches.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
           store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
           Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxiii.   Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxiv.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           control	   center	   operations.	   Defendant	   Richardson	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mdlxv.     Defendant	  Richardson	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxvi.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           hazard	   material	   management.	   Defendant	   Richardson	   deliberately	   failed	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              423	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 423 of 609
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mdlxvii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
            Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxviii.   Defendant	  Richardson	  through	  NCDPS	  failed	  to	  implement	  adequate	  key	  
            control	   management.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdlxix.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	  industry.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mdlxx.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	  inspections.	  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdlxxi.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Richardson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxxii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
            security	   risk	   within	   the	   subject	   premises.	   Defendant	   Richardson	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxxiii.   Defendant	   Richardson	   through	   NCDPS	   utilized	   untrained	   staff	   to	  
            supervise	   security	   functions	   at	   the	   subject	   premises.	   Defendant	  
            Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     424	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 424 of 609
 mdlxxiv.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   establish	   proper	  
             procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
             and	   back	   docks.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mdlxxv.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Richardson	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mdlxxvi.    Defendant	  Richardson	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
             for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxxvii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  Richardson	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mdlxxviii.   Defendant	  Richardson	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
             subject	   premises.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mdlxxix.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
             which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
             privacy	   at	   the	   subject	   premises.	   Defendant	   Richardson	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
  mdlxxx.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Richardson	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mdlxxxi.    Defendant	  Richardson	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  
             up	   to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	  
             Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       425	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 425 of 609
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxxxii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	  
              to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	  
              Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxxxiii.   Defendant	   Richardson	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Richardson	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxxxiv.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
              and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	  
              Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxxxv.     Defendant	   Richardson	   through	   NCDPS	   failed	   to	   designate	   adequate	  
              “police	  areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  
              spots”	   at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	  
              Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdlxxxvi.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	   Defendant	   Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxxxvii.    Defendant	   Richardson	   through	   NCDPS	   failed	   to	   establish	   a	  
              comprehensive	   security	   audit	   system	   per	   industry	   standard.	   Defendant	  
              Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdlxxxviii.   Defendant	   Richardson	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Richardson	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                           426	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 426 of 609
mdlxxxix.         Defendant	   Richardson	   through	   NCDPS	   negligently	   implemented	  
                  Conflicting	   “security	   key”	   control	   policies.	   Defendant	   Richardson	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdxc.          Defendant	   Richardson	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
                  key”	   audit	   per	   industry	   standard.	   Defendant	   Richardson	   deliberately	  
                  failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                  same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                  Sewing	  Plant	  operations.	  
  mdxci.          Defendant	   Richardson	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                  and	   key	   position”	   per	   industry	   standard.	   Defendant	   Richardson	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdxcii.         Defendant	   Richardson	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                  staff	   per	   industry	   standard.	   Defendant	   Richardson	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
 mdxciii.         Defendant	   Richardson	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	  
                  to	   read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Richardson	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxciv.          Defendant	   Richardson	   through	   NCDPS	   failed	   provide	   adequate	  
                  emergency	   equipment	   such	   as	   radios	   and	   communications	   equipment.	  
                  Defendant	  Richardson	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
                  take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            717.                    Defendant	   Richardson’s	   acts	   and/or	   deliberate	   inactions	  

  created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

  Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

  due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  

  gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

  above).	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            427	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 427 of 609
           718.                    Had	   Defendant	   Richardson	   acted	   appropriately	   in	   committing	  

to	   reasonable	   and	   adequate	   remedial	   measures	   to	   correct	   issues	   previously	  

identified	   as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	  

System,	   Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	  

unfortunately	  suffered	  as	  there	  would	  have	  been	  adequate	  supervision,	  staffing,	  and	  

control	   mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	  

have	  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           719.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Richardson’s	   acts	  

and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           720.                    As	  outlined	  above,	  Defendant	  Richardson	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Richardson’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      428	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 428 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           721.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           722.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT LIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT LEON WILLIAMS

           723.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           724.        Defendant,	  LEON	  WILLIAMS	  (“Defendant	  Williams”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     429	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 429 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Williams	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           725.          Defendant	  Williams	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Williams	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           726.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Williams,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         430	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 430 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         727.         Unfortunately,	   Defendant	   Williams,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         728.         Defendant	   Williams	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         729.         Unfortunately,	   Defendant	   Williams’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 431	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 431 of 609
           730.          The	  result	  of	  Defendant	  Williams’s	  actions	  led	  to	  gross	  understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                       COUNT	  LX	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                             AS	  TO	  DEFENDANT,	  LEON	  WILLIAMS	  

            731.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            732.                     Defendant	   Williams	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            733.                     According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            734.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                432	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 432 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           735.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           736.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Williams	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           737.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    433	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 433 of 609
Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Williams’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

            738.                    Alternatively,	   Defendant	   Williams	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            739.                    More	   specifically,	   Defendant	   Williams	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Williams	   directed,	   permitted,	  

encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

            740.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  Williams	  include:	  

mdxcv.            DEFENDANT	   WILLIAMS	   knew	   that	   the	   Pasquotank	   Correctional	  
                  Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                  industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                  direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
mdxcvi.           Defendant	   Williams	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           434	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 434 of 609
            	  	  	  
mdxcvii.    Defendant	  Williams	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
            and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
            policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
            inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
            Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdxcviii.   Defendant	   Williams	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
            staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
            went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
            application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
            as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
            Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdxcix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Williams	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Williams	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdc.    Defendant	   Williams	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
            was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdci.    Defendant	   Williams	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
            proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
            Correctional	   Institution.	   Defendant	   Williams	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  	  	  
  mdcii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Williams	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
            Corrections	   Enterprises.	   Defendant	   Williams	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             435	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 435 of 609
 mdciii.   Defendant	  Williams	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  
           follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
           highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
           be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
           subject	   premises.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mdciv.    Defendant	   Williams	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
           morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
           Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
           deficiencies.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcv.     Defendant	   Williams	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	   Correctional	   Institution.	   Defendant	   Williams	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mdcvi.    Defendant	   Williams’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcvii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   provide	   adequate	  
           supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
           adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
           supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
           Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
           take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcviii.   Defendant	   Williams	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
           either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
           are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
           Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcix.    Defendant	   Williams	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
           Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       436	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 436 of 609
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdcx.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
           movement.	  Defendant	  Williams	  deliberately	  failed	  to	  take	  any	  actions	  to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
           offenders	   within	   the	   subject	   premises.	   Defendant	   Williams	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mdcxii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
           search	   areas	   within	   the	   subject	   premises.	   Defendant	   Williams	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxiii.   Defendant	   Williams,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Williams	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
mdcxiv.    Defendant	   Williams,	   through	   NCDPS,	   preformed	   inadequate	   security	  
           audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Williams	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxv.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
           sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
           and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
           which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
           Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxvi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxvii.   Defendant	  Williams	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      437	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 437 of 609
            Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxviii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
            Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxix.    Defendant	  Williams	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
            center	   operations.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdcxx.     Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
            Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxxi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
            material	  management.	  Defendant	  Williams	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdcxxii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
            Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxiii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdcxxiv.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
            respective	   industry.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdcxxv.     Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            security	   inspections.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             438	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 438 of 609
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mdcxxvi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Williams	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxvii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
             security	   risk	   within	   the	   subject	   premises.	   Defendant	   Williams	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxviii.   Defendant	   Williams	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	   functions	   at	   the	   subject	   premises.	   Defendant	   Williams	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxxix.    Defendant	  Williams	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	  Defendant	  Williams	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxxx.     Defendant	   Williams	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Williams	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mdcxxxi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	  
             for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxxii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	   on	   the	   subject	   premises.	   Defendant	   Williams	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      439	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 439 of 609
 mdcxxxiii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
              subject	   premises.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdcxxxiv.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
              which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
              privacy	   at	   the	   subject	   premises.	   Defendant	   Williams	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mdcxxxv.     Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   security	  
              preparedness	   drills	   and	   training.	   Defendant	   Williams	   deliberately	   failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mdcxxxvi.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	  
              to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Williams	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxxvii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Williams	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxxxviii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Williams	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mdcxxxix.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Williams	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdcxl.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Williams	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      440	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 440 of 609
  mdcxli.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	   Defendant	   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxlii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   Williams	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxliii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxliv.    Defendant	  Williams	  through	  NCDPS	  negligently	  implemented	  Conflicting	  
             “security	   key”	   control	   policies.	   Defendant	   Williams	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
  mdcxlv.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
             key”	   audit	   per	   industry	   standard.	   Defendant	  Williams	  deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mdcxlvi.    Defendant	  Williams	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
             key	   position”	   per	   industry	   standard.	   Defendant	   Williams	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdcxlvii.    Defendant	   Williams	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
             staff	  per	  industry	  standard.	  Defendant	  Williams	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mdcxlviii.   Defendant	   Williams	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
             read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Williams	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       441	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 441 of 609
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxlix.           Defendant	   Williams	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   Williams	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             741.                    Defendant	   Williams’s	   acts	   and/or	   deliberate	   inactions	   created	  

 a	   risk	   of	   death	   or	   serious	   bodily	   injury	   to	   Plaintiff	   as	   violent	   and/or	   “Close	   Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             742.                    Had	   Defendant	   Williams	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

 suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

 mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

 access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

             743.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Williams’s	  acts	  and	  

 or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

 operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

 implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

 from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

             744.                    As	   outlined	   above,	   Defendant	   Williams	   acted	   with	   deliberate	  

 indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           442	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 442 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Williams’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           745.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           746.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT LXi
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT KATINA JORDAN



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      443	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 443 of 609
           747.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           748.          Defendant,	   KATINA	   JORDAN	   (“Defendant	   Jordan”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   JORDAN	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           749.          Defendant	   JORDAN	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  JORDAN	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         444	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 444 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         750.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   JORDAN,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         751.        Unfortunately,	   Defendant	   JORDAN,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         752.        Defendant	   JORDAN	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         753.        Unfortunately,	  Defendant	  JORDAN’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            445	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 445 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            754.         The	   result	   of	   Defendant	   JORDAN’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                       COUNT	  LXII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  KATINA	  JORDAN	  

             755.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             756.                    Defendant	   JORDAN	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             757.                    According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                446	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 446 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           758.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           759.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           760.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   JORDAN	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             447	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 447 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            761.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  JORDAN’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            762.                    Alternatively,	   Defendant	   JORDAN	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            763.                    More	   specifically,	   Defendant	   JORDAN	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  JORDAN	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           448	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 448 of 609
           764.                The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

Defendant	  JORDAN	  include:	  

  mdcl.       DEFENDANT	  JORDAN	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
              security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
              standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              	  
 mdcli.       Defendant	  JORDAN	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
              security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
              staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
mdclii.       Defendant	  JORDAN	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdcliii.      Defendant	   JORDAN	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
              staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
              went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcliv.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   JORDAN	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   JORDAN	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclv.        Defendant	   JORDAN	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
              was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 449	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 449 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclvi.    Defendant	   JORDAN	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
            proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
            Correctional	   Institution.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  	  	  
mdclvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            JORDAN	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
            Corrections	   Enterprises.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdclviii.   Defendant	   JORDAN	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mdclix.    Defendant	   JORDAN	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
            morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
            Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
            deficiencies.	  Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdclx.    Defendant	   JORDAN	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   JORDAN	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mdclxi.    Defendant	   JORDAN’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       450	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 450 of 609
 mdclxii.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   provide	   adequate	  
             supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
             adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
             supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
             Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxiii.   Defendant	   JORDAN	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
             either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
             are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
             JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxiv.    Defendant	   JORDAN	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdclxv.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxvi.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	   the	   subject	   premises.	   Defendant	   JORDAN	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mdclxvii.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	  areas	  within	  the	  subject	  premises.	  Defendant	  JORDAN	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdclxviii.   Defendant	   JORDAN,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   JORDAN	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 mdclxix.    Defendant	   JORDAN,	   through	   NCDPS,	   preformed	   inadequate	   security	  
             audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       451	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 451 of 609
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdclxx.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxxi.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxxii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
             Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxiii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
             JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxiv.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
             center	   operations.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mdclxxv.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxvi.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
             material	  management.	  Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mdclxxvii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            452	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 452 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxviii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdclxxix.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
              respective	   industry.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
  mdclxxx.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	  Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  actions	  to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdclxxxi.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   JORDAN	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxxii.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	  within	  the	  subject	  premises.	  Defendant	  JORDAN	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mdclxxxiii.   Defendant	   JORDAN	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	   functions	   at	   the	   subject	   premises.	   Defendant	   JORDAN	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxxiv.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
              and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
              docks.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxxv.     Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
              stations	   within	   the	   subject	   premises.	   Defendant	   JORDAN	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       453	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 453 of 609
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
 mdclxxxvi.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
               internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
               JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdclxxxvii.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
               requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
               facility	  on	  the	  subject	  premises.	  Defendant	  JORDAN	  deliberately	  failed	  to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
mdclxxxviii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
               subject	   premises.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mdclxxxix.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
               which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
               privacy	  at	  the	  subject	  premises.	  Defendant	  JORDAN	  deliberately	  failed	  to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
     mdcxc.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   security	  
               preparedness	  drills	  and	  training.	  Defendant	  JORDAN	  deliberately	  failed	  to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
    mdcxci.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
               to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   JORDAN	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcxcii.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
               ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  JORDAN	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcxciii.   Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   discontinue	   security	  
               notifications	   due	   to	   broken	   equipment.	   Defendant	   JORDAN	   deliberately	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              454	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 454 of 609
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mdcxciv.    Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxcv.     Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxcvi.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	   Defendant	   JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxcvii.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   JORDAN	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcxcviii.   Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
             to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcxcix.    Defendant	   JORDAN	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
             “security	   key”	   control	   policies.	   Defendant	   JORDAN	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
    mdcc.    Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
             key”	   audit	   per	   industry	   standard.	   Defendant	   JORDAN	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      455	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 455 of 609
 mdcci.         Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
                key	   position”	   per	   industry	   standard.	   Defendant	   JORDAN	   deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
mdccii.         Defendant	  JORDAN	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                per	  industry	  standard.	  Defendant	  JORDAN	  deliberately	  failed	  to	  take	  any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
mdcciii.        Defendant	   JORDAN	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   JORDAN	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcciv.         Defendant	   JORDAN	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                JORDAN	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
           765.                   Defendant	  JORDAN’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           766.                   Had	   Defendant	   JORDAN	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            456	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 456 of 609
           767.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   JORDAN’s	   acts	   and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           768.                    As	   outlined	   above,	   Defendant	   JORDAN	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   JORDAN’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           769.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           770.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      457	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 457 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT LXiII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                  AS TO DEFENDANT STEPHANIE FREEMAN

           771.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           772.        Defendant,	   STEPHANIE	   FREEMAN	   (“Defendant	   Freeman”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  

North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	   of	   Public	   Safety	   (“NCDPS”),	   Defendant	   Freeman	   assumed	   the	   ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

           773.        Defendant	  Freeman	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     458	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 458 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Freeman	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          774.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Freeman,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          775.          Unfortunately,	   Defendant	   Freeman,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         459	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 459 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

           776.          Defendant	   Freeman	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

           777.          Unfortunately,	   Defendant	   Freeman’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           778.          The	  result	  of	  Defendant	  Freeman’s	  actions	  led	  to	  gross	  understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  LXIV	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                        AS	  TO	  DEFENDANT,	  STEPHANIE	  FREEMAN	  

            779.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                460	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 460 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            780.                  Defendant	  Freeman	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  

1983.	  

            781.                  According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            782.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            783.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             461	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 461 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           784.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Freeman	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           785.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Freeman’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

           786.                   Alternatively,	   Defendant	   Freeman	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           787.                   More	   specifically,	   Defendant	   Freeman	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   462	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 462 of 609
 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	   fund.	   In	   doing	   so,	   Defendant	   Freeman	   directed,	   permitted,	  

 encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

 to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

 requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

 profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             788.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Freeman	  include:	  

 mdccv.            DEFENDANT	   FREEMAN	   knew	   that	   the	   Pasquotank	   Correctional	  
                   Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                   industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
 mdccvi.           Defendant	   Freeman	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations	  
                   	  	  	  
mdccvii.           Defendant	  Freeman	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  
                   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                   policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                   inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
                   take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdccviii.          Defendant	   Freeman	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                   staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                   went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                   application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                   as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           463	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 463 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Freeman	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Freeman	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccx.     Defendant	   Freeman	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
            was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxi.    Defendant	   Freeman	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
            proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
            Correctional	   Institution.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  	  	  
mdccxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Freeman	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
            Corrections	   Enterprises.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdccxiii.   Defendant	  Freeman	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mdccxiv.    Defendant	   Freeman	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
            morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
            Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
            deficiencies.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             464	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 464 of 609
 mdccxv.     Defendant	   Freeman	   through	   NCDPS	   employed	   mandatory	   overtime	  
             requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
             Pasquotank	   Correctional	   Institution.	   Defendant	   Freeman	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mdccxvi.    Defendant	   Freeman’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
             Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
             a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
             wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
             Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxvii.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   provide	   adequate	  
             supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
             adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
             supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
             Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxviii.   Defendant	   Freeman	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
             either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
             are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
             Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxix.    Defendant	   Freeman	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxx.     Defendant	   Freeman	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	  Defendant	  Freeman	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxi.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
             offenders	   within	   the	   subject	   premises.	   Defendant	   Freeman	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdccxxii.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Freeman	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      465	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 465 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxiii.   Defendant	   Freeman,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
              attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
              staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
              of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Freeman	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  	  	  
 mdccxxiv.    Defendant	   Freeman,	   through	   NCDPS,	   preformed	   inadequate	   security	  
              audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxv.     Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
              sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
              and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
              which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
              Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxvi.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
              searches.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxxvii.    Defendant	  Freeman	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
              nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
              Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
              take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxxviii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
              Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxix.    Defendant	  Freeman	  through	  NCDPS	  failed	  to	  implement	  adequate	  control	  
              center	   operations.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  




    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      466	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 466 of 609
  mdccxxx.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
              controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
              Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
              take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxxi.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
              material	   management.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdccxxxii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
              Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxxxiii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mdccxxxiv.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
              respective	   industry.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdccxxxv.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              security	   inspections.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mdccxxxvi.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxxxvii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
              security	   risk	   within	   the	   subject	   premises.	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            467	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 467 of 609
mdccxxxviii.   Defendant	  Freeman	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
               security	   functions	   at	   the	   subject	   premises.	   Defendant	   Freeman	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxxxix.    Defendant	  Freeman	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  
               and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
               docks.	  Defendant	  Freeman	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
               or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
               detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdccxl.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
               stations	   within	   the	   subject	   premises.	   Defendant	   Freeman	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
    mdccxli.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	  
               for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
               Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdccxlii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
               requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
               facility	   on	   the	   subject	   premises.	   Defendant	   Freeman	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
  mdccxliii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
               subject	   premises.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
  mdccxliv.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
               which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
               privacy	   at	   the	   subject	   premises.	   Defendant	   Freeman	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
   mdccxlv.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   security	  
               preparedness	   drills	   and	   training.	   Defendant	   Freeman	   deliberately	   failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      468	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 468 of 609
 mdccxlvi.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	  
              to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxlvii.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxlviii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Freeman	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mdccxlix.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdccl.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdccli.    Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	   Defendant	   Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcclii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Freeman	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdccliii.   Defendant	   Freeman	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       469	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 469 of 609
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccliv.           Defendant	  Freeman	  through	  NCDPS	  negligently	  implemented	  Conflicting	  
                    “security	   key”	   control	   policies.	   Defendant	   Freeman	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
  mdcclv.           Defendant	   Freeman	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
                    key”	  audit	  per	  industry	  standard.	  Defendant	  Freeman	  deliberately	  failed	  
                    to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
 mdcclvi.           Defendant	  Freeman	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  
                    key	   position”	   per	   industry	   standard.	   Defendant	   Freeman	   deliberately	  
                    failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                    same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                    Sewing	  Plant	  operations.	  
mdcclvii.           Defendant	   Freeman	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                    staff	  per	  industry	  standard.	  Defendant	  Freeman	  deliberately	  failed	  to	  take	  
                    any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                    doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                    operations.	  
mdcclviii.          Defendant	   Freeman	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                    read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Freeman	  
                    deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                    actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                    driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclix.           Defendant	   Freeman	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                    equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                    Freeman	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              789.                    Defendant	  Freeman’s	  acts	  and/or	  deliberate	  inactions	  created	  

  a	   risk	   of	   death	   or	   serious	   bodily	   injury	   to	   Plaintiff	   as	   violent	   and/or	   “Close	   Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                              470	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 470 of 609
           790.                    Had	  Defendant	  Freeman	  acted	  appropriately	  in	  committing	  to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           791.                    Further,	  it	  was	  foreseeable	  that	  Defendant	  Freeman’s	  acts	  and	  

or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           792.                    As	   outlined	   above,	   Defendant	   Freeman	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Freeman’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      471	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 471 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

            793.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

            794.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                    COUNT LXV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT KAREN STEINOUR

           795.         Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           796.         Defendant,	  KAREN	  STEINOUR	  (“Defendant	  Steinour”)	  is	  a	  resident	  of	  

or	  holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  

as	   the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         472	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 472 of 609
Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Steinour	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           797.          Defendant	  Steinour	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Steinour	  (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

           798.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Steinour,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         473	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 473 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            799.     Unfortunately,	   Defendant	   Steinour,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            800.     Defendant	   Steinour	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            801.     Unfortunately,	  Defendant	  Steinour’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       474	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 474 of 609
           802.          The	   result	   of	   Defendant	   Steinour’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  LXVI	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                          AS	  TO	  DEFENDANT,	  KAREN	  STEINOUR	  

            803.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            804.                     Defendant	   Steinour	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            805.                     According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            806.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                475	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 475 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           807.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           808.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Steinour	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           809.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    476	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 476 of 609
 Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Steinour’s	  actions	  and	  

 inactions	  infringed	  upon	  that	  Right.	  

             810.                    Alternatively,	   Defendant	   Steinour	   also	   acted	   with	   Deliberate	  

 Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

 or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

 Pasquotank	  Correctional	  Institution.	  	  

             811.                    More	   specifically,	   Defendant	   Steinour	   (through	   supervisory	  

 control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	  fund.	  In	  doing	  so,	  Defendant	  Steinour	  directed,	  permitted,	  encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             812.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Steinour	  include:	  

mdcclx.            DEFENDANT	   STEINOUR	   knew	   that	   the	   Pasquotank	   Correctional	  
                   Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                   industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
mdcclxi.           Defendant	  Steinour	  was	  well	  aware	  of	  the	  NCDPS’	  deficient	  and	  outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           477	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 477 of 609
             	  	  	  
 mdcclxii.   Defendant	   Steinour	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
             and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
             policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
             inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
             Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdcclxiii.   Defendant	   Steinour	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
             staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
             went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
             application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
             as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
             Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
             25%	   staff	   deficiency.	   Defendant	   Steinour	   was	   well	   aware	   the	   subject	  
             premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
             correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Steinour	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxv.    Defendant	   Steinour	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
             was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
             train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
             Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxvi.    Defendant	   Steinour	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
             proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
             Correctional	   Institution.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  	  	  
mdcclxvii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             Steinour	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
             Corrections	   Enterprises.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            478	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 478 of 609
mdcclxviii.   Defendant	   Steinour	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
              follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	   premises.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdcclxix.    Defendant	   Steinour	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
              morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
              Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
              deficiencies.	  Defendant	  Steinour	  deliberately	  failed	  to	  take	  any	  actions	  to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdcclxx.    Defendant	   Steinour	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	   Correctional	   Institution.	   Defendant	   Steinour	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mdcclxxi.    Defendant	   Steinour’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
              Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
              a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
              wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
              Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxxii.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   provide	   adequate	  
              supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
              adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
              supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
              Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
              take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxxiii.   Defendant	   Steinour	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
              either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
              are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
              Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxxiv.    Defendant	   Steinour	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
              Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       479	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 479 of 609
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxv.     Defendant	   Steinour	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
               movement.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxvi.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
               offenders	   within	   the	   subject	   premises.	   Defendant	   Steinour	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
mdcclxxvii.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
               search	  areas	  within	  the	  subject	  premises.	  Defendant	  Steinour	  deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
mdcclxxviii.   Defendant	   Steinour,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
               attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
               staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
               of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Steinour	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  	  	  
 mdcclxxix.    Defendant	   Steinour,	   through	   NCDPS,	   preformed	   inadequate	   security	  
               audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   Steinour	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdcclxxx.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
               items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
               adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
               could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	  Defendant	   Steinour	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxxi.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
               searches.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxxxii.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
               nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       480	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 480 of 609
                Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
                take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxxiii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
                Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxxiv.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
                center	   operations.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 mdcclxxxv.     Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
                controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
                Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
                take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcclxxxvi.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  implement	  adequate	  hazard	  
                material	  management.	  Defendant	  Steinour	  deliberately	  failed	  to	  take	  any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
mdcclxxxvii.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                classification	  standards	  for	  inmate	  work	  assignments.	  Defendant	  Steinour	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcclxxxviii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
                control	   management.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 mdcclxxxix.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
                respective	   industry.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
     mdccxc.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                security	   inspections.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             481	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 481 of 609
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mdccxci.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Steinour	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxcii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
             security	  risk	  within	  the	  subject	  premises.	  Defendant	  Steinour	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdccxciii.   Defendant	   Steinour	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
             security	   functions	   at	   the	   subject	   premises.	   Defendant	   Steinour	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxciv.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccxcv.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	   within	   the	   subject	   premises.	   Defendant	   Steinour	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdccxcvi.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	  
             for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
             Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccxcvii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
             requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
             facility	  on	  the	  subject	  premises.	  Defendant	  Steinour	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      482	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 482 of 609
mdccxcviii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
              subject	   premises.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mdccxcix.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
              which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
              privacy	  at	  the	  subject	  premises.	  Defendant	  Steinour	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
    mdccc.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   security	  
              preparedness	   drills	   and	   training.	   Defendant	   Steinour	   deliberately	   failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
   mdccci.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  
              to	   date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Steinour	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdcccii.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  maintain	  security	  devices	  to	  
              ensure	  they	  are	  operational	  on	  the	  subject	  premises.	  Defendant	  Steinour	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdccciii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Steinour	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
  mdccciv.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  conduct	  security	  checks	  and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Steinour	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcccv.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	  the	  subject	  premises	  where	  criminal	  acts	  occurred.	  Defendant	  Steinour	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      483	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 483 of 609
 mdcccvi.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	   Defendant	   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccvii.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   Steinour	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccviii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccix.    Defendant	   Steinour	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
             “security	   key”	   control	   policies.	   Defendant	   Steinour	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
  mdcccx.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	  
             key”	   audit	   per	   industry	   standard.	   Defendant	   Steinour	   deliberately	   failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mdcccxi.    Defendant	   Steinour	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
             key	   position”	   per	   industry	   standard.	   Defendant	   Steinour	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mdcccxii.    Defendant	  Steinour	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
             per	  industry	  standard.	  Defendant	  Steinour	  deliberately	  failed	  to	  take	  any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mdcccxiii.   Defendant	   Steinour	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
             read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Steinour	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       484	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 484 of 609
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxiv.          Defendant	   Steinour	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   Steinour	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                   remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                   profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             813.                   Defendant	  Steinour’s	  acts	  and/or	  deliberate	  inactions	  created	  a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             814.                   Had	   Defendant	   Steinour	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

             815.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Steinour’s	  acts	  and	  

  or	  deliberate	  inactions	  of	  relaxing	  staffing	  and/or	  investing	  resources	  for	  adequate	  

  operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

  implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

             816.                   As	   outlined	   above,	   Defendant	   Steinour	   acted	   with	   deliberate	  

  indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                485	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 485 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Steinour’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           817.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           818.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT LXVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                        AS TO DEFENDANT JOE PRATER



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      486	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 486 of 609
          819.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          820.          Defendant,	  JOE	  PRATER	  (“Defendant	  Prater”)	  is	  a	  resident	  of	  or	  holds	  

his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	   currently	   serving	   as	   the	  

75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  serving	  in	  such	  capacity	  

since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  authority	  over	  the	  control,	  

supervision,	  and/or	  ownership	  of	  the	  Subject	  Premises	  and	  specific	  and/or	  distinct	  

knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	   referenced	   herein.	  

More	  specifically,	  as	  head	  of	  the	  Executive	  Branch	  of	  North	  Carolina	  and	  serving	  as	  

the	   ultimate	   authority	   at	   the	   North	   Carolina	   Department	   of	   Public	   Safety	   (“NCDPS”),	  

Defendant	   Prater	   assumed	   the	   ultimate	   supervisory	   position	   of	   all	   Corrections	  

Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  over	  the	  policies	  

and	  procedures	  of	  North	  Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          821.          Defendant	   Prater	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Prater	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         487	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 487 of 609
Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         822.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Prater,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         823.        Unfortunately,	   Defendant	   Prater,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         824.        Defendant	   Prater	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         825.        Unfortunately,	   Defendant	   Prater’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            488	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 488 of 609
and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            826.         The	  result	  of	  Defendant	  Prater’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  LXVIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                  AS	  TO	  DEFENDANT,	  JOE	  PRATER	  

             827.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             828.                    Defendant	   Prater	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             829.                    According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                489	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 489 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           830.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           831.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           832.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Prater	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                              490	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 490 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           833.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Prater’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

           834.                    Alternatively,	   Defendant	   Prater	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           835.                    More	   specifically,	   Defendant	   Prater	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	  as	  well	  as	  his	  own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Prater	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      491	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 491 of 609
              836.                 The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

    Defendant	  Prater	  include:	  

 mdcccxv.         DEFENDANT	  PRATER	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                  security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                  standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                  	  
 mdcccxvi.        Defendant	   Prater	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                  security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                  staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations	  
                  	  	  	  
mdcccxvii.        Defendant	   Prater	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                  and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                  policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                  inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                  Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                  any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdcccxviii.       Defendant	  Prater	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                  inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                  unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                  application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                  as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                  Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxix.        The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                  25%	   staff	   deficiency.	   Defendant	   Prater	   was	   well	   aware	   the	   subject	  
                  premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                  correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Prater	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxx.         Defendant	  Prater	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
                  operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
                  train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                  Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 492	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 492 of 609
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxi.    Defendant	  Prater	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
              training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
              Institution.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
 mdcccxxii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
              Prater	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
              Enterprises.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxiii.   Defendant	   Prater	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
              follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	   premises.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxiv.    Defendant	   Prater	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
              among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
              Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
              Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxv.    Defendant	   Prater	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	  Correctional	  Institution.	  Defendant	  Prater	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mdcccxxvi.    Defendant	   Prater’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
              Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
              a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
              wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
              Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxvii.   Defendant	  Prater	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
              of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
              supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    493	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 493 of 609
               time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Prater	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxviii.   Defendant	  Prater	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
               existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
               generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Prater	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxix.    Defendant	   Prater	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
               Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxx.     Defendant	   Prater	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
               movement.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxxi.    Defendant	  Prater	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
               within	  the	  subject	  premises.	  Defendant	  Prater	  deliberately	  failed	  to	  take	  
               any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
mdcccxxxii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
               search	   areas	   within	   the	   subject	   premises.	   Defendant	   Prater	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
mdcccxxxiii.   Defendant	  Prater,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
               to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
               consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
               Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Prater	  deliberately	  failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  	  	  
mdcccxxxiv.    Defendant	  Prater,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
               and	   quality	   training	   for	   security	   auditors.	   Defendant	   Prater	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  




     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      494	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 494 of 609
 mdcccxxxv.     Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
                items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
                adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
                could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Prater	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxxvi.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
                searches.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxxvii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
                nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
                Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxxxviii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
                Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxxxix.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
                center	   operations.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
    mdcccxl.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
                controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
                Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdcccxli.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
                material	   management.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
   mdcccxlii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Prater	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



      ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            495	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 495 of 609
 mdcccxliii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
               control	   management.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mdcccxliv.    Defendant	  Prater	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
               operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
               industry.	  Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
               or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
               detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxlv.     Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
               inspections.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxlvi.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               emergency	   management	   plans	   and	   responses.	   Defendant	   Prater	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxlvii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
               cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
               risk	   within	   the	   subject	   premises.	   Defendant	   Prater	   deliberately	   failed	   to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
mdcccxlviii.   Defendant	   Prater	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
               security	  functions	  at	  the	  subject	  premises.	  Defendant	  Prater	  deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
 mdcccxlix.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
               and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
               docks.	  Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
               take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdcccl.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
               stations	   within	   the	   subject	   premises.	   Defendant	   Prater	   deliberately	   failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  




    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       496	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 496 of 609
  mdcccli.    Defendant	  Prater	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
              internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
              mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
              subject	   premises.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccliii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
              subject	   premises.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	   actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccliv.    Defendant	  Prater	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
              were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
              the	   subject	   premises.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
  mdccclv.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   security	  
              preparedness	   drills	   and	   training.	   Defendant	   Prater	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mdccclvi.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
              date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclvii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclviii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Prater	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       497	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 497 of 609
 mdccclix.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mdccclx.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxi.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	  Defendant	  Prater	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxii.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Prater	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxiii.   Defendant	   Prater	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxiv.    Defendant	   Prater	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
              “security	   key”	   control	   policies.	   Defendant	   Prater	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mdccclxv.     Defendant	   Prater	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	   key”	  
              audit	  per	  industry	  standard.	  Defendant	  Prater	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mdccclxvi.    Defendant	   Prater	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
              key	  position”	  per	  industry	  standard.	  Defendant	  Prater	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     498	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 498 of 609
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
mdccclxvii.         Defendant	  Prater	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                    per	   industry	   standard.	   Defendant	   Prater	   deliberately	   failed	   to	   take	   any	  
                    actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                    doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                    operations.	  
mdccclxviii.        Defendant	   Prater	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                    read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Prater	  deliberately	  
                    failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                    same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                    Sewing	  Plant	  operations.	  
 mdccclxix.         Defendant	   Prater	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                    equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                    Prater	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
               837.                   Defendant	   Prater’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

    risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

    inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

    the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

    deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

               838.                   Had	   Defendant	   Prater	   acted	   appropriately	   in	   committing	   to	  

    reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

    as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

    Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

    suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

    mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

    access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            499	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 499 of 609
           839.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Prater’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           840.                   As	   outlined	   above,	   Defendant	   Prater	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Prater’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           841.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           842.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   500	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 500 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT LXIX
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                        COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT TONY TAYLOR

           843.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           844.          Defendant,	  TONY	  TAYLOR	  (“Defendant	  T.TAYLOR”)	  is	  a	  resident	  of	  or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   T.TAYLOR	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           845.          Defendant	   T.TAYLOR	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	  

Carolina.	  Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     501	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 501 of 609
incident	  also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  

Judicial	  District	  and	  he	  is	  subject	  to	  this	  Court’s	  Jurisdiction.	  Lastly,	  under	  his	  official	  

title	   and	   position	   with	   the	   State	   of	   North	   Carolina,	   Defendant	   is	   a	   “State	   Actor”	  

pursuant	   to	   42	   U.S.C.	   §	   1983,	   as	   the	   actions	   taken	   herein	   were	   committed	   under	   the	  

Color	   of	   North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	  

T.TAYLOR	  (during	  his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  

to	   harm	   Plaintiffs	   by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	  

Employees	   (specifically	   Plaintiffs)	   and	   those	   similarly	   situated	   by	   diverting	   profits	  

garnered	   by	   Corrections	   Enterprises	   to	   benefit	   his	   office	   and	   other	   State	  

agencies/departments	   while	   failing	   to	   appropriately	   enforce	   and/or	   properly	  

apportion	   adequate	   resources	   and/or	   funding	   to	   ensure	   a	   safe	   environment	   for	  

Plaintiffs.	  

          846.         As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   T.TAYLOR,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          847.         Unfortunately,	   Defendant	   T.TAYLOR,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      502	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 502 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

           848.          Defendant	   T.TAYLOR	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

           849.          Unfortunately,	   Defendant	   T.TAYLOR’s	   intent	   was	   rather	   to	   place	  

“profits	   over	   people”	   in	   that	   he	   directed	   and	   encouraged	   those	   under	   his	   Chain	   of	  

Command	   at	   North	   Carolina	   Department	   of	   Public	   Safety,	   Pasquotank	   Corrections	  

Institution,	   and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	  

expenses	   for	   operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	  

increasing	   revenues	   and	   profits	   from	   the	   Corrections	   Enterprise	   Sewing	   Plant	   and	  

other	  third	  party	  companies	  affiliated	  with	  North	  Carolina’s	  Prison	  System	  to	  garner	  

profits	  from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  

cost	   of	   labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	  

production	  efforts.	  	  

           850.          The	   result	   of	   Defendant	   T.TAYLOR’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  LXX	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                              AS	  TO	  DEFENDANT,	  TONY	  TAYLOR	  

            851.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                503	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 503 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            852.                  Defendant	   T.TAYLOR	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            853.                  According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            854.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            855.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             504	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 504 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           856.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	  T.TAYLOR	  acted	  under	  the	  color	  of	  North	  Carolina	  State	  law,	  as	  outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           857.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   T.TAYLOR’s	   actions	  

and	  inactions	  infringed	  upon	  that	  Right.	  

           858.                   Alternatively,	   Defendant	   T.TAYLOR	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           859.                   More	   specifically,	   Defendant	   T.TAYLOR	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   505	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 505 of 609
    Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

    premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

    discretionary	   fund.	   In	   doing	   so,	   Defendant	   T.TAYLOR	   directed,	   permitted,	  

    encouraged,	  and/or	  used	  his	  influence	  (as	  Governor	  of	  North	  Carolina)	  over	  NCDPS	  

    to	   ensure	   that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	  

    requirements	  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  

    profits	  from	  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

                860.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

    Defendant	  T.TAYLOR	  include:	  

  mdccclxx.           DEFENDANT	   T.TAYLOR	   knew	   that	   the	   Pasquotank	   Correctional	  
                      Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                      industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                      direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                      would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                      	  
 mdccclxxi.           Defendant	   T.TAYLOR	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	  
                      outdated	   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	  
                      correctional	   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	  
                      deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                      actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                      driven	  goal	  of	  the	  Sewing	  Plant	  operations	  
                      	  	  	  
mdccclxxii.           Defendant	   T.TAYLOR	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	  
                      safety	   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	  
                      NCDPS’	   policies;	   however,	   their	   policies	   and	   procedures	   contained	  
                      security	   inaccuracies	   and	   were	   incongruent	   with	   NCDPS’	   policies	   and	  
                      procedures.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	  
                      to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                      would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mdccclxxiii.          Defendant	  T.TAYLOR	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  
                      staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                      went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                      application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                      as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                      T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           506	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 506 of 609
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                25%	   staff	   deficiency.	   Defendant	   T.TAYLOR	   was	   well	   aware	   the	   subject	  
                premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   T.TAYLOR	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxxv.     Defendant	   T.TAYLOR	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                was	  operating	  without	  proper	  safety	  equipment	  and/or	  failed	  to	  properly	  
                train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxxvi.    Defendant	   T.TAYLOR	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  
                proper	   training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	  
                Correctional	   Institution.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	  
                any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  	  	  
mdccclxxvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
                Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
                T.TAYLOR	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	  
                Corrections	   Enterprises.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	  
                any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
mdccclxxviii.   Defendant	   T.TAYLOR	   (through	   his	   supervisory	   role	   over	   NCDPS)	  failed	   to	  
                follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
                highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
                be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
                subject	   premises.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	  
                actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                operations.	  
 mdccclxxix.    Defendant	   T.TAYLOR	   knew	   or	   should	   have	   known	   that	   there	   was	   low	  
                morale	   among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	  
                Corrections	   Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	  
                deficiencies.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	  
                to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                              507	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 507 of 609
  mdccclxxx.    Defendant	   T.TAYLOR	   through	   NCDPS	   employed	   mandatory	   overtime	  
                requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
                Pasquotank	   Correctional	   Institution.	   Defendant	   T.TAYLOR	   deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
 mdccclxxxi.    Defendant	   T.TAYLOR’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
                Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
                a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
                wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
                T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxxxii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   provide	   adequate	  
                supervision	   of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	  
                adequate	   time	   supervising	   inmates	   and/or	   employees	   when	   they	   did	  
                supply	   supervisory	   time	   at	   Pasquotank	   Correctional	   Institution.	  
                Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
                take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxxxiii.   Defendant	   T.TAYLOR	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	  
                either	   existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	  
                are	   generally	   commonplace	   in	   corrections	   institutions.	   Defendant	  
                T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxxxiv.    Defendant	  T.TAYLOR	  failed	  to	  properly	  staff	  critical	  positions.	  Defendant	  
                T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdccclxxxv.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
                movement.	  Defendant	  T.TAYLOR	  deliberately	  failed	  to	  take	  any	  actions	  to	  
                direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxxxvi.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   properly	   search	   for	  
                offenders	  within	  the	  subject	  premises.	  Defendant	  T.TAYLOR	  deliberately	  
                failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                Sewing	  Plant	  operations.	  
mdccclxxxvii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
                search	   areas	   within	   the	   subject	   premises.	   Defendant	   T.TAYLOR	  
                deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  


      ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      508	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 508 of 609
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdccclxxxviii.   Defendant	   T.TAYLOR,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
                 attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
                 staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
                 of	  Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  T.TAYLOR	  deliberately	  
                 failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                 same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                 Sewing	  Plant	  operations.	  	  	  
 mdccclxxxix.    Defendant	   T.TAYLOR,	   through	   NCDPS,	   preformed	   inadequate	   security	  
                 audits	   and	   quality	   training	   for	   security	   auditors.	   Defendant	   T.TAYLOR	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mdcccxc.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   tool	   and	  
                 sensitive	   items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	  
                 and/or	   adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	  
                 which	   could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	  
                 T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mdcccxci.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
                 searches.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                 direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                 would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcccxcii.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   adequately	   control	   and	  
                 store	  nonlethal	  as	  well	  as	  lethal	  equipment	  which	  inmates	  had	  access	  too.	  
                 Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
                 take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
                 from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcccxciii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                 communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
                 T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mdcccxciv.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
                 control	  center	  operations.	  Defendant	  T.TAYLOR	  deliberately	  failed	  to	  take	  
                 any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  




      ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                       509	  

        Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 509 of 609
 mdcccxcv.     Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
               controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
               Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
               take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mdcccxcvi.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               hazard	  material	  management.	  Defendant	  T.TAYLOR	  deliberately	  failed	  to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
mdcccxcvii.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	  
               T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mdcccxcviii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
               control	   management.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mdcccxcix.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               standard	   operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	  
               respective	   industry.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
      mcm.     Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               security	  inspections.	  Defendant	  T.TAYLOR	  deliberately	  failed	  to	  take	  any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
      mcmi.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               emergency	   management	   plans	   and	   responses.	   Defendant	   T.TAYLOR	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mcmii.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
               security	   cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	  
               security	   risk	   within	   the	   subject	   premises.	   Defendant	   T.TAYLOR	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             510	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 510 of 609
 mcmiii.   Defendant	  T.TAYLOR	  through	  NCDPS	  utilized	  untrained	  staff	  to	  supervise	  
           security	   functions	   at	   the	   subject	   premises.	   Defendant	   T.TAYLOR	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmiv.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   establish	   proper	  
           procedures	   and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	  
           and	   back	   docks.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mcmv.     Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
           stations	   within	   the	   subject	   premises.	   Defendant	   T.TAYLOR	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mcmvi.    Defendant	  T.TAYLOR	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  
           for	   internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	  
           T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmvii.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   comply	   with	   policies	  
           requiring	   mass	   searches	   of	   the	   Sewing	   Plant	   and	   other	   areas	   within	  
           facility	   on	   the	   subject	   premises.	   Defendant	   T.TAYLOR	   deliberately	   failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mcmviii.   Defendant	  T.TAYLOR	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  
           subject	   premises.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mcmix.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	  
           which	   were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	  
           privacy	   at	   the	   subject	   premises.	   Defendant	   T.TAYLOR	   deliberately	   failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mcmx.     Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	  drills	  and	  training.	  Defendant	  T.TAYLOR	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      511	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 511 of 609
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
  mcmxi.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
            up	  to	  date	  emergency	  plans	  at	  the	  subject	  premises.	  	  Defendant	  T.TAYLOR	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxii.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	  
            to	   ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	  
            T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxiii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   discontinue	   security	  
            notifications	   due	   to	   broken	   equipment.	   Defendant	   T.TAYLOR	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mcmxiv.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	  
            and	   tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	  
            T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxv.     Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
            areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
            at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	  
            T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxvi.    Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxvii.    Defendant	  T.TAYLOR	  through	  NCDPS	  failed	  to	  establish	  a	  comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   T.TAYLOR	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxviii.   Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            controls	  to	  access	  of	  “security	  keys”	  by	  allowing	  employees	  of	  Corrections	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      512	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 512 of 609
                  Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
                  them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
                  T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxix.          Defendant	   T.TAYLOR	   through	   NCDPS	   negligently	   implemented	  
                  Conflicting	   “security	   key”	   control	   policies.	   Defendant	   T.TAYLOR	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxx.           Defendant	  T.TAYLOR	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  
                  key”	  audit	  per	  industry	  standard.	  Defendant	  T.TAYLOR	  deliberately	  failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
 mcmxxi.          Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	  
                  and	   key	   position”	   per	   industry	   standard.	   Defendant	   T.TAYLOR	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxxii.          Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	  
                  staff	   per	   industry	   standard.	   Defendant	   T.TAYLOR	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
mcmxxiii.         Defendant	   T.TAYLOR	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   T.TAYLOR	  
                  deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                  actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxxiv.          Defendant	  T.TAYLOR	  through	  NCDPS	  failed	  provide	  adequate	  emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  T.TAYLOR	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            861.                    Defendant	   T.TAYLOR’s	   acts	   and/or	   deliberate	   inactions	  

  created	  a	  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  

  Custody”	  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  

  due	  to	  the	  lax	  and	  uncontrolled	  application	  of	  inadequate	  policies,	  procedures	  and	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          513	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 513 of 609
gross	   deficiencies	   in	   staffing	   and/or	   access	   to	   adequate	   resources	   (as	   outlined	  

above).	  

           862.                   Had	  Defendant	  T.TAYLOR	  acted	  appropriately	  in	  committing	  to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           863.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   T.TAYLOR’s	   acts	  

and	   or	   deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	  

adequate	   operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	  

were	   implemented	   that	   a	   Close	   Custody	   Inmate(s)	   would	   abscond	   with	   tools	   and	  

objects	  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           864.                   As	  outlined	  above,	  Defendant	  T.TAYLOR	  acted	  with	  deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   T.TAYLOR’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             514	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 514 of 609
premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           865.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           866.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT LXXI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                        AS TO DEFENDANT TIM MOOSE

           867.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           868.        Defendant,	  TIM	  MOOSE	  (“Defendant	  Moose”)	  is	  a	  resident	  of	  or	  holds	  

his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	   currently	   serving	   as	   the	  

75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  serving	  in	  such	  capacity	  

since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  authority	  over	  the	  control,	  

supervision,	  and/or	  ownership	  of	  the	  Subject	  Premises	  and	  specific	  and/or	  distinct	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      515	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 515 of 609
knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	   referenced	   herein.	  

More	  specifically,	  as	  head	  of	  the	  Executive	  Branch	  of	  North	  Carolina	  and	  serving	  as	  

the	   ultimate	   authority	   at	   the	   North	   Carolina	   Department	   of	   Public	   Safety	   (“NCDPS”),	  

Defendant	   Moose	   assumed	   the	   ultimate	   supervisory	   position	   of	   all	   Corrections	  

Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  over	  the	  policies	  

and	  procedures	  of	  North	  Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          869.          Defendant	   Moose	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Moose	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          870.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Moose,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         516	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 516 of 609
of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            871.     Unfortunately,	   Defendant	   Moose,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            872.     Defendant	   Moose	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            873.     Unfortunately,	   Defendant	   Moose’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            517	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 517 of 609
           874.          The	  result	  of	  Defendant	  Moose’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  LXXII	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  TIM	  MOOSE	  

            875.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            876.                     Defendant	   Moose	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            877.                     According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            878.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                518	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 518 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           879.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           880.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Moose	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           881.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    519	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 519 of 609
  Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Moose’s	  actions	  and	  

  inactions	  infringed	  upon	  that	  Right.	  

              882.                    Alternatively,	   Defendant	   Moose	   also	   acted	   with	   Deliberate	  

  Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

  or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

  Pasquotank	  Correctional	  Institution.	  	  

              883.                    More	   specifically,	   Defendant	   Moose	   (through	   supervisory	  

  control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

  Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

  premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

  discretionary	   fund.	   In	   doing	   so,	   Defendant	   Moose	   directed,	   permitted,	   encouraged,	  

  and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

  that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              884.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

  Defendant	  Moose	  include:	  

mcmxxv.             DEFENDANT	   MOOSE	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
mcmxxvi.            Defendant	   Moose	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                    security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                    staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           520	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 520 of 609
             	  	  	  
mcmxxvii.    Defendant	   Moose	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
             and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
             policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
             inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
             Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcmxxviii.   Defendant	  Moose	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
             inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
             unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
             application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
             as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
             Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
             25%	   staff	   deficiency.	   Defendant	   Moose	   was	   well	   aware	   the	   subject	  
             premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
             correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxx.     Defendant	  Moose	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
             operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
             train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
             Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxxi.    Defendant	  Moose	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
             training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
             Institution.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mcmxxxii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             Moose	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
             Enterprises.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxxxiii.   Defendant	   Moose	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
             follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                         521	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 521 of 609
              highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
              be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
              subject	   premises.	   Defendant	  Moose	   deliberately	   failed	   to	   take	   any	   actions	  
              to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxxiv.    Defendant	   Moose	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
              among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
              Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
              Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxxv.     Defendant	   Moose	   through	   NCDPS	   employed	   mandatory	   overtime	  
              requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
              Pasquotank	  Correctional	  Institution.	  Defendant	  Moose	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mcmxxxvi.    Defendant	   Moose’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
              Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
              a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
              wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
              Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxxxvii.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
              of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
              supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
              time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Moose	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxxxviii.   Defendant	  Moose	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
              existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
              generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Moose	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxxxix.    Defendant	   Moose	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
              Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    522	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 522 of 609
  mcmxl.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxli.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
            within	  the	  subject	  premises.	  Defendant	  Moose	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mcmxlii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
            search	   areas	   within	   the	   subject	   premises.	   Defendant	   Moose	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
mcmxliii.   Defendant	   Moose,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
            attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
            staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
            of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Moose	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  	  	  
mcmxliv.    Defendant	  Moose,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
            and	   quality	   training	   for	   security	   auditors.	   Defendant	   Moose	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mcmxlv.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
            items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
            adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
            could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Moose	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxlvi.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
            searches.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmxlvii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
            nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
            Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      523	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 523 of 609
mcmxlviii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
             Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxlix.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	   operations.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
    mcml.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcmli.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
             material	   management.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mcmlii.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcmliii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
             control	   management.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
  mcmliv.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	  Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcmlv.     Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
             inspections.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mcmlvi.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             emergency	   management	   plans	   and	   responses.	   Defendant	   Moose	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            524	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 524 of 609
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlvii.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Moose	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mcmlviii.   Defendant	   Moose	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Moose	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mcmlix.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlx.     Defendant	   Moose	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	   within	   the	   subject	   premises.	   Defendant	   Moose	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mcmlxi.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
            internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Moose	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxii.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
            mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
            subject	   premises.	   Defendant	  Moose	   deliberately	   failed	   to	   take	   any	   actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxiii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
            subject	   premises.	   Defendant	  Moose	   deliberately	   failed	   to	   take	   any	   actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxiv.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
            were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
            the	   subject	   premises.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      525	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 525 of 609
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mcmlxv.     Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Moose	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mcmlxvi.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxvii.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
             ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxviii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Moose	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mcmlxix.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxx.     Defendant	   Moose	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Moose	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxxi.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	  Defendant	  Moose	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      526	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 526 of 609
 mcmlxxii.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Moose	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxxiii.   Defendant	  Moose	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxxiv.    Defendant	   Moose	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
              “security	   key”	   control	   policies.	   Defendant	   Moose	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
 mcmlxxv.     Defendant	  Moose	   through	   NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
              audit	  per	  industry	  standard.	  Defendant	  Moose	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mcmlxxvi.    Defendant	   Moose	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
              key	  position”	  per	  industry	  standard.	  Defendant	  Moose	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mcmlxxvii.    Defendant	  Moose	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
              per	   industry	   standard.	   Defendant	   Moose	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mcmlxxviii.   Defendant	   Moose	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
              read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Moose	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mcmlxxix.    Defendant	   Moose	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
              equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
              Moose	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      527	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 527 of 609
           885.                   Defendant	   Moose’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           886.                   Had	   Defendant	   Moose	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           887.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Moose’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           888.                   As	   outlined	   above,	   Defendant	   Moose	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                          528	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 528 of 609
them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Moose’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           889.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           890.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                  COUNT LXXIII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                      AS TO DEFENDANT ANGELA SINTEF

           891.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           892.        Defendant,	   ANGELA	   SINTEF	   (“Defendant	   Sintef”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      529	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 529 of 609
the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Sintef	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           893.          Defendant	   Sintef	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Sintef	   (during	   his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         530	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 530 of 609
         894.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Sintef,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         895.        Unfortunately,	   Defendant	   Sintef,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         896.        Defendant	   Sintef	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         897.        Unfortunately,	   Defendant	   Sintef’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            531	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 531 of 609
party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            898.         The	   result	   of	   Defendant	   Sintef’s	   actions	   led	   to	   gross	   understaffing	   and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  LXXIV	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  ANGELA	  SINTEF	  

             899.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             900.                    Defendant	   Sintef	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             901.                    According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

             902.                    The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                 532	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 532 of 609
F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           903.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           904.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Sintef	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    533	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 533 of 609
              905.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

  protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

  had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

  Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Sintef’s	   actions	   and	  

  inactions	  infringed	  upon	  that	  Right.	  

              906.                    Alternatively,	   Defendant	   Sintef	   also	   acted	   with	   Deliberate	  

  Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

  or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

  Pasquotank	  Correctional	  Institution.	  	  

              907.                    More	   specifically,	   Defendant	   Sintef	   (through	   supervisory	  

  control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

  Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

  premises	   in	   order	   to	   divert	   those	   funds	  to	   other	   State	   interests	   as	   well	   as	   his	   own	  

  discretionary	   fund.	   In	   doing	   so,	   Defendant	   Sintef	   directed,	   permitted,	   encouraged,	  

  and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

  that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

  and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

  the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              908.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

  Defendant	  Sintef	  include:	  

mcmlxxx.            DEFENDANT	   SINTEF	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                          534	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 534 of 609
 mcmlxxxi.    Defendant	   Sintef	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
              security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
              staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
 mcmlxxxii.   Defendant	   Sintef	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mcmlxxxiii.   Defendant	   Sintef	   failed	   to	   address	   the	   security	   needs	   of	   correctional	   staff,	  
              inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
              unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxxxiv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   Sintef	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Sintef	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxxxv.    Defendant	   Sintef	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxxxvi.    Defendant	  Sintef	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
              training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
              Institution.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mcmlxxxvii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
              Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             535	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 535 of 609
               Sintef	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
               Enterprises.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	  
               direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mcmlxxxviii.   Defendant	   Sintef	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
               follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
               highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
               be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
               subject	  premises.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  any	  actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmlxxxix.    Defendant	  Sintef	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
               among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
               Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
               Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
               any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
               from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mcmxc.     Defendant	   Sintef	   through	   NCDPS	   employed	   mandatory	   overtime	  
               requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
               Pasquotank	   Correctional	   Institution.	   Defendant	   Sintef	   deliberately	   failed	  
               to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
    mcmxci.    Defendant	   Sintef’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
               Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
               a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
               wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
               Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mcmxcii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   provide	   adequate	   supervision	  
               of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
               supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
               time	  at	  Pasquotank	  Correctional	  Institution.	  Defendant	  Sintef	  deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
  mcmxciii.    Defendant	  Sintef	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
               existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
               generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Sintef	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      536	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 536 of 609
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxciv.    Defendant	   Sintef	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxcv.     Defendant	   Sintef	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mcmxcvi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
             within	   the	   subject	   premises.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mcmxcvii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	   areas	   within	   the	   subject	   premises.	   Defendant	   Sintef	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mcmxcviii.   Defendant	   Sintef,	   through	   NCDPS	   and	   Corrections	   Enterprises,	   attempted	  
             to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
             consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
             Corrections	  Officers	  to	  Inmate	  ratios.	  Defendant	  Sintef	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  	  	  
 mcmxcix.    Defendant	   Sintef,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
             and	   quality	   training	   for	   security	   auditors.	   Defendant	   Sintef	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
     mm.     Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Sintef	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
     mmi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      537	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 537 of 609
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
          nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
          Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmiii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
          Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmiv.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
          center	  operations.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmv.     Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
          controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
          Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	  
          any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmvi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
          material	   management.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mmvii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Sintef	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmviii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
          control	   management.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	  
          actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
 mmix.    Defendant	  Sintef	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
          operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
          industry.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
          or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
          detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             538	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 538 of 609
  mmx.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
          inspections.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	  
          emergency	   management	   plans	   and	   responses.	   Defendant	   Sintef	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
          cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
          risk	   within	   the	   subject	   premises.	   Defendant	   Sintef	   deliberately	   failed	   to	  
          take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
mmxiii.   Defendant	   Sintef	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
          security	   functions	   at	   the	   subject	   premises.	   Defendant	   Sintef	   deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  
mmxiv.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
          and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
          docks.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	  
          take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
          from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxv.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
          stations	  within	  the	  subject	  premises.	  Defendant	  Sintef	  deliberately	  failed	  
          to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
mmxvi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
          internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Sintef	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxvii.   Defendant	  Sintef	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
          mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
          subject	  premises.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  any	  actions	  
          to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      539	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 539 of 609
mmxviii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
           subject	  premises.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxix.    Defendant	  Sintef	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
           were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
           the	   subject	   premises.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
 mmxx.     Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   security	  
           preparedness	   drills	   and	   training.	   Defendant	   Sintef	   deliberately	   failed	   to	  
           take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
 mmxxi.    Defendant	  Sintef	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
           date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Sintef	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxxii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
           ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Sintef	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxxiii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   discontinue	   security	  
           notifications	   due	   to	   broken	   equipment.	   Defendant	   Sintef	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
mmxxiv.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
           tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Sintef	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxxv.     Defendant	   Sintef	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
           areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
           at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Sintef	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      540	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 540 of 609
 mmxxvi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
            keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
            facility.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxxvii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
            security	   audit	   system	   per	   industry	   standard.	   Defendant	   Sintef	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxxviii.   Defendant	   Sintef	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
            to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
            Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
            them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
            Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxxix.    Defendant	   Sintef	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
            “security	  key”	  control	  policies.	  Defendant	  Sintef	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mmxxx.     Defendant	  Sintef	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
            audit	   per	   industry	   standard.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mmxxxi.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
            key	   position”	   per	   industry	   standard.	   Defendant	   Sintef	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mmxxxii.    Defendant	   Sintef	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
            per	   industry	   standard.	   Defendant	   Sintef	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mmxxxiii.   Defendant	  Sintef	  through	  NCDPS	  failed	  to	  adequately	  enforce	  staff	  to	  read	  
            “post	   orders”	   per	   industry	   standards.	   Defendant	   Sintef	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    541	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 541 of 609
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations.	  
mmxxxiv.           Defendant	   Sintef	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   Sintef	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             909.                   Defendant	   Sintef’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

  risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

  inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

  the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

  deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

             910.                   Had	   Defendant	   Sintef	   acted	   appropriately	   in	   committing	   to	  

  reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

  as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

  Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

  suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

  mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

  access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

             911.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Sintef’s	  acts	  and	  or	  

  deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

  operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

  implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

  from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

             912.                   As	   outlined	   above,	   Defendant	   Sintef	   acted	   with	   deliberate	  

  indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                542	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 542 of 609
violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Sintef’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           913.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           914.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                   COUNT LXXV
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                       AS TO DEFENDANT BILL STOVAL



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     543	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 543 of 609
          915.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          916.          Defendant,	  BILL	  STOVAL	  (“Defendant	  Stoval”)	  is	  a	  resident	  of	  or	  holds	  

his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	   currently	   serving	   as	   the	  

75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  serving	  in	  such	  capacity	  

since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  authority	  over	  the	  control,	  

supervision,	  and/or	  ownership	  of	  the	  Subject	  Premises	  and	  specific	  and/or	  distinct	  

knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	   referenced	   herein.	  

More	  specifically,	  as	  head	  of	  the	  Executive	  Branch	  of	  North	  Carolina	  and	  serving	  as	  

the	   ultimate	   authority	   at	   the	   North	   Carolina	   Department	   of	   Public	   Safety	   (“NCDPS”),	  

Defendant	   Stoval	   assumed	   the	   ultimate	   supervisory	   position	   of	   all	   Corrections	  

Officers	  in	  the	  State	  of	  North	  Carolina	  and	  had	  ultimate	  authority	  over	  the	  policies	  

and	  procedures	  of	  North	  Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          917.          Defendant	   Stoval	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	  Carolina	  State	  Law.	  As	  further	  described,	  herein,	  Defendant	  Stoval	  (during	  his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         544	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 544 of 609
Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         918.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Stoval,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         919.        Unfortunately,	   Defendant	   Stoval,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         920.        Defendant	   Stoval	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         921.        Unfortunately,	   Defendant	   Stoval’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            545	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 545 of 609
and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            922.         The	  result	  of	  Defendant	  Stoval’s	  actions	  led	  to	  gross	  understaffing	  and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                    COUNT	  LXXVI	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                  AS	  TO	  DEFENDANT,	  BILL	  STOVAL	  

             923.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             924.                    Defendant	   Stoval	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             925.                    According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                546	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 546 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           926.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           927.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           928.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Stoval	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             547	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 547 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            929.                    As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   Stoval’s	   actions	   and	  

inactions	  infringed	  upon	  that	  Right.	  

            930.                    Alternatively,	   Defendant	   Stoval	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            931.                    More	   specifically,	   Defendant	   Stoval	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	   fund.	   In	   doing	   so,	   Defendant	   Stoval	   directed,	   permitted,	   encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           548	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 548 of 609
             932.                 The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

   Defendant	  Stoval	  include:	  

 mmxxxv.         DEFENDANT	  STOVAL	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  
                 security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                 standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                 any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                 from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                 	  
 mmxxxvi.        Defendant	   Stoval	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                 security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                 staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                 take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations	  
                 	  	  	  
mmxxxvii.        Defendant	   Stoval	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                 and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                 policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                 inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                 Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                 any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                 from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mmxxxviii.       Defendant	  Stoval	  failed	  to	  address	  the	  security	  needs	  of	  correctional	  staff,	  
                 inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
                 unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
                 application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                 as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                 Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxxxix.        The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
                 25%	   staff	   deficiency.	   Defendant	   Stoval	   was	   well	   aware	   the	   subject	  
                 premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
                 correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Stoval	  
                 deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                 actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                 driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mmxl.        Defendant	  Stoval	  knew	  that	  the	  Pasquotank	  Correctional	  Institution	  was	  
                 operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
                 train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
                 Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                 549	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 549 of 609
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxli.    Defendant	  Stoval	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
           training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
           Institution.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
 mmxlii.   The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
           Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
           Stoval	  and	  those	  under	  his	  Chain	  of	  Command	  at	  NCDPS	  and	  Corrections	  
           Enterprises.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxliii.   Defendant	   Stoval	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
           follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
           highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
           be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
           subject	  premises.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxliv.    Defendant	  Stoval	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
           among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
           Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
           Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxlv.    Defendant	   Stoval	   through	   NCDPS	   employed	   mandatory	   overtime	  
           requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
           Pasquotank	  Correctional	  Institution.	  Defendant	  Stoval	  deliberately	  failed	  
           to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
           because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
           Plant	  operations.	  
mmxlvi.    Defendant	   Stoval’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
           Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
           a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
           wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
           Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxlvii.   Defendant	  Stoval	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
           of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
           supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    550	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 550 of 609
            time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Stoval	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxlviii.   Defendant	  Stoval	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
            existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
            generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Stoval	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxlix.    Defendant	   Stoval	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
            Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mml.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mmli.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
            within	  the	  subject	  premises.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  
            any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
  mmlii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
            search	   areas	   within	   the	   subject	   premises.	   Defendant	   Stoval	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
  mmliii.   Defendant	  Stoval,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  
            to	   operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
            consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
            Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Stoval	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  	  	  
  mmliv.    Defendant	  Stoval,	  through	  NCDPS,	  preformed	  inadequate	  security	  audits	  
            and	   quality	   training	   for	   security	   auditors.	   Defendant	   Stoval	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      551	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 551 of 609
 mmlv.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Stoval	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlvi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
           or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
           detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlvii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlviii.   Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlix.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	  operations.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  
           to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlx.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
           material	   management.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mmlxii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Stoval	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             552	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 552 of 609
 mmlxiii.   Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mmlxiv.    Defendant	  Stoval	  through	  NCDPS	  failed	  to	  implement	  adequate	  standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxv.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            inspections.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxvi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Stoval	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxvii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	   within	   the	   subject	   premises.	   Defendant	   Stoval	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mmlxviii.   Defendant	   Stoval	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Stoval	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mmlxix.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
            and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
            docks.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
            take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxx.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
            stations	  within	  the	  subject	  premises.	  Defendant	  Stoval	  deliberately	  failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  




  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      553	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 553 of 609
  mmlxxi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
             internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxxii.    Defendant	  Stoval	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
             mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
             subject	  premises.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxxiii.   Defendant	   Stoval	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	  premises.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxxiv.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	   which	  
             were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
             the	   subject	   premises.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mmlxxv.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	   drills	   and	   training.	   Defendant	   Stoval	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mmlxxvi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxxvii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
             ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxxviii.   Defendant	   Stoval	   through	   NCDPS	   failed	   to	   discontinue	   security	  
             notifications	   due	   to	   broken	   equipment.	   Defendant	   Stoval	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      554	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 554 of 609
 mmlxxix.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
             tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxxx.     Defendant	   Stoval	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
             areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
             at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmlxxxi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
             keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
             facility.	  Defendant	  Stoval	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxxxii.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
             security	   audit	   system	   per	   industry	   standard.	   Defendant	   Stoval	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxxxiii.   Defendant	   Stoval	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	  
             to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
             Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
             them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
             Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmlxxxiv.    Defendant	   Stoval	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
             “security	   key”	   control	   policies.	   Defendant	   Stoval	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
mmlxxxv.     Defendant	  Stoval	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
             audit	   per	   industry	   standard.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mmlxxxvi.    Defendant	   Stoval	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
             key	  position”	  per	  industry	  standard.	  Defendant	  Stoval	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    555	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 555 of 609
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations.	  
mmlxxxvii.          Defendant	   Stoval	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	  
                    per	   industry	   standard.	   Defendant	   Stoval	   deliberately	   failed	   to	   take	   any	  
                    actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                    doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                    operations.	  
mmlxxxviii.         Defendant	   Stoval	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                    read	  “post	  orders”	  per	  industry	  standards.	  Defendant	  Stoval	  deliberately	  
                    failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                    same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                    Sewing	  Plant	  operations.	  
 mmlxxxix.          Defendant	   Stoval	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                    equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                    Stoval	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                    remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                    profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              933.                    Defendant	   Stoval’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

    risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

    inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

    the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

    deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

              934.                    Had	   Defendant	   Stoval	   acted	   appropriately	   in	   committing	   to	  

    reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

    as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

    Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

    suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

    mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

    access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            556	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 556 of 609
           935.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  Stoval’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           936.                   As	   outlined	   above,	   Defendant	   Stoval	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	  Plaintiff	  lost	  their	  lives	  due	  to	  the	  Defendant	  Stoval’s	  actions	  and/or	  omissions.	  

When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           937.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           938.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   557	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 557 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

	  
                                  COUNT LXXVII
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
                     AS TO DEFENDANT JERRY CARROLL

           939.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           940.          Defendant,	   JERRY	   CARROLL	   (“Defendant	   Carroll”)	   is	   a	   resident	   of	   or	  

holds	  his	  principal	  office	  in	  Wake	  County,	  North	  Carolina	  and	  is	  currently	  serving	  as	  

the	   75th	   Governor	   of	   the	   State	   of	   North	   Carolina,	   and	   has	   been	   serving	   in	   such	  

capacity	   since	   January	   1,	   2017.	   At	   all	   times	   material	   hereto,	   he	   had	   authority	   over	  

the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	   and	   specific	  

and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	   periods	  

referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	   North	  

Carolina	  and	  serving	  as	  the	  ultimate	  authority	  at	  the	  North	  Carolina	  Department	  of	  

Public	   Safety	   (“NCDPS”),	   Defendant	   Carroll	   assumed	   the	   ultimate	   supervisory	  

position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	   had	   ultimate	  

authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	   prisons	   and/or	  

corrections	  institutions.	  	  	  	  	  

           941.          Defendant	  Carroll	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     558	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 558 of 609
also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   Carroll	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          942.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   Carroll,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

          943.          Unfortunately,	   Defendant	   Carroll,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         559	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 559 of 609
Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            944.         Defendant	   Carroll	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            945.         Unfortunately,	  Defendant	  Carroll’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            946.         The	   result	   of	   Defendant	   Carroll’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                 COUNT	  LXXVIII	  
                   VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                                AS	  TO	  DEFENDANT,	  JERRY	  CARROLL	  

             947.                    	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                560	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 560 of 609
paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            948.                  Defendant	   Carroll	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

            949.                  According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            950.                  The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

            951.                  To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             561	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 561 of 609
“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           952.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   Carroll	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           953.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  Carroll’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

           954.                   Alternatively,	   Defendant	   Carroll	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

           955.                   More	   specifically,	   Defendant	   Carroll	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   562	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 562 of 609
 Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

 premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

 discretionary	  fund.	  In	  doing	  so,	  Defendant	  Carroll	  directed,	  permitted,	  encouraged,	  

 and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

 that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

 and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

 the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

             956.                    The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  Carroll	  include:	  

 mmxc.             DEFENDANT	   CARROLL	   knew	   that	   the	   Pasquotank	   Correctional	  
                   Institution	   security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	  
                   industry	   standard;	   however,	   deliberately	   failed	   to	   take	   any	   actions	   to	  
                   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                   	  
 mmxci.            Defendant	   Carroll	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                   security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                   staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations	  
                   	  	  	  
mmxcii.            Defendant	   Carroll	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
                   and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
                   policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
                   inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
                   Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                   from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mmxciii.           Defendant	   Carroll	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
                   staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
                   went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
                   application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
                   as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
                   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           563	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 563 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxciv.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
            25%	   staff	   deficiency.	   Defendant	   Carroll	   was	   well	   aware	   the	   subject	  
            premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
            correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   Carroll	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxcv.     Defendant	   Carroll	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
            operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
            train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
            Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxcvi.    Defendant	   Carroll	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mmxcvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            Carroll	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
            Enterprises.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmxcviii.   Defendant	   Carroll	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmxcix.    Defendant	  Carroll	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mmc.     Defendant	   Carroll	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   Carroll	   deliberately	   failed	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             564	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 564 of 609
          to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
          because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
          Plant	  operations.	  
 mmci.    Defendant	   Carroll’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
          Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
          a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
          wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
          Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcii.   Defendant	  Carroll	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
          of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
          supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
          time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   Carroll	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmciii.   Defendant	  Carroll	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
          existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
          generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   Carroll	  
          deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
          actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
          driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmciv.    Defendant	   Carroll	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
          Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
          remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
          profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcv.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
          movement.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
          direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
          would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcvi.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
          within	  the	  subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  
          any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
          doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
          operations.	  
mmcvii.   Defendant	   Carroll	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
          search	  areas	  within	  the	  subject	  premises.	  Defendant	  Carroll	  deliberately	  
          failed	   to	   take	   any	   actions	   to	   direct	  or	   take	   any	   remedial	   actions	   to	   correct	  
          same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
          Sewing	  Plant	  operations.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     565	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 565 of 609
mmcviii.   Defendant	   Carroll,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
           attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
           staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
           of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   Carroll	   deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  	  	  
 mmcix.    Defendant	   Carroll,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
           and	  quality	  training	  for	  security	  auditors.	  Defendant	  Carroll	  deliberately	  
           failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
           same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
           Sewing	  Plant	  operations.	  
 mmcx.     Defendant	  Carroll	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
           items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
           adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
           could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   Carroll	  
           deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
           actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
           driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxi.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
           searches.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
           direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
           would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxii.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
           nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
           Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
           any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
           from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxiii.   Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	  
           communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
           Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
           remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
           profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxiv.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
           center	   operations.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	  
           actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
           doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
           operations.	  
mmcxv.     Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
           controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
           Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      566	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 566 of 609
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxvi.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
            material	   management.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
mmcxvii.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   Carroll	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxviii.   Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
            control	   management.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mmcxix.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
            operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
            industry.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxx.     Defendant	  Carroll	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            inspections.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxi.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	  
            emergency	   management	   plans	   and	   responses.	   Defendant	   Carroll	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxxii.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
            cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
            risk	  within	  the	  subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mmcxxiii.   Defendant	   Carroll	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
            security	  functions	  at	  the	  subject	  premises.	  Defendant	  Carroll	  deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      567	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 567 of 609
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
 mmcxxiv.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
             and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
             docks.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxv.     Defendant	   Carroll	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
             stations	  within	  the	  subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  
             to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mmcxxvi.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
             internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   Carroll	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxxvii.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
             mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
             subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxxviii.   Defendant	   Carroll	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
             subject	  premises.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  
             to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxix.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
             were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
             the	   subject	   premises.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mmcxxx.     Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   security	  
             preparedness	  drills	  and	  training.	  Defendant	  Carroll	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
 mmcxxxi.    Defendant	  Carroll	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
             date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   Carroll	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    568	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 568 of 609
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxxii.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
              ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   Carroll	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxxiii.   Defendant	   Carroll	   through	   NCDPS	   failed	   to	   discontinue	   security	  
              notifications	   due	   to	   broken	   equipment.	   Defendant	   Carroll	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mmcxxxiv.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   Carroll	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxxv.     Defendant	   Carroll	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   Carroll	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxxxvi.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxxxvii.    Defendant	   Carroll	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   Carroll	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxxxviii.   Defendant	  Carroll	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      569	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 569 of 609
mmcxxxix.         Defendant	   Carroll	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                  “security	   key”	   control	   policies.	   Defendant	   Carroll	   deliberately	   failed	   to	  
                  take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
  mmcxl.          Defendant	  Carroll	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
                  audit	  per	  industry	  standard.	  Defendant	  Carroll	  deliberately	  failed	  to	  take	  
                  any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
  mmcxli.         Defendant	   Carroll	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
                  key	   position”	   per	   industry	   standard.	   Defendant	   Carroll	   deliberately	   failed	  
                  to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                  because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                  Plant	  operations.	  
 mmcxlii.         Defendant	  Carroll	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                  per	   industry	   standard.	   Defendant	   Carroll	   deliberately	   failed	   to	   take	   any	  
                  actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                  doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                  operations.	  
 mmcxliii.        Defendant	   Carroll	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                  read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   Carroll	   deliberately	  
                  failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                  same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                  Sewing	  Plant	  operations.	  
 mmcxliv.         Defendant	   Carroll	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                  equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                  Carroll	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             957.                   Defendant	   Carroll’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

   risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

   inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

   the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

   deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           570	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 570 of 609
           958.                    Had	   Defendant	   Carroll	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           959.                    Further,	   it	   was	   foreseeable	   that	   Defendant	   Carroll’s	   acts	   and	   or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           960.                    As	   outlined	   above,	   Defendant	   Carroll	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   Carroll’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      571	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 571 of 609
each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           961.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           962.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

                                                COUNT LXXVIX
                                       VIOLATION OF 42 U.S.C. § 1983 – DELIBERATE
                                  INDIFFERENCE AS TO DEFENDANT CORRECTION
                                                 ENTERPRISES
	  

           963.        Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

           964.        Defendant,	   CORRECTION	   ENTERPRISES	   (“Defendant	   C.E.”)	   is	   a	  

resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	   North	   Carolina	   and	   is	  

currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  Carolina,	  and	  has	  been	  

serving	  in	  such	  capacity	  since	  January	  1,	  2017.	  At	  all	  times	  material	  hereto,	  he	  had	  

authority	   over	   the	   control,	   supervision,	   and/or	   ownership	   of	   the	   Subject	   Premises	  

and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	   during	   all	   relevant	   time	  

periods	   referenced	   herein.	   More	   specifically,	   as	   head	   of	   the	   Executive	   Branch	   of	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     572	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 572 of 609
North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	   North	   Carolina	  

Department	   of	   Public	   Safety	   (“NCDPS”),	   Defendant	   C.E.	   assumed	   the	   ultimate	  

supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	   Carolina	   and	  

had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	   Carolina	   State	  

prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          965.          Defendant	   C.E.	   is	   a	   Public	   Figure	   in	   Wake	   County,	   North	   Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   C.E.	   (during	   his	  

term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  by	  

specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  

(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

          966.          As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   C.E.,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         573	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 573 of 609
officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

            967.     Unfortunately,	   Defendant	   C.E.,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

            968.     Defendant	   C.E.	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

            969.     Unfortunately,	   Defendant	   C.E.’s	   intent	   was	   rather	   to	   place	   “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  

at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                       574	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 574 of 609
           970.          The	   result	   of	   Defendant	   C.E.’s	   actions	   led	   to	   gross	   understaffing	   and	  

below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                   COUNT	  LXXX	  
                VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
                     AS	  TO	  DEFENDANT,	  CORRECTION	  ENTERPRISES	  

            971.                     	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

            972.                     Defendant	  C.E.	  is	  a	  “person”	  as	  defined	  under	  42	  U.S.C.	  §	  1983.	  

            973.                     According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  

to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

            974.                     The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                575	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 575 of 609
state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           975.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           976.                   At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   C.E.	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  

previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

           977.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    576	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 576 of 609
 Officers	   at	   Pasquotank	   Correctional	   Institution	   and	   Defendant	   C.E.’s	   actions	   and	  

 inactions	  infringed	  upon	  that	  Right.	  

              978.                      Alternatively,	   Defendant	   C.E.	   also	   acted	   with	   Deliberate	  

 Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

 or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

 Pasquotank	  Correctional	  Institution.	  	  

              979.                      More	  specifically,	  Defendant	  C.E.	  (through	  supervisory	  control	  

 of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	   Enterprises	  

 Sewing	  Plant	  located	  on	  the	  Pasquotank	  Correctional	  Institution	  premises	  in	  order	  

 to	  divert	  those	  funds	  to	  other	  State	  interests	  as	  well	  as	  his	  own	  discretionary	  fund.	  

 In	   doing	   so,	   Defendant	   C.E.	   directed,	   permitted,	   encouraged,	   and/or	   used	   his	  

 influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	   that	   Pasquotank	  

 Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	   and	   minimized	  

 access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  the	  merchandise	  

 produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  

              980.                      The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  C.E.	  include:	  

mmcxlv.             DEFENDANT	   C.E.	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
                    security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
                    standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
                    any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
                    from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
                    	  
mmcxlvi.            Defendant	   C.E.	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
                    security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
                    staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
                    take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                    because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                    Plant	  operations	  


 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      577	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 577 of 609
             	  	  	  
mmcxlvii.    Defendant	  C.E.	  knew	  that	  Corrections	  Enterprises	  had	  its	  own	  safety	  and	  
             security	  policies	  which	  were	  separate	  and	  distinct	  from	  NCDPS’	  policies;	  
             however,	   their	   policies	   and	   procedures	   contained	   security	   inaccuracies	  
             and	   were	   incongruent	   with	   NCDPS’	   policies	   and	   procedures.	   Defendant	  
             C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mmcxlviii.   Defendant	   C.E.	   failed	   to	   address	   the	   security	   needs	   of	   correctional	   staff,	  
             inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	   went	  
             unaddressed.	   The	   overarching	   results	   created	   inconsistencies	   in	   the	  
             application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
             as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	   C.E.	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxlix.    The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
             25%	   staff	   deficiency.	   Defendant	   C.E.	   was	   well	   aware	   the	   subject	   premises	  
             was	   operating	   below	   critical	   staffing	   levels	   which	   placed	   correctional	  
             staff,	  inmates	  and	  the	  public	  at	  risk.	  Defendant	  C.E.	  deliberately	  failed	  to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
             because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
             Plant	  operations.	  
    mmcl.    Defendant	   C.E.	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
             operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
             train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
             C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mmcli.    Defendant	   C.E.	   (through	   his	   role	   over	   NCDPS)	   failed	   to	   provide	   proper	  
             training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
             Institution.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
  mmclii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
             Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
             C.E.	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
             Enterprises.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mmcliii.   Defendant	  C.E.	  (through	  his	  supervisory	  role	  over	  NCDPS)	  failed	  to	  follow	  
             industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	   highest	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             578	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 578 of 609
            custody	   inmates	   (i.e.,	   Defendant,	   MIKEL	   E.	   BRADY,	   II)	   to	   work	   and	   be	  
            employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	   premises.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcliv.    Defendant	   C.E.	   knew	   or	   should	   have	   known	   that	   there	   was	   low	   morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclv.     Defendant	   C.E.	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	  Correctional	  Institution.	  Defendant	  C.E.	  deliberately	  failed	  to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mmclvi.    Defendant	  C.E.’s	  loss	  of	  control	  over	  inmates	  of	  Pasquotank	  Correctional	  
            Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  a	  reduction	  in	  
            disciplinary	   sanctions	   against	   inmate/personnel	   wrongdoing	   thereby	  
            failing	   to	   deter	   same	   from	   recurrence.	   Defendant	   C.E.	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mmclvii.    Defendant	  C.E.	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  of	  
            inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  
            time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   C.E.	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
mmclviii.   Defendant	   C.E.	   failed	   to	   enforce	   safety	   and	   security	   policies	   that	   either	  
            existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
            generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   C.E.	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclix.    Defendant	   C.E.	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	   C.E.	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      579	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 579 of 609
  mmclx.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
            movement.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   properly	   search	   for	   offenders	  
            within	  the	  subject	  premises.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  
            actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
            doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
            operations.	  
 mmclxii.   Defendant	  C.E.	  through	  NCDPS	  failed	  to	  properly	  staff	  designated	  search	  
            areas	   within	   the	   subject	   premises.	   Defendant	   C.E.	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
mmclxiii.   Defendant	  C.E.,	  through	  NCDPS	  and	  Corrections	  Enterprises,	  attempted	  to	  
            operate	   the	   Sewing	   Plaint	   at	   full	   capacity	   without	   adequate	   staffing	  
            consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	   of	  
            Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   C.E.	   deliberately	   failed	   to	  
            take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  	  	  
mmclxiv.    Defendant	   C.E.,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
            and	   quality	   training	   for	   security	   auditors.	   Defendant	   C.E.	   deliberately	  
            failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
            same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
            Sewing	  Plant	  operations.	  
 mmclxv.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   tool	   and	   sensitive	  
            items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
            adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
            could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   C.E.	  
            deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
            actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
            driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxvi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
            searches.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	  
            or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
            detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxvii.   Defendant	   C.E.	   through	   NCDPS	   failed	   to	   adequately	   control	   and	   store	  
            nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
            Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      580	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 580 of 609
mmclxviii.   Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	  and	  alert	  systems	  at	  the	  subject	  premises.	  Defendant	  C.E.	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxix.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	  operations.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxx.     Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxxi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
             material	   management.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mmclxxii.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   C.E.	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxiii.   Defendant	  C.E.	  through	  NCDPS	  failed	  to	  implement	  adequate	  key	  control	  
             management.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxiv.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
             operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
             industry.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  
             take	  any	  remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxv.     Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
             inspections.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
             or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
             detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxvi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   emergency	  
             management	   plans	   and	   responses.	   Defendant	   C.E.	   deliberately	   failed	   to	  
             take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                             581	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 581 of 609
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mmclxxvii.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	  within	  the	  subject	  premises.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
mmclxxviii.   Defendant	   C.E.	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	   functions	   at	   the	   subject	   premises.	   Defendant	   C.E.	   deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
 mmclxxix.    Defendant	  C.E.	  through	  NCDPS	  failed	  to	  establish	  proper	  procedures	  and	  
              control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	   docks.	  
              Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxxx.     Defendant	  C.E.	  through	  NCDPS	  failed	  to	  staff	  critical	  monitoring	  stations	  
              within	  the	  subject	  premises.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mmclxxxi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   maintain	   updated	   policies	   for	  
              internal	   movement	   of	   inmates	   on	   the	   subject	   premises.	   Defendant	   C.E.	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxxii.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   comply	   with	   policies	   requiring	  
              mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
              subject	   premises.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxxiii.   Defendant	  C.E.	  through	  NCDPS	  failed	  to	  document	  searches	  on	  the	  subject	  
              premises.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxxiv.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   remedy	   “Search	   Rooms”	   which	  
              were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
              the	   subject	   premises.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      582	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 582 of 609
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mmclxxxv.     Defendant	  C.E.	  through	  NCDPS	  failed	  to	  implement	  security	  preparedness	  
               drills	   and	   training.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmclxxxvi.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	   up	   to	  
               date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   C.E.	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxxvii.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
               ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   C.E.	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmclxxxviii.   Defendant	   C.E.	   through	   NCDPS	   failed	   to	   discontinue	   security	   notifications	  
               due	   to	   broken	   equipment.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
 mmclxxxix.    Defendant	  C.E.	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	   tests	  
               of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   C.E.	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  
    mmcxc.     Defendant	  C.E.	  through	  NCDPS	  failed	  to	  designate	  adequate	  “police	  areas”	  
               and	   keep	   clutter	   removed	   from	   areas	   which	   created	   “blind	   spots”	   at	   the	  
               subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   C.E.	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
    mmcxci.    Defendant	  C.E.	  through	  NCDPS	  failed	  to	  implement	  adequate	  supervision	  
               and	   monitoring,	   which	   allowed	   unfettered	   access	   to	   “security	   keys”	   on	  
               the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	   facility.	  
               Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  
               remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
               profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mmcxcii.    Defendant	   C.E.	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
               security	   audit	   system	   per	   industry	   standard.	   Defendant	   C.E.	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  


     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      583	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 583 of 609
                   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                   Sewing	  Plant	  operations.	  
 mmcxciii.         Defendant	   C.E.	   through	   NCDPS	   failed	   to	   implement	   adequate	   controls	   to	  
                   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
                   Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
                   them	  unauthorized	  entry	  and	  exit	  of	  the	  subject	  premises.	  Defendant	  C.E.	  
                   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmcxciv.          Defendant	   C.E.	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
                   “security	   key”	   control	   policies.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	  
                   any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                   operations.	  
 mmcxcv.           Defendant	   C.E.	   through	   NCDPS	   failed	   to	   maintain	   a	   daily	   “security	   key”	  
                   audit	  per	  industry	  standard.	  Defendant	  C.E.	  deliberately	  failed	  to	  take	  any	  
                   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                   operations.	  
 mmcxcvi.          Defendant	  C.E.	  through	  NCDPS	  failed	  to	  establish	  a	  trained	  “lock	  and	  key	  
                   position”	   per	   industry	   standard.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	  
                   any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
                   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                   operations.	  
mmcxcvii.          Defendant	   C.E.	   through	   NCDPS	   failed	   to	   update	   “post	   orders”	   for	   staff	   per	  
                   industry	   standard.	   Defendant	   C.E.	   deliberately	   failed	   to	   take	   any	   actions	  
                   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
                   would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcxcviii.         Defendant	   C.E.	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	   read	  
                   “post	  orders”	  per	  industry	  standards.	  Defendant	  C.E.	  deliberately	  failed	  to	  
                   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
                   because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                   Plant	  operations.	  
 mmcxcix.          Defendant	   C.E.	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                   equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                   C.E.	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  any	  remedial	  
                   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
                   driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
             981.                   Defendant	   C.E.’s	   acts	   and/or	   deliberate	   inactions	   created	   a	   risk	  

   of	   death	   or	   serious	   bodily	   injury	   to	   Plaintiff	   as	   violent	   and/or	   “Close	   Custody”	  


   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                   584	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 584 of 609
inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

           982.                   Had	   Defendant	   C.E.	   acted	   appropriately	   in	   committing	   to	  

reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  

           983.                   Further,	   it	   was	   foreseeable	   that	   Defendant	   C.E.’s	   acts	   and	   or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           984.                   As	   outlined	   above,	   Defendant	   C.E.	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   C.E.’s	  actions	   and/or	   omissions.	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                585	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 585 of 609
When	  the	  incident	  occurred,	  the	  Plaintiffs	  were	  locked	  inside	  the	  subject	  premises,	  

were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	   violent	  

offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	   each	  

Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           985.                    The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           986.                    Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  

the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  



     A. CORRECTIONS ENTERPRISES is not entitled to Sovereign Immunity

     Protections, pursuant to this Honorable Court’s analysis and Dismissal should

     be without prejudice.

           As noted by this Honorable Court, when considering an entity as an agency of the

state (in regards to applying Eleventh Amendment Sovereign Immunity Protections), a

determinative factor is whether judgements rendered against that entity would be paid

from the state’s treasury. Hess v. Port Auth. Trans-Hudson Corp., 513 US 30, 48-50

(1994). In Hess, the Honorable Court were considering whether Sovereign Immunity



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     586	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 586 of 609
Protections should be granted to the New York Port Authority. The Court reasoned that,

although the State exercised some control over the Port Authority, “the Port Authority is

financially self-sufficient; it generates its own revenues, and it pays its own debts.

Requiring the Port Authority to answer in federal court to injured railroad workers who

assert a federal statutory right, under the FELA, to recover damages does not touch the

concerns — the States' solvency and dignity — that underpin the Eleventh Amendment.”

Id. at 52-53. In support of this ruling the Court reasoned, “The proper focus is not on the

use of profits or surplus, but rather is on losses and debts. If the expenditures of the

enterprise exceed receipts, is the State in fact obligated to bear and pay the resulting

indebtedness of the enterprise? When the answer is "No" — both legally and practically

— then the Eleventh Amendment's core concern is not implicated.” Id. at 51.

          According to N.C. Gen. Stat. § 148-129(5), CORRECTIONS ENTERPRISES

is an entity that “shall…Generate sufficient funds from the sale of goods and services to

be a self-supporting operation (emphasis added). According to N.C. Gen. Stat. § 148-

130:

               (a) All revenues from the sale of articles and commodities
               manufactured or produced by Correction Enterprises shall
               be deposited with the State Treasurer to be kept and
               maintained as a special revolving working-capital fund
               designated "Correction Enterprises Fund (emphasis added).

               (b) Revenue in the Correction Enterprises Fund shall be
               applied first to capital and operating expenditures,
               including salaries and wages of personnel necessary to
               develop and operate Correction Enterprises and incentive
               wages for inmates employed by Correction Enterprises or
               participating in work assignments established by the
               Section of Prisons of the Division of Adult Correction and
               Juvenile Justice. Of the remaining revenue in the Fund,
               five percent (5%) of the net proceeds, before expansion
               costs, shall be credited to the Crime Victims



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                      587	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 587 of 609
               Compensation Fund established in G.S. 15B-23 as soon
               as practicable after net proceeds have been determined for
               the previous year. At the direction of the Governor, the
               remainder shall be used for other purposes within the
               State prison system or shall be transferred to the General
               Fund (emphasis added).

               (c) The Correction Enterprises Fund shall be the source of
               all incentive wages and allowances paid to inmates
               employed by Correction Enterprises and inmates
               participating in work assignments established by the
               Section of Prisons of the Division of Adult Correction and
               Juvenile Justice (emphasis added).

       CORRECTIONS ENTERPRISES, like the Port Authority in HESS, also serves

both interstate and intrastate objectives. According to N.C. Gen. Stat. § 148-132,

CORRECTIONS ENTERPRISES is empowered and authorized to market and sell

products and services produced by Correction Enterprises to any of the following entities:

               (1) Any public agency or institution owned, managed, or
               controlled by the State.
               (2) Any county, city, or town in this State.
               (3) Any federal, state, or local public agency or
               institution in any other state of the union (emphasis
               added).
               (4) An entity or organization that has tax-exempt status
               pursuant to section 501(c)(3) of the Internal Revenue Code.
               Products purchased by an entity pursuant to this
               subdivision may not be resold.
               (5) Any current employee or retiree of the State of North
               Carolina, member, employee, or retiree of the North
               Carolina National Guard, or of a unit of local government
               of this State, verified through federal or State-issued
               identification, or through proof of retirement status, but
               purchases by a State employee or retiree, National Guard
               member, employee, or retiree, or local governmental
               employee or retiree may not exceed two thousand five
               hundred dollars ($2,500) during any calendar year.
               Products purchased by State employees or retirees,
               National Guard members, employees or retirees, and local
               governmental employees and retirees under this section
               may not be resold.




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                      588	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 588 of 609
                 (6) Private contractors when the goods purchased will be
                 used to perform work under a contract with a public agency
                 (emphasis added).

           Although, this Honorable Court was correct in that the funds generated by

CORRECTIONS ENTERPRISES would be deposited to the North Carolina State

Treasury, the operation of same is just the vehicle used to disseminate these “revolving”

funds back to CORRECTIONS ENTERPRISES to fully sustain itself. These funds are

not technically held in the State’s Treasury as noted above. There are no State Resources

or Funds generated from other North Carolina governmental entities that contribute to the

operations, sales of products, manufacturing, etc. provided to CORRECTIONS

ENTERPRISES.         As   noted   above,   North   Carolina    requires    CORRECTIONS

ENTERPRISES to be a “self-supporting operation.” Further, CORRECTIONS

ENTERPRISES, as the Port Authority in Hess, “consumes no State Resources but

contributes to the State’s wealth. Id. at 51, citing Borchard, Government Liability in Tort,

34 Yale L. J. 1, 4 (1924); see also Muskopf v. Corning Hospital Dist., 55 Cal.2d 211,

213-216, and n. 1, 359 P.2d 457, 458-460, and n. 1 (1961) (Traynor, J.). As such, the

holding in Hess is applicable here as CORRECTIONS ENTERPRISES is responsible for

generating its own revenues and it pays its own debts. Therefore, it should not be entitled

to Sovereign Immunity protections under a well pled theory of liability.



	  
                                  COUNT LXXXI
       VIOLATION OF 42 U.S.C. § 1983 – RIGHT TO PROTECTIONS FROM HARM
                       COMMITTED BY A THIRD PARTY
         AS TO DEFENDANT NORTH CAROLINA DEPARTMENT OF PUBLIC
                                      SAFETY




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                       589	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 589 of 609
          987.          Plaintiff	  hereby	  incorporates	  by	  reference	  paragraphs	  1	  through	  19	  as	  

though	  fully	  set	  forth	  herein.	  	  

          988.          Defendant,	   NORTH	   CAROLINA	   DEPARTMENT	   OF	   PUBLIC	   SAFETY	  

(“Defendant	   NCDPS”)	   is	   a	   resident	   of	   or	   holds	   his	   principal	   office	   in	   Wake	   County,	  

North	  Carolina	  and	  is	  currently	  serving	  as	  the	  75th	  Governor	  of	  the	  State	  of	  North	  

Carolina,	   and	   has	   been	   serving	   in	   such	   capacity	   since	   January	   1,	   2017.	   At	   all	   times	  

material	  hereto,	  he	  had	  authority	  over	  the	  control,	  supervision,	  and/or	  ownership	  of	  

the	   Subject	   Premises	   and	   specific	   and/or	   distinct	   knowledge	   and	   involvement	  

during	  all	  relevant	  time	  periods	  referenced	  herein.	  More	  specifically,	  as	  head	  of	  the	  

Executive	   Branch	   of	   North	   Carolina	   and	   serving	   as	   the	   ultimate	   authority	   at	   the	  

North	  Carolina	  Department	  of	  Public	  Safety	  (“NCDPS”),	  Defendant	  NCDPS	  assumed	  

the	   ultimate	   supervisory	   position	   of	   all	   Corrections	   Officers	   in	   the	   State	   of	   North	  

Carolina	   and	   had	   ultimate	   authority	   over	   the	   policies	   and	   procedures	   of	   North	  

Carolina	  State	  prisons	  and/or	  corrections	  institutions.	  	  	  	  	  

          989.          Defendant	  NCDPS	  is	  a	  Public	  Figure	  in	  Wake	  County,	  North	  Carolina.	  

Defendant’s	  role	  for	  the	  State	  of	  North	  Carolina	  and	  actions	  at	  the	  time	  of	  incident	  

also	  allowed	  him	  to	  have	  and	  establish	  sufficient	  minimum	  contacts	  in	  this	  Judicial	  

District	   and	   he	   is	   subject	   to	   this	   Court’s	   Jurisdiction.	   Lastly,	   under	   his	   official	   title	  

and	  position	  with	  the	  State	  of	  North	  Carolina,	  Defendant	  is	  a	  “State	  Actor”	  pursuant	  

to	  42	  U.S.C.	  §	  1983,	  as	  the	  actions	  taken	  herein	  were	  committed	  under	  the	  Color	  of	  

North	   Carolina	   State	   Law.	   As	   further	   described,	   herein,	   Defendant	   NCDPS	   (during	  

his	  term	  as	  Governor	  of	  North	  Carolina)	  demonstrated	  his	  intent	  to	  harm	  Plaintiffs	  

by	   specifically	   placing	   profits	   over	   State	   Correctional	   Institution	   Employees	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                         590	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 590 of 609
(specifically	  Plaintiffs)	  and	  those	  similarly	  situated	  by	  diverting	  profits	  garnered	  by	  

Corrections	  Enterprises	  to	  benefit	  his	  office	  and	  other	  State	  agencies/departments	  

while	   failing	   to	   appropriately	   enforce	   and/or	   properly	   apportion	   adequate	  

resources	  and/or	  funding	  to	  ensure	  a	  safe	  environment	  for	  Plaintiffs.	  

         990.        As	   Chief	   Executive	   Officer	   and/or	   Governor	   of	   North	   Carolina,	  

Defendant	   NCDPS,	   was	   aware	   that	   there	   was	   a	   special	   relationship	   that	   existed	  

(detailed	  above)	  between	  Plaintiffs	  and	  the	  State	  of	  North	  Carolina.	  In	  his	  role	  and	  

position	  in	  the	  North	  Carolina	  Executive	  Branch	  he	  knew	  and/or	  should	  have	  known	  

of	   the	   glaring	   issues	   regarding	   staffing	   concerns,	   prior	   incident	   of	   a	   correctional	  

officer’s	   death	   and	   comprehensive	   studies	   undertaken	   by	   the	   Secretary	   of	   NCDPS	  

discussed	  in	  Paragraph	  8,	  above.	  	  

         991.        Unfortunately,	   Defendant	   NCDPS,	   acting	   under	   the	   Color	   of	   North	  

Carolina	  Authority	  and/or	  Law,	  acted	  in	  contravention	  of	  ensuring	  adequate	  safety	  

and	  security	  at	  Pasquotank	  Correctional	  Institution	  by	  intentionally	  diverting	  State	  

funding,	   Corrections	   Enterprises	   profits,	   and	   State	   resources	   from	   Pasquotank	  

Corrections	   Institution	   to	   other	   State	   of	   North	   Carolina	   Agencies	   and	   Offices,	  

including	  his	  own	  Discretionary	  Fund.	  	  

         992.        Defendant	   NCDPS	   intended	   to	   harm	   Plaintiffs	   as	   he	   knew	   the	  

consequence	   of	   inadequate	   funding	   and	   resources	   would	   lead	   to	   greater	   risks	   of	  

exposure	  to	  physical	  injury	  to	  Corrections	  Officers	  and	  Inmates	  of	  North	  Carolina’s	  

Correctional	  Facilities,	  including,	  Pasquotank	  Correctional	  Institution.	  

         993.        Unfortunately,	  Defendant	  NCDPS’s	  intent	  was	  rather	  to	  place	  “profits	  

over	  people”	  in	  that	  he	  directed	  and	  encouraged	  those	  under	  his	  Chain	  of	  Command	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            591	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 591 of 609
at	  North	  Carolina	  Department	  of	  Public	  Safety,	  Pasquotank	  Corrections	  Institution,	  

and	   Corrections	   Enterprises	   to	   drive	   down	   costs	   for	   overhead	   and	   expenses	   for	  

operations	   at	   North	   Carolina’s	   Corrections	   Facilities,	   meanwhile	   increasing	  

revenues	  and	  profits	  from	  the	  Corrections	  Enterprise	  Sewing	  Plant	  and	  other	  third	  

party	   companies	   affiliated	   with	   North	   Carolina’s	   Prison	   System	   to	   garner	   profits	  

from	  the	  production	  and	  sale	  of	  merchandise	  derived	  from	  the	  inexpensive	  cost	  of	  

labor	   employing	   North	   Carolina’s	   custodial	   inmates	   to	   preform	   those	   production	  

efforts.	  	  

            994.         The	   result	   of	   Defendant	   NCDPS’s	   actions	   led	   to	   gross	   understaffing	  

and	   below	   standards	   in	   adequate	   safety	   and	   security	   measures	   at	   Pasquotank	  

Correctional	  Institution,	  inevitably	  creating	  the	  danger	  which	  was	  the	  causal	  and/or	  

proximate	  cause	  of	  the	  injuries	  and	  damages	  incurred	  by	  Plaintiffs	  discussed	  herein.	  	  	  	  	  	  	  	  	  	  	  

                                                 COUNT	  LXXXII	  
              VIOLATION	  OF	  42	  U.S.C.	  §	  1983	  –	  DELIBERATE	  INDIFFERENCE	  
      AS	  TO	  DEFENDANT,	  NORTH	  CAROLINA	  DEPARTMENT	  OF	  PUBLIC	  SAFETY	  
            995.         	  	  Plaintiffs	   hereby	   incorporate	   by	   reference	   all	   preceding	  

paragraphs	  as	  though	  fully	  set	  forth	  herein.	  

             996.                    Defendant	   NCDPS	   is	   a	   “person”	   as	   defined	   under	   42	   U.S.C.	   §	  

1983.	  

             997.                    According	  to	  42	  U.S.C.	  §	  1983,	  “Every	  person	  who,	  under	  color	  

of	  any	  statute,	  ordinance,	  regulation,	  custom,	  or	  usage,	  of	  any	  State	  or	  Territory	  or	  

the	  District	  of	  Columbia,	  subjects,	  or	  causes	  to	  be	  subjected,	  any	  citizen	  of	  the	  United	  

States	   or	   other	   person	   within	   the	   jurisdiction	   thereof	   to	   the	   deprivation	   of	   any	  

rights,	  privileges,	  or	  immunities	  secured	  by	  the	  Constitution	  and	  laws,	  shall	  be	  liable	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                                592	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 592 of 609
to	  the	  party	  injured	  in	  an	  action	  at	  law,	  suit	  in	  equity,	  or	  other	  proper	  proceeding	  for	  

redress...”	  

           998.                   The	   “general	   rule”	   is	   that	   a	   state	   actor	   is	   not	   liable	   under	   the	  

Due	   Process	   Clause	   “for	   its	   omissions.”	   Munger	  v.	  City	  of	  Glasgow	  Police	  Dep't,	   227	  

F.3d	  1082,	  1086	  (9th	  Cir.2000).	  There	  are	  two	  exceptions	  to	  this	  general	  rule:	  “(1)	  

when	  a	  ‘special	  relationship’	  exists	  between	  the	  plaintiff	  and	  the	  state	  (the	  special-­‐

relationship	  exception);	  and	  (2)	  when	  the	  state	  affirmatively	  places	  the	  plaintiff	  in	  

danger	  by	  acting	  with	  ‘deliberate	  indifference’	  to	  a	  ‘known	  or	  obvious	  danger’	  (the	  

state-­‐created	   danger	   exception).”	   Pauluk	   v.	   Savage,	   836	   F.3d	   1117,	   1122	   (9th	   Cir.	  

2016);	  see	  also,	  Patel	  v.	  Kent	  Sch.	  Dist	  ,	  648	  F.3d	  965,	  971–72	  (9th	  Cir.2001).	  

           999.                   To	   prevail	   on	   a	   state-­‐created	   danger	   due	   process	   claim,	   a	  

plaintiff	   must	   show	   more	   than	   merely	   a	   failure	   to	   create	   or	   maintain	   a	   safe	   work	  

environment.	   First,	   a	   plaintiff	   must	   show	   that	   the	   state	   engaged	   in	   “affirmative	  

conduct”	  that	  placed	  him	  or	  her	  in	  danger.	  This	  “affirmative	  conduct”	  requirement	  

has	   several	   components.	   A	   plaintiff	   must	   show	   not	   only	   that	   the	   defendant	   acted	  

“affirmatively,”	   but	   also	   that	   the	   affirmative	   conduct:	   1.)	   placed	   him	   in	   a	   worse	  

position	  than	  that	  in	  which	  he	  would	  have	  been	  had	  [the	  state]	  not	  acted	  at	  all;	  2.)	  	  

The	   affirmative	   act	   must	   have	   exposed	   the	   plaintiff	   to	   an	   actual,	   particularized	  

danger;	   and	   3.)	   the	   resulting	   harm	   must	   have	   been	   foreseeable.	   See,	   Pauluk	   v.	  

Savage,	  836	  F.3d	  1117,	  1124-­‐1125	  (9th	  Cir.	  2016)	  Second,	  the	  state	  actor	  must	  have	  

acted	  with	  deliberate	  indifference	  to	  a	  known	  or	  obvious	  danger.	  Id.	  

           1000.                  At	   all	   times	   relevant	   to	   the	   allegations	   in	   this	   complaint,	  

Defendant	   NCDPS	   acted	   under	   the	   color	   of	   North	   Carolina	   State	   law,	   as	   outlined	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                             593	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 593 of 609
previously,	  and	  served	  agents,	  contractors,	  servants,	  and/or	  employees	  of	  the	  North	  

Carolina	   Department	   of	   Public	   Safety,	   the	   Pasquotank	   Correctional	   Institution,	  

and/or	  the	  State	  of	  North	  Carolina.	  	  As	  such,	  he	  was	  responsible	  for	  upholding	  the	  

laws	  of	  the	  United	  States	  and	  of	  the	  State	  of	  North	  Carolina.	  

            1001.                   As	  noted	  previously,	  Plaintiffs	  had	  a	  Constitutional	  Right	  to	  be	  

protected	  from	  harm	  committed	  by	  third	  parties	  due	  to	  the	  special	  relationship	  they	  

had	   with	   the	   State	   of	   North	   Carolina	   related	   to	   their	   employment	   as	   Corrections	  

Officers	  at	  Pasquotank	  Correctional	  Institution	  and	  Defendant	  NCDPS’s	  actions	  and	  

inactions	  infringed	  upon	  that	  Right.	  

            1002.                   Alternatively,	   Defendant	   NCDPS	   also	   acted	   with	   Deliberate	  

Indifference	  to	  Plaintiff	  by	  affirmatively	  placing	  Plaintiff	  in	  danger	  of	  physical	  harm	  

or	  death	  to	  a	  known	  or	  obvious	  danger	  of	  violent	  inmates	  attempting	  to	  escape	  the	  

Pasquotank	  Correctional	  Institution.	  	  

            1003.                   More	   specifically,	   Defendant	   NCDPS	   (through	   supervisory	  

control	   of	   NCDPS)	   aimed	   to	   maximize	   profits	   and	   revenue	   from	   the	   Corrections	  

Enterprises	   Sewing	   Plant	   located	   on	   the	   Pasquotank	   Correctional	   Institution	  

premises	   in	   order	   to	   divert	   those	   funds	   to	   other	   State	   interests	   as	   well	   as	   his	   own	  

discretionary	  fund.	  In	  doing	  so,	  Defendant	  NCDPS	  directed,	  permitted,	  encouraged,	  

and/or	   used	   his	   influence	   (as	   Governor	   of	   North	   Carolina)	   over	   NCDPS	   to	   ensure	  

that	   Pasquotank	   Correctional	   Institution	   operated	   at	   below	   staffing	   requirements	  

and	  minimized	  access	  to	  adequate	  resources	  to	  increase	  revenues	  and	  profits	  from	  

the	  merchandise	  produced	  by	  the	  Sewing	  Plant.	  	  	  	  	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                           594	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 594 of 609
           1004.               The	  affirmative	  acts	  and/or	  deliberate	  inactions	  committed	  by	  

 Defendant	  NCDPS	  include:	  

 mmcc.        DEFENDANT	   NCDPS	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	  
              security	   policies	   were	   outdated	   and	   not	   succinctly	   written	   per	   industry	  
              standard;	  however,	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
              	  
 mmcci.       Defendant	   NCDPS	   was	   well	   aware	   of	   the	   NCDPS’	   deficient	   and	   outdated	  
              security	   policies,	   which	   he	   also	   knew	   effected	   the	   safety	   of	   correctional	  
              staff,	   inmates,	   and	   the	   public’s	   safety;	   however,	   he	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations	  
              	  	  	  
mmccii.       Defendant	   NCDPS	   knew	   that	   Corrections	   Enterprises	   had	   its	   own	   safety	  
              and	   security	   policies	   which	   were	   separate	   and	   distinct	   from	   NCDPS’	  
              policies;	   however,	   their	   policies	   and	   procedures	   contained	   security	  
              inaccuracies	  and	  were	  incongruent	  with	  NCDPS’	  policies	  and	  procedures.	  
              Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
              any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
              from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  

mmcciii.      Defendant	   NCDPS	   failed	   to	   address	   the	   security	   needs	   of	   correctional	  
              staff,	   inmates	   and	   the	   public.	   These	   issues	   were	   known	   for	   years	   and	  
              went	  unaddressed.	  The	  overarching	  results	  created	  inconsistencies	  in	  the	  
              application	   of	   security	   practices	   in	   Pasquotank	   Correctional	   Institution,	  
              as	   well	   as	   the	   Corrections	   Enterprises	   security	   operations.	   Defendant	  
              NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmcciv.       The	  Pasquotank	  Correctional	  Institution	  was	  operating	  with	  an	  alarming	  
              25%	   staff	   deficiency.	   Defendant	   NCDPS	   was	   well	   aware	   the	   subject	  
              premises	   was	   operating	   below	   critical	   staffing	   levels	   which	   placed	  
              correctional	   staff,	   inmates	   and	   the	   public	   at	   risk.	   Defendant	   NCDPS	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccv.        Defendant	   NCDPS	   knew	   that	   the	   Pasquotank	   Correctional	   Institution	   was	  
              operating	   without	   proper	   safety	   equipment	   and/or	   failed	   to	   properly	  
              train	  their	  employees	  to	  utilize	  such	  equipment	  they	  did	  have.	  Defendant	  
              NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  



 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                595	  

  Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 595 of 609
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccvi.    Defendant	  NCDPS	  (through	  his	  role	  over	  NCDPS)	  failed	  to	  provide	  proper	  
            training	   and	   refresher	   courses	   to	   employees	   of	   Pasquotank	   Correctional	  
            Institution.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  	  	  
mmccvii.    The	   Pasquotank	   Correctional	   Institution	   was	   lacking	   an	   appropriate	  
            Incident	   Command	   System	   (ICS),	   which	   was	   to	   be	   provided	   by	   Defendant	  
            NCDPS	   and	   those	   under	   his	   Chain	   of	   Command	   at	   NCDPS	   and	   Corrections	  
            Enterprises.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
            direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccviii.   Defendant	   NCDPS	   (through	   his	   supervisory	   role	   over	   NCDPS)	   failed	   to	  
            follow	   industry	   standards	   in	   work	   assignments	   by	   allowing	   one	   of	   the	  
            highest	  custody	  inmates	  (i.e.,	  Defendant,	  MIKEL	  E.	  BRADY,	  II)	  to	  work	  and	  
            be	   employed	   by	   CORRECTION	   ENTERPRISES	   at	   their	   Sewing	   Plant	   on	   the	  
            subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  
            to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
            would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccix.    Defendant	  NCDPS	  knew	  or	  should	  have	  known	  that	  there	  was	  low	  morale	  
            among	   staff	   of	   Pasquotank	   Correctional	   Institution	   and	   Corrections	  
            Enterprises,	   due	   to	   the	   staffing	   and	   policy/procedure	   deficiencies.	  
            Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
            any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
            from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccx.     Defendant	   NCDPS	   through	   NCDPS	   employed	   mandatory	   overtime	  
            requirements	   further	   supporting	   their	   knowledge	   of	   staff	   shortages	   at	  
            Pasquotank	   Correctional	   Institution.	   Defendant	   NCDPS	   deliberately	   failed	  
            to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
            because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
            Plant	  operations.	  
 mmccxi.    Defendant	   NCDPS’s	   loss	   of	   control	   over	   inmates	   of	   Pasquotank	  
            Correctional	  Facility	  and/or	  employees	  of	  Corrections	  Enterprises	  led	  to	  
            a	   reduction	   in	   disciplinary	   sanctions	   against	   inmate/personnel	  
            wrongdoing	   thereby	   failing	   to	   deter	   same	   from	   recurrence.	   Defendant	  
            NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
            remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
            profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxii.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  provide	  adequate	  supervision	  
            of	   inmates	   and/or	   employees	   and	   also	   failed	   to	   spend	   adequate	   time	  
            supervising	  inmates	  and/or	  employees	  when	  they	  did	  supply	  supervisory	  


  ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    596	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 596 of 609
             time	   at	   Pasquotank	   Correctional	   Institution.	   Defendant	   NCDPS	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxiii.   Defendant	  NCDPS	  failed	  to	  enforce	  safety	  and	  security	  policies	  that	  either	  
             existed	   in	   some	   form	   and/or	   the	   safety	   and	   security	   policies	   that	   are	  
             generally	   commonplace	   in	   corrections	   institutions.	   Defendant	   NCDPS	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxiv.    Defendant	   NCDPS	   failed	   to	   properly	   staff	   critical	   positions.	   Defendant	  
             NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxv.     Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   properly	   monitor	   inmate	  
             movement.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxvi.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  properly	  search	  for	  offenders	  
             within	  the	  subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  
             any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mmccxvii.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   properly	   staff	   designated	  
             search	  areas	  within	  the	  subject	  premises.	  Defendant	  NCDPS	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  
mmccxviii.   Defendant	   NCDPS,	   through	   NCDPS	   and	   Corrections	   Enterprises,	  
             attempted	  to	  operate	  the	  Sewing	  Plaint	  at	  full	  capacity	  without	  adequate	  
             staffing	   consisting	   of	   the	   appropriate	   number	   and/or	   industry	   standard	  
             of	   Corrections	   Officers	   to	   Inmate	   ratios.	   Defendant	   NCDPS	   deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  	  	  
 mmccxix.    Defendant	   NCDPS,	   through	   NCDPS,	   preformed	   inadequate	   security	   audits	  
             and	  quality	  training	  for	  security	  auditors.	  Defendant	  NCDPS	  deliberately	  
             failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
             same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
             Sewing	  Plant	  operations.	  




   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      597	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 597 of 609
  mmccxx.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  implement	  tool	  and	  sensitive	  
             items	   control	   within	   the	   subject	   premises,	   thereby	   limiting	   and/or	  
             adequately	   monitoring	   inmate	   access	   to	   sharp	   and	   blunt	   objects	   which	  
             could	   be	   used,	   as	   in	   this	   matter,	   as	   deadly	   weapons.	   Defendant	   NCDPS	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxxi.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   conduct	   adequate	   inmate	  
             searches.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
             direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
             would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxxii.   Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  adequately	  control	  and	  store	  
             nonlethal	   as	   well	   as	   lethal	   equipment	   which	   inmates	   had	   access	   too.	  
             Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxiii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             communications	   and	   alert	   systems	   at	   the	   subject	   premises.	   Defendant	  
             NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
             remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
             profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxiv.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	   control	  
             center	   operations.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
 mmccxxv.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	   and	  
             controlled	   inmate	   movement	   procedures	   within	   the	   subject	   premises.	  
             Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  or	  take	  
             any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	  
             from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxvi.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	   hazard	  
             material	   management.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	  
             actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
             doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
             operations.	  
mmccxxvii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	  
             classification	   standards	   for	   inmate	   work	   assignments.	   Defendant	   NCDPS	  
             deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
             actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
             driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  



   ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                            598	  

    Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 598 of 609
mmccxxviii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	   key	  
              control	   management.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	  
              actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
 mmccxxix.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	   standard	  
              operating	   procedures,	   which	   are	   generally	   accepted	   by	   their	   respective	  
              industry.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxxx.     Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              inspections.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	  
              direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
              would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxxxi.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              emergency	   management	   plans	   and	   responses.	   Defendant	   NCDPS	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxxii.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  implement	  adequate	  security	  
              cameras	   to	   monitor	   inmate	   movement	   and	   areas	   of	   heightened	   security	  
              risk	  within	  the	  subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
mmccxxxiii.   Defendant	   NCDPS	   through	   NCDPS	   utilized	   untrained	   staff	   to	   supervise	  
              security	  functions	  at	  the	  subject	  premises.	  Defendant	  NCDPS	  deliberately	  
              failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
              same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
              Sewing	  Plant	  operations.	  
mmccxxxiv.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   establish	   proper	   procedures	  
              and	   control	   access	   to	   restricted	   areas	   such	   as	   the	   elevators	   and	   back	  
              docks.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxxv.     Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   staff	   critical	   monitoring	  
              stations	  within	  the	  subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  




    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      599	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 599 of 609
 mmccxxxvi.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  maintain	  updated	  policies	  for	  
               internal	  movement	  of	  inmates	  on	  the	  subject	  premises.	  Defendant	  NCDPS	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxxvii.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  comply	  with	  policies	  requiring	  
               mass	  searches	  of	  the	  Sewing	  Plant	  and	  other	  areas	  within	  facility	  on	  the	  
               subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxxxviii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   document	   searches	   on	   the	  
               subject	  premises.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  
               to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	  
               would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxxxix.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  remedy	  “Search	  Rooms”	  which	  
               were	   too	   small	   to	   safely	   process	   inmate	   searches	   and	   lacked	   privacy	   at	  
               the	   subject	   premises.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	  
               actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
               doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
               operations.	  
    mmccxl.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   security	  
               preparedness	  drills	  and	  training.	  Defendant	  NCDPS	  deliberately	  failed	  to	  
               take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
               because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
               Plant	  operations.	  
   mmccxli.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  implement	  adequate	  and	  up	  to	  
               date	   emergency	   plans	   at	   the	   subject	   premises.	   	   Defendant	   NCDPS	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
   mmccxlii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   maintain	   security	   devices	   to	  
               ensure	   they	   are	   operational	   on	   the	   subject	   premises.	   Defendant	   NCDPS	  
               deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
               actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
               driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
  mmccxliii.   Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   discontinue	   security	  
               notifications	   due	   to	   broken	   equipment.	   Defendant	   NCDPS	   deliberately	  
               failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
               same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
               Sewing	  Plant	  operations.	  




     ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      600	  

      Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 600 of 609
 mmccxliv.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   conduct	   security	   checks	   and	  
              tests	   of	   security	   measures	   on	   the	   subject	   premises.	   Defendant	   NCDPS	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxlv.     Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   designate	   adequate	   “police	  
              areas”	  and	  keep	  clutter	  removed	  from	  areas	  which	  created	  “blind	  spots”	  
              at	   the	   subject	   premises	   where	   criminal	   acts	   occurred.	   Defendant	   NCDPS	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxlvi.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   implement	   adequate	  
              supervision	  and	  monitoring,	  which	  allowed	  unfettered	  access	  to	  “security	  
              keys”	   on	   the	   subject	   premises	   for	   unauthorized	   entry	   and	   exit	   of	   the	  
              facility.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  any	  actions	  to	  direct	  
              or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	   doing	   so	   would	  
              detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxlvii.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   establish	   a	   comprehensive	  
              security	   audit	   system	   per	   industry	   standard.	   Defendant	   NCDPS	  
              deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	  
              actions	   to	   correct	   same	   because	   doing	   so	   would	   detract	   from	   the	   profit	  
              driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
mmccxlviii.   Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  implement	  adequate	  controls	  
              to	   access	   of	   “security	   keys”	   by	   allowing	   employees	   of	   Corrections	  
              Enterprises	   Sewing	   Plant	   to	   possess	   “security	   keys”	   which	   would	   allow	  
              them	   unauthorized	   entry	   and	   exit	   of	   the	   subject	   premises.	   Defendant	  
              NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
              remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
              profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
 mmccxlix.    Defendant	   NCDPS	   through	   NCDPS	   negligently	   implemented	   Conflicting	  
              “security	   key”	   control	   policies.	   Defendant	   NCDPS	   deliberately	   failed	   to	  
              take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  
              because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
              Plant	  operations.	  
    mmccl.    Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  maintain	  a	  daily	  “security	  key”	  
              audit	  per	  industry	  standard.	  Defendant	  NCDPS	  deliberately	  failed	  to	  take	  
              any	  actions	  to	  direct	  or	  take	  any	  remedial	  actions	  to	  correct	  same	  because	  
              doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
              operations.	  
   mmccli.    Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   establish	   a	   trained	   “lock	   and	  
              key	   position”	   per	   industry	   standard.	   Defendant	   NCDPS	   deliberately	   failed	  
              to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	  


    ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                    601	  

     Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 601 of 609
                 because	  doing	  so	  would	  detract	  from	  the	  profit	  driven	  goal	  of	  the	  Sewing	  
                 Plant	  operations.	  
mmcclii.         Defendant	  NCDPS	  through	  NCDPS	  failed	  to	  update	  “post	  orders”	  for	  staff	  
                 per	   industry	   standard.	   Defendant	   NCDPS	   deliberately	   failed	   to	   take	   any	  
                 actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	   same	   because	  
                 doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	   Sewing	   Plant	  
                 operations.	  
mmccliii.        Defendant	   NCDPS	   through	   NCDPS	   failed	   to	   adequately	   enforce	   staff	   to	  
                 read	   “post	   orders”	   per	   industry	   standards.	   Defendant	   NCDPS	   deliberately	  
                 failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	   remedial	   actions	   to	   correct	  
                 same	   because	   doing	   so	   would	   detract	   from	   the	   profit	   driven	   goal	   of	   the	  
                 Sewing	  Plant	  operations.	  
mmccliv.         Defendant	   NCDPS	   through	   NCDPS	   failed	   provide	   adequate	   emergency	  
                 equipment	   such	   as	   radios	   and	   communications	   equipment.	   Defendant	  
                 NCDPS	   deliberately	   failed	   to	   take	   any	   actions	   to	   direct	   or	   take	   any	  
                 remedial	  actions	  to	  correct	  same	  because	  doing	  so	  would	  detract	  from	  the	  
                 profit	  driven	  goal	  of	  the	  Sewing	  Plant	  operations.	  
            1005.                  Defendant	   NCDPS’s	   acts	   and/or	   deliberate	   inactions	   created	   a	  

 risk	  of	  death	  or	  serious	  bodily	  injury	  to	  Plaintiff	  as	  violent	  and/or	  “Close	  Custody”	  

 inmates	  were	  able	  to	  gain	  unfettered	  access	  to	  dangerous	  tools	  and	  objects	  due	  to	  

 the	   lax	   and	   uncontrolled	   application	   of	   inadequate	   policies,	   procedures	   and	   gross	  

 deficiencies	  in	  staffing	  and/or	  access	  to	  adequate	  resources	  (as	  outlined	  above).	  

            1006.                  Had	   Defendant	   NCDPS	   acted	   appropriately	   in	   committing	   to	  

 reasonable	  and	  adequate	  remedial	  measures	  to	  correct	  issues	  previously	  identified	  

 as	   early	   as	   February	   of	   2017	   within	   the	   North	   Carolina	   Correctional	   System,	  

 Plaintiffs	   would	   not	   have	   been	   exposed	   to	   the	   violent	   attacks	   they	   unfortunately	  

 suffered	   as	   there	   would	   have	   been	   adequate	   supervision,	   staffing,	   and	   control	  

 mechanisms	   to	   ensure	   that	   violent	   and/or	   Close	   Custody	   inmates	   would	   not	   have	  

 access	  to	  dangerous	  tools	  and	  objects	  from	  the	  Sewing	  Plant.	  	  




 ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                            602	  

   Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 602 of 609
           1007.                   Further,	  it	  was	  foreseeable	  that	  Defendant	  NCDPS’s	  acts	  and	  or	  

deliberate	   inactions	   of	   relaxing	   staffing	   and/or	   investing	   resources	   for	   adequate	  

operations	   policies	   and	   procedures	   at	   Pasquotank	   Correctional	   Institution	   were	  

implemented	  that	  a	  Close	  Custody	  Inmate(s)	  would	  abscond	  with	  tools	  and	  objects	  

from	  the	  sewing	  plant	  to	  commit	  harm	  on	  Correctional	  Staff.	  	  	  	  

           1008.                   As	   outlined	   above,	   Defendant	   NCDPS	   acted	   with	   deliberate	  

indifference	   and/or	   reckless	   disregard	   to	   Plaintiffs’	   safety	   and	   well-­‐being	   in	  

violation	  of	  Plaintiffs’	  Fourteenth	  Amendment	  rights,	  more	  specifically,	  their	  rights	  

established	  to	  be	  protected	  from	  harm	  inflicted	  by	  a	  third	  party	  due	  to	  the	  special	  

relationship	   each	   had	   with	   the	   State	   of	   North	   Carolina.	   Defendants’	   conduct	  

deprived	  Plaintiffs	  of	  their	  entitled	  rights,	  privileges,	  and/or	  immunities	  granted	  to	  

them	  by	  the	  laws	  of	  the	  United	  States	  of	  America	  and	  the	  United	  States	  Constitution.	  

Each	   Plaintiff	   lost	   their	   lives	   due	   to	   the	   Defendant	   NCDPS’s	   actions	   and/or	  

omissions.	   When	   the	   incident	   occurred,	   the	   Plaintiffs	   were	   locked	   inside	   the	   subject	  

premises,	   were	   deprived	   of	   their	   liberty,	   and	   left	   to	   defend	   themselves	   against	  

violent	   offenders	   wielding	   scissors	   and	   claw	   hammers.	   Lastly,	   due	   to	   the	   loss	   of	   life,	  

each	   Plaintiff	   was	   deprived	   of	   their	   current	   and/or	   future	   earnings,	   real	   property	  

interests,	  other	  property,	  and/or	  their	  enjoyment	  of	  same.	  	  	  	  

           1009.                   The	  acts	  and/or	  omissions	  of	  all	  Defendants	  were	  the	  legal	  and	  

proximate	  cause	  of	  Plaintiffs’	  injuries	  and	  the	  deprivation	  of	  Plaintiffs’	  rights	  to	  life,	  

liberty	  and	  property.	  

           1010.                   Plaintiffs’	  Damages	  include	  but	  are	  not	  limited	  to:	  burial	  costs	  

and	   funeral	   expenses;	   Expenses	   for	   care,	   treatment	   and	   hospitalization	   incident	   to	  



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                      603	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 603 of 609
the	   injury	   resulting	   in	   death;	   loss	   of	   income;	   loss	   of	   services,	   protection,	   care	   and	  

assistance	  of	  the	  decedent,	  whether	  voluntary	  or	  obligatory,	  to	  the	  persons	  entitled	  

to	   the	   damages	   recovered;	   society,	   companionship,	   comfort,	   guidance,	   kindly	   offices	  

and	  advice	  of	  the	  decedent	  to	  the	  persons	  entitled	  to	  the	  damages	  recovered.	  	  

           	  

     B. NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY, (hereinafter,

     “NCDPS”) should not be granted Sovereign Immunity Protections and dismissal

     should be without prejudice.

           As noted by this Honorable Court and noted above, when considering an entity as

an agency of the state (in regards to applying Eleventh Amendment Sovereign Immunity

Protections), a determinative factor is whether judgements rendered against that entity

would be paid from the state’s treasury. Hess v. Port Auth. Trans-Hudson Corp., 513 US

30, 48-50 (1994). As it pertains to Defendant, NCDPS, there is a genuine issue of fact as

to whether the North Carolina State Treasury, in fact, pays its debts. It is Plaintiffs

contention, supported by North Carolina Law and pre-suit discovery efforts, that NCDPS

is an entity whose debts, specifically pertaining to 42 U.S.C. §1983 and/or other Federal

Claims whereas sovereign immunity protections do not extend, are paid through

insurance sources secured by North Carolina’s Public Employees Liability Insurance

Commission. As such, if adequately pled, NCDPS should be subject to suit as an entity

wholly separate from the State of North Carolina in applicable circumstances.

           N.C. Gen. Stat. § 58-32-10 discusses the powers and the duties of the North

Carolina Public Employees Liability Insurance Commission. It states in pertinent part:

                       The Commission may acquire from an insurance company
                       or insurance companies a group plan of professional


ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                                                                     604	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 604 of 609
               liability insurance covering the law-enforcement officers
               and/or public officers and employees of any political
               subdivision of the State. The Commission has full authority
               to negotiate with insurance companies submitting bids or
               proposals and shall award its group plan master contract on
               the basis of the company or companies found by it to offer
               maximum coverage at the most reasonable premium. The
               Commission may enter into a master policy contract of any
               term that it finds to be in the best interests of the law-
               enforcement officers and/or public officers and employees
               of the political subdivisions of the State, not to exceed five
               years. The Commission, in negotiating for the contract, is
               not authorized to pledge or offer the credit of the State
               of North Carolina. The insurance premiums shall be
               paid by the political subdivisions whose employees are
               covered by the professional liability insurance. Any
               political subdivision may elect coverage for any or all of its
               employees on a departmental basis. All employees in a
               department must be covered if coverage is elected for that
               department. Nothing in this section requires any political
               subdivision to participate in any group plan of professional
               liability insurance (emphasis added).

       Of significance, N.C. Gen. Stat. § 58-32-20 indicates that the State of North

Carolina, through the Public Employees Liability Insurance Commission merely acts as a

liaison between the professional liability insurers and their insureds. Thereby, no funds or

premiums are paid using resources from the State Treasury of North Carolina. It is also

important to note that the North Carolina Legislature recognized that adequate

protections from liability pursuant to Federal Causes of Action, as the case at bar, were

necessary in excess or in exclusion of any Sovereign Immunity Protections to serve a

Public Purpose for the State as it indicated specifically in N.C. Gen. Stat. § 58-32-30, that

the “The payment by any county or municipality of funds as premiums for professional

liability insurance through the plan provided herein, covering the law-enforcement

officers or public officials or employees of such subdivision of government, is declared to

be for a public purpose.”



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                        605	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 605 of 609
       It is Plaintiffs contention that Defendant, NCDPS, is an entity and/or agency of

North Carolina that has elected Professional Liability Insurance Coverage through the

North Carolina Public Employees Liability Commission in order to insure and obtain

defense for Federal causes of action such as the case at bar. Through pre-suit discovery,

Plaintiffs have procured a copy of the policy of insurance elected by NCDPS and have

attached same as an exhibit to this filing. The evidence of a purported policy of insurance

elected by NCDPS and potential future discovery detailing NCDPS procurement of same

through the North Carolina Public Employees Professional Liability Commission creates

a genuine issue of fact as to whether the North Carolina State Treasury, in fact, pays the

debts of Federal Claims not subject to State Sovereign Immunity protections. As the

statutes outline, above, the premiums for these policies are paid directly by the entity

electing the coverage and the State of North Carolina is merely a liaison for how this

coverage is procured.

                        COUNT LXXXIII
                  VIOLATION OF 42 U.S.C. § 1983
        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
  PURSUANT TO THE FOURTEENTH AMENDMENT VIOLATIONS (RIGHT
                TO THE PURSUIT OF HAPPINESS)
                    AS TO ALL DEFENDANTS


       1011.            Plaintiffs hereby incorporate all preceding paragraghs.

       1012.            Defendants caused emotional distress by engaging in the actions

                        outlined all of the preceding paragraghs.


                           COUNT LXXXIV
                    VIOLATION OF 42 U.S.C. § 1983
       PURSUANT TO THE FOURTEENTH AMENDMENT VIOLATIONS
    (RIGHT TO THE PURSUIT OF HAPPINESS) INTENTIONAL INFLICTION
                      OF EMOTIONAL DISTRESS



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                      606	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 606 of 609
  AS TO DEFENDANTS REGINA FEREBEE, ROBERT KADAHL, MIKEL
 BRADY, WISEZAH BUCKMON, SETH FRAZIER, AND JONATHAN MONK


    1013.       Plaintiffs hereby incorporate all preceding paragraghs.

    1014.       Defendants caused emotional distress by engaging in the actions

                outlined all of the preceding paragraghs.


                        COUNT LXXXV
                  VIOLATION OF 42 U.S.C. § 1983-
     FOURTEEN AMENDMENT SUBSTANTIVE DUE PROCESS (LIBERTY
                 INTEREST) FALSE IMPRISONMENT
     AS TO DEFENDANTS REGINA FEREBEE, ROBERT KADAHL, MIKEL
      BRADY, WISEZAH BUCKMON, SETH FRAZIER, AND JONATHAN
                             MONK.


    1015.       Plaintiffs hereby incorporate all preceding paragraghs.

    1016.       Defendants violated Plaintiff’s rights to liberty by engaging in the

                actions outlined in all of the preceding paragraghs.

                                 COUNT XXXIII
                      VIOLATION OF 42 U.S.C. § 1983 – LOSS OF
                   CONSORTIUM (CLOSE FAMILIAL RELATIONSHIP)
                            AS TO ALL DEFENDANTS

    1017.       PLAINTIFFS asserts this claim against ALL DFENDANTS and

                incorporates all preceding paragraphs.

    1018.        Plaintiffs ROSA SHANNON, TAMMY SHANNON, and

                ARNETTA SHEARD bring this claim pursuant to 42 U.S.C. §

                1983.

    1019.       PLAINTIFFS present the following facts to support their claims:

    1020.       Each Plaintiff had a loving and life long relationship with WENDY

                SHANNON;



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                               607	  

Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 607 of 609
       1021.            Since the events of October 12, 2017 their lives have been

                        irreversibly changed to their detriment; and

       1022.            WENDY SHANNON is no longer able to provide them care,

                        companionship, advice, among other things due to her death.

       1023.            Plaintiffs have suffered both physical and mental injuries as a

                        result of WENDY SHANNONS’s tragic death.



                                 PRAYER FOR RELIEF

       WHEREFORE Plaintiffs pray that this Court enter judgment against each

Defendant, and grant:

       A.      All compensatory damages allowable by law;

       B.      Attorneys’ fees and the costs associated with this action, including expert

               witness fees, on all claims as allowed by law;

       C.      Pre- and post-judgment interest at the lawful rate; and

       D.      Any further relief that this Court deems just and proper, and any other

               appropriate relief available at law and equity.



                                         PLAINTIFFS REQUEST A TRIAL BY JURY.

                                                                          /s/ Donnya N. Banks
                                                                              Donnya N.Banks
                                                                               Attorney at Law
                                                                 Entering Special Appearance
                                                                  Illinois State Bar #6323521
                                                                         The Banks Law Firm
                                                                        20 West Kinzie Street
                                                                             Chicago, IL 60654
                                                                               t. 312.366.3399
                                                                               f. 312.366.3457



ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                                          608	  

 Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 608 of 609
                                                    e. dnb@thebankslawfirm.com


                                                                  /s/ Ryan S. Luft
                                                                      Ryan S. Luft
                                                                 Attorney at Law
                                                                    Local Counsel
                                                 North Carolina State Bar #35717
                                                                 Luft Law Group
                                                     3125 Kathleen Avenue #116
                                                Greensboro, North Carolina 27408
                                                                  t. 336.638.1789
                                                                  f. 336.464.2599
                                                            e. ryan@luftlaw.com
                                                            w. www.luftlaw.com

	  

           	  

	  
	  




ROSA SHANNON ORIGINAL COMPLAINT WITH JURY DEMAND                             609	  

       Case 1:20-cv-00953-TDS-LPA Document 1 Filed 10/15/20 Page 609 of 609
